Exhibit 10(i)A(20)

 

RECEIVABLES SALE AND CONTRIBUTION AGREEMENT

 

DATED AS OF SEPTEMBER 2, 2003

 

BETWEEN

 

ACUITY SPECIALTY PRODUCTS GROUP, INC.,

AS SELLER,

 

AND

 

ACUITY ENTERPRISE, INC.,

AS BUYER



--------------------------------------------------------------------------------

ARTICLE I AMOUNTS AND TERMS OF THE PURCHASE

   2

Section 1.1

  

Initial Contribution of Receivables

   2

Section 1.2

  

Purchases of Receivables

   2

Section 1.3

  

Payment for the Purchases

   3

Section 1.4

  

Purchase Price Credit Adjustments

   3

Section 1.5

  

Payments and Computations, Etc.

   4

Section 1.6

  

Transfer of Records

   4

Section 1.7

  

Characterization

   5

ARTICLE II REPRESENTATIONS AND WARRANTIES

   5

Section 2.1

  

  Representations and Warranties of ASP

   5

(a)    Existence and Power

   5

(b)    Power and Authority; Due Authorization, Execution and Delivery

   5

(c)    No Bulk Sale

   6

(d)    Governmental Authorization

   6

(e)    Actions, Suits

   6

(f)     Binding Effect

   6

(g)    Accuracy of Information

   6

(h)    Use of Proceeds

   6

(i)     Good Title

   6

(j)     Perfection

   7

(k)    Places of Business and Locations of Records

   7

(l)     Collections

   7

(m)   Material Adverse Effect

   7

(n)    Names

   7

(o)    Not a Holding Company or an Investment Company

   7

(p)    Compliance with Law

   7

(q)    Compliance with Credit and Collection Policy

   8

(r)     Payments to ASP

   8

(s)    Enforceability of Contracts

   8

(t)     Accounting

   8

(u)    Eligible Receivables

   8

ARTICLE III CONDITIONS OF PURCHASES

   8

Section 3.1

  

Conditions Precedent to the Initial Purchase

   8

Section 3.2

  

Conditions Precedent to All Purchases

   9

ARTICLE IV COVENANTS

   9

Section 4.1

  

  Affirmative Covenants of ASP

   9

(a)    Financial Reporting

   9

 

i



--------------------------------------------------------------------------------

    (i)

  

    Annual Reporting

   9

    (ii)

  

    Quarterly Reporting

   9

    (iii)

  

    Compliance Certificate

   10

    (iv)

  

    Shareholders Statements and Reports

   10

    (v)

  

    S.E.C. Filings

   10

    (vi)

  

    Copies of Notices

   10

    (vii)

  

    Change in Credit and Collection Policy

   10

    (viii)

  

    Other Information

   10

(b)     Notices

   10

    (i)

  

    Termination Events or Unmatured Termination Events

   10

    (ii)

  

    Defaults Under Other Agreements

   11

    (iii)

  

    ERISA Events

   11

(c)     Compliance with Laws and Preservation of Existence

   11

(d)     Audits

   11

(e)     Keeping and Marking of Records and Books

   12

(f)      Compliance with Contracts and Credit and Collection Policy

   12

(g)     [Reserved]

   12

(h)     Ownership

   12

(i)      Lenders’ Reliance

   13

(j)      Collections

   13

(k)     Taxes

   13

Section 4.2

  

Negative Covenants of ASP

   13

(a)     Name Change, Offices and Records

   13

(b)     Change in Payment Instructions to Obligors

   14

(c)     Modifications to Contracts and Credit and Collection Policy

   14

(d)     Sales, Liens

   14

(e)     Accounting for Purchases

   14

ARTICLE V TERMINATION EVENTS

   15

Section 5.1

  

Termination Events

   15

Section 5.2

  

Remedies

   16

ARTICLE VI INDEMNIFICATION

   17

Section 6.1

  

Indemnities by ASP

   17

Section 6.2

  

Other Costs and Expenses

   19

ARTICLE VII MISCELLANEOUS

   19

Section 7.1

  

Waivers and Amendments

   19

Section 7.2

  

Notices

   19

Section 7.3

  

Protection of Ownership Interests of Buyer

   20

Section 7.4

  

Confidentiality of Fee Letter

   21

Section 7.5

  

Bankruptcy Petition

   21

 

ii



--------------------------------------------------------------------------------

Section 7.6

  

Limitation of Liability

   21

Section 7.7

  

CHOICE OF LAW

   21

Section 7.8

  

CONSENT TO JURISDICTION

   22

Section 7.9

  

WAIVER OF JURY TRIAL

   22

Section 7.10

  

Integration; Binding Effect; Survival of Terms

   22

Section 7.11

  

Counterparts; Severability; Section References

   23

 

EXHIBITS AND SCHEDULES

 

Exhibit I

   -   

Definitions

Exhibit II

   -   

Principal Place of Business; Location(s) of Records; Federal Employer
Identification Number; Other Names

Exhibit III

   -   

Lock-Boxes; Collection Accounts; Collection Banks

Exhibit IV

   -   

Form of Compliance Certificate

Exhibit V

   -   

Copy of Credit and Collection Policy

Exhibit VI

       

Form of Purchase Report

Schedule A

       

List of Documents to Be Delivered to Buyer Prior to the Initial Purchase

 

 

iii



--------------------------------------------------------------------------------

RECEIVABLES SALE AND CONTRIBUTION AGREEMENT

 

THIS RECEIVABLES SALE AND CONTRIBUTION AGREEMENT, dated as of September 2, 2003,
is by and between Acuity Specialty Products Group, Inc., a Delaware corporation
(“ASP”), and Acuity Enterprise, Inc., a Delaware corporation (“Buyer”). Unless
defined elsewhere herein, capitalized terms used in this Agreement shall have
the meanings assigned to such terms in Exhibit I hereto (or, if not defined in
Exhibit I hereto, the meaning assigned to such term in Exhibit I to the Credit
and Security Agreement).

 

PRELIMINARY STATEMENTS

 

ASP now owns, and from time to time hereafter will own, Receivables. ASP wishes
to contribute certain of such Receivables to Buyer’s capital, together with the
Related Security and Collections with respect thereto, and Buyer wishes to
accept such contribution. ASP wishes to sell and assign all other Receivables to
Buyer, together with the Related Security and Collections with respect thereto,
and Buyer wishes to acquire all such Receivables, Related Security and
Collections from ASP.

 

ASP and Buyer intend the transactions contemplated hereby to be true sales or
other outright conveyances of the Receivables from ASP to Buyer, providing Buyer
with the full benefits of ownership of the Receivables, and ASP and Buyer do not
intend these transactions to be, or for any purpose to be characterized as,
loans from Buyer to ASP.

 

On the Effective Date, Buyer will borrow and pledge its assets pursuant to that
certain Credit and Security Agreement dated as of September 2, 2003 (as the same
may from time to time hereafter be amended, supplemented, restated or otherwise
modified, the “Credit and Security Agreement”) among Buyer and Acuity Unlimited,
Inc., a Delaware corporation, as Borrowers, ASP and Acuity Lighting Group, Inc.,
a Delaware corporation, as initial Servicers, Blue Ridge Asset Funding
Corporation (“Blue Ridge”), the banks and other financial institutions from time
to time party thereto as “Liquidity Banks” and Wachovia Bank, National
Association or any successor agent appointed pursuant to the terms of the Credit
and Security Agreement, as agent for Blue Ridge and such Liquidity Banks (in
such capacity, the “Agent”).

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements herein contained and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
as follows:

 

1



--------------------------------------------------------------------------------

ARTICLE I

AMOUNTS AND TERMS OF THE PURCHASE

 

Section 1.1 Initial Contribution of Receivables. On the Effective Date, ASP does
hereby contribute, assign, transfer, set-over and otherwise convey to Buyer, and
Buyer does hereby accept from ASP, all Receivables contributed to ASP on such
date by Parent (collectively, the “Initial Contributed Receivables”), together
with all Related Security relating thereto and all Collections thereof.

 

Section 1.2 Purchases of Receivables.

 

(a) Effective on each day on or after the Initial Cutoff Date on which any
Receivable (other than an Initial Contributed Receivable) is created, in
consideration for the Purchase Price and upon the terms and subject to the
conditions set forth herein, ASP does hereby sell, assign, transfer, set-over
and otherwise convey to Buyer, without recourse (except to the extent expressly
provided herein), and Buyer does hereby purchase from ASP, all of ASP’s right,
title and interest in and to all Receivables existing as of such date (other
than Initial Contributed Receivables), together with all Related Security
relating thereto and all Collections thereof.

 

(b) Buyer shall be obligated to pay the Purchase Price for the Receivables
purchased hereunder in accordance with Section 1.3.

 

(c) It is the intention of the parties hereto that each Purchase of Receivables
made hereunder shall constitute a sale, which sale is absolute and irrevocable
and provides Buyer with the full benefits of ownership of the Receivables.
Except for the Purchase Price Credits owed pursuant to Section 1.4, each sale of
Receivables hereunder is made without recourse to ASP; provided, however, that
(i) ASP shall be liable to Buyer for all representations, warranties, covenants
and indemnities made by ASP pursuant to the terms of the Transaction Documents
to which ASP is a party, and (ii) such sale does not constitute and is not
intended to result in an assumption by Buyer (or the Agent, as its assignee) of
any obligation of ASP or any other Person arising in connection with the
Receivables, the related Contracts and/or other Related Security or any other
obligations of ASP. In view of the intention of the parties hereto that each
transfer of Receivables made hereunder shall constitute a sale of such
Receivables rather than loans secured thereby, ASP agrees that it will, on or
prior to the Effective Date and in accordance with Section 4.1(e)(ii), mark its
master data processing records relating to the Receivables with a legend stating
that Buyer has purchased the Receivables, together with the associated Related
Security and Collections, and, to the extent that ASP prepares any stand-alone
financial statements, to note in such financial statements that the Receivables,
together with the associated Related Security and Collections, have been sold to
Buyer.

 

2



--------------------------------------------------------------------------------

Section 1.3 Payment for the Purchases.

 

(a) The Purchase Price for each Purchase of Receivables shall become owing to
ASP on the date each such Receivable comes into existence but shall be paid on
the next succeeding Settlement Date in the following manner (except that Buyer
may, with respect to any such Purchase Price, offset against such Purchase Price
any amounts owed by ASP to Buyer hereunder and which have become due but remain
unpaid) and shall be paid to ASP in the manner provided in the following
paragraphs (b) and (c):

 

first, by delivery of immediately available funds, to the extent of funds
available to Buyer from its borrowings under the Credit and Security Agreement
or other cash on hand; and

 

second, unless ASP or Buyer has declared the Termination Date to have occurred
pursuant to this Agreement, by accepting a contribution to its capital in an
amount equal to the remaining unpaid balance of such Purchase Price.

 

(b) From and after the Termination Date, ASP shall not be obligated to (but may,
at its option): (i) sell Receivables to Buyer, or (ii) contribute Receivables to
Buyer’s capital pursuant to clause second of Section 1.3(a) unless ASP
reasonably determines that the Purchase Price therefor will be satisfied with
funds available to Buyer from sales of interests in the Receivables pursuant to
the Credit and Security Agreement, Collections, other cash on hand or otherwise.

 

(c) Although the Purchase Price for each Receivable shall be due and payable in
full by Buyer to ASP on the date such Receivable came into existence, settlement
of the Purchase Price between Buyer and ASP shall be effected on at least a
monthly basis on Settlement Dates with respect to all Receivables coming into
existence during the same month (or shorter period, as applicable) and based on
the information contained in the Purchase Report delivered by ASP for the month
then most recently ended. Although settlement shall be effected on Settlement
Dates, any contribution of capital by ASP to Buyer made pursuant to clause
second of Section 1.3(a) shall be deemed to have occurred and shall be effective
as of the last Business Day of the month to which such settlement relates.

 

Section 1.4 Purchase Price Credit Adjustments. If on any day:

 

(a) the Outstanding Balance of any Receivable is:

 

(i) reduced as a result of any defective or rejected or returned goods or
services, any discount or any adjustment or otherwise by an Originator (other
than as a result of such Receivable’s being charged off for credit reasons or
reduced as a result of cash Collections actually received),

 

3



--------------------------------------------------------------------------------

(ii) reduced or canceled as a result of a setoff in respect of any claim by any
Person (whether such claim arises out of the same or a related transaction or an
unrelated transaction), or

 

(b) any of the representations and warranties set forth in Section 2.1(c), (h),
(i), (j), (l), (q), (r), (s) or the second sentence of Section 2.1(p) hereof are
not true when made or deemed made with respect to any Receivable,

 

then, in such event, Buyer shall be entitled to a credit (each, a “Purchase
Price Credit”) against the Purchase Price otherwise payable hereunder equal to
(x) in the case of a partial reduction, the amount of such reduction, and (y) in
the case of a total reduction or cancellation, the lesser of the Purchase Price
paid for and the Outstanding Balance of such Receivable. If such Purchase Price
Credit exceeds the aggregate Purchase Price payable for Receivables coming into
existence on any day, then Buyer shall pay the remaining amount of such Purchase
Price Credit in cash immediately.

 

Section 1.5 Payments and Computations, Etc. All amounts to be paid or deposited
by Buyer hereunder shall be paid or deposited in accordance with the terms
hereof on the day when due in immediately available funds to the account of ASP
designated from time to time by ASP or as otherwise directed by ASP. In the
event that any payment owed by any Person hereunder becomes due on a day that is
not a Business Day, then such payment shall be made on the next succeeding
Business Day. If any Person fails to pay any amount hereunder when due, such
Person agrees to pay, on demand, the Default Fee in respect thereof until paid
in full; provided, however, that such Default Fee shall not at any time exceed
the maximum rate permitted by applicable law. All computations of interest
payable hereunder shall be made on the basis of a year of 360 days for the
actual number of days (including the first but excluding the last day) elapsed.

 

Section 1.6 Transfer of Records.

 

(a) In connection with each Purchase of Receivables hereunder, ASP hereby sells,
transfers, assigns and otherwise conveys to Buyer all of ASP’s right and title
to and interest in the Records relating to all Receivables sold or contributed
hereunder, without the need for any further documentation in connection with
such Purchase. In connection with such transfer, ASP hereby grants to each of
Buyer, the Agent and each Servicer an irrevocable, non-exclusive license to use,
without royalty or payment of any kind, all software used by ASP to account for
the Receivables, to the extent necessary to administer the Receivables, whether
such software is owned by ASP or is owned by others and used by ASP under
license agreements with respect thereto, provided that should the consent of any
licensor of such software be required for the grant of the license described
herein, to be effective, ASP hereby agrees that upon the request of Buyer (or
Buyer’s assignee), ASP will use its reasonable efforts to obtain the consent of
such third-party licensor. The license granted hereby shall be irrevocable until
the indefeasible payment in full of the Aggregate Unpaids, and shall terminate
on the date this Agreement terminates in accordance with its terms.

 

4



--------------------------------------------------------------------------------

(b) ASP (i) shall take such action reasonably requested by Buyer and/or the
Agent (as Buyer’s assignee), from time to time hereafter, that may be necessary
or appropriate to ensure that Buyer and its assigns under the Credit and
Security Agreement have an enforceable ownership interest in the Records
relating to the Receivables purchased from ASP hereunder, and (ii) shall use its
reasonable efforts to ensure that Buyer, the Agent and each Servicer each has an
enforceable right (whether by license or sublicense or otherwise) to use all of
the computer software used to account for the Receivables and/or to recreate
such Records.

 

Section 1.7 Characterization. If, notwithstanding the intention of the parties
expressed in Section 1.2(b), any sale or contribution by ASP to Buyer of
Receivables hereunder shall be characterized as a secured loan and not a sale or
such sale shall for any reason be ineffective or unenforceable, then this
Agreement shall be deemed to constitute a security agreement under the UCC and
other applicable law. For this purpose and without being in derogation of the
parties’ intention that the sale of Receivables hereunder shall constitute a
true sale thereof, ASP hereby grants to Buyer a duly perfected security interest
in all of ASP’s right, title and interest in, to and under all Receivables now
existing and hereafter arising, all Collections and Related Security with
respect thereto, each Lock-Box and Collection Account, all other rights and
payments relating to the Receivables and all proceeds of the foregoing to secure
the prompt and complete payment of a loan deemed to have been made in an amount
equal to the Purchase Price of the Receivables together with all other
obligations of ASP hereunder, which security interest shall be prior to all
other Adverse Claims thereto. During the existence of any Termination Event,
Buyer and the Agent (as its assignee) shall have, in addition to the rights and
remedies which they may have under this Agreement, all other rights and remedies
provided to a secured creditor under the UCC and other applicable law, which
rights and remedies shall be cumulative.

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES

 

Section 2.1 Representations and Warranties of ASP. ASP hereby represents and
warrants to Buyer on the Effective Date and (except for any representation or
warranty that is limited to a specific date or period) on each date on or prior
to the Termination Date on which any Receivable comes into existence that:

 

(a) Existence and Power. ASP is a corporation duly organized, validly existing
and in good standing under the laws of Georgia, is duly qualified to transact
business in every jurisdiction where, by the nature of its business, such
qualification is necessary, and where the failure to qualify would have or could
reasonably be expected to cause a Material Adverse Effect, and has all corporate
powers and all material governmental licenses, authorizations, consents and
approvals required to carry on its business as now conducted.

 

(b) Power and Authority; Due Authorization, Execution and Delivery. The
execution, delivery and performance by ASP of the Transaction Documents (i) are
within ASP’s corporate powers, (ii) have been duly authorized by all necessary
corporate action, (iii) require no action by or in respect of or filing with,
any governmental body, agency or official,

 

5



--------------------------------------------------------------------------------

(iv) do not contravene, or constitute a default under, any provision of
applicable law or regulation or of the certificate of incorporation or by-laws
of ASP or of any agreement, judgment, injunction, order, decree or other
instrument binding upon ASP or any of its Subsidiaries, and (v) do not result in
the creation or imposition of any Adverse Claim on any asset of ASP (except as
created hereunder). This Agreement and each other Transaction Document to which
ASP is a party has been duly executed and delivered by ASP.

 

(c) No Bulk Sale. No transaction contemplated hereby requires compliance with
any bulk sales act or similar law.

 

(d) Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by ASP of this Agreement and each
other Transaction Document to which it is a party and the performance of its
obligations hereunder and thereunder.

 

(e) Actions, Suits. There is no action, suit or proceeding pending, or to the
knowledge of ASP overtly threatened in writing, against or affecting ASP or any
of its Subsidiaries before any court or arbitrator or any governmental body,
agency or official which has or is likely to have a Material Adverse Effect.

 

(f) Binding Effect. This Agreement constitutes and, when executed and delivered
in accordance with this Agreement, each other Transaction Document to which ASP
is a party, will constitute valid and binding obligations of ASP enforceable in
accordance with their respective terms, provided that the enforceability hereof
and thereof is subject in each case to general principles of equity and to
bankruptcy, insolvency and similar laws affecting the enforcement of creditors’
rights generally and by general equitable principles.

 

(g) Accuracy of Information. All information heretofore furnished by ASP to
Buyer or the Agent, as its assignee for purposes of or in connection with this
Agreement or any transaction contemplated hereby is, and all such information
hereafter furnished by ASP to Buyer (or the Agent, as its assignee) will be,
true and accurate in every material respect or based on reasonable estimates on
the date as of which such information is stated or certified. ASP has disclosed
to Buyer and the Agent in writing any and all facts known to the Executive
Officers which would have or reasonably would be expected to cause a Material
Adverse Effect.

 

(h) Use of Proceeds. ASP is not engaged principally, or as one of its important
activities, in the business of purchasing or carrying any Margin Stock, and no
part of the proceeds of any Purchase will be used to purchase or carry any
Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock, or be used for any purpose which violates, or which
is inconsistent with, the provisions of Regulation T, U or X..

 

(i) Good Title. Immediately prior to each Purchase hereunder, ASP (i) is the
legal and beneficial owner of the Receivables that are the subject of such
Purchase and (ii) is the legal and beneficial owner of the Related Security with
respect thereto or possesses a valid and perfected security interest therein, in
each case, free and clear of any Adverse Claim, except for Permitted
Encumbrances. There have been duly filed all financing statements or other
similar instruments or documents necessary under the UCC (or any comparable law)
of all appropriate jurisdictions to perfect ASP’s ownership interest in each
Receivable, its Collections and the Related Security.

 

6



--------------------------------------------------------------------------------

(j) Perfection. This Agreement, together with the filing of the financing
statements contemplated hereby, is effective to transfer to ASP (and ASP shall
acquire from ASP) (i) legal and equitable title to, with the right to sell and
encumber each Receivable existing and hereafter arising, together with the
Collections with respect thereto, and (ii) all of ASP’s right, title and
interest in the Related Security associated with each Receivable, in each case,
free and clear of any Adverse Claim, except for Permitted Encumbrances.

 

(k) Places of Business and Locations of Records. The principal places of
business and chief executive office of ASP and the offices where it keeps all of
its Records are located at the address(es) listed on Exhibit II or such other
locations of which ASP has been notified in accordance with Section 4.2(a) in
jurisdictions where all action required by Section 4.2(a) has been taken and
completed. ASP’s Federal Employer Identification Number is correctly set forth
on Exhibit II.

 

(l) Collections. The conditions and requirements set forth in Section 4.1(j)
have at all times been satisfied and duly performed. The names and addresses of
all Collection Banks, together with the account numbers of the Collection
Accounts at each Collection Bank and the post office box number of each
Lock-Box, are listed on Exhibit III. ASP has not granted any Person, other than
Buyer (and the Agent, as its assignee) dominion and control of any Lock-Box or
Collection Account, or the right to take dominion and control of any such
Lock-Box or Collection Account at a future time or upon the occurrence of a
future event.

 

(m) Material Adverse Effect. During the period from August 31, 2000 through the
Effective Date, in the good faith judgment of the Executive Officers, no event
has occurred that has had or could reasonably be expected to have a Material
Adverse Effect.

 

(n) Names. The name in which ASP has executed this Agreement is identical to the
name of ASP as indicated on the public record of its state of organization which
shows ASP to have been organized. In the past five (5) years, ASP has not used
any corporate names, trade names or assumed names other than the name in which
it has executed this Agreement and as listed on Exhibit II.

 

(o) Not a Holding Company or an Investment Company. ASP is not a “holding
company” or a “subsidiary holding company” of a “holding company” within the
meaning of the Public Utility Holding Company Act of 1935, as amended, or any
successor statute. ASP is not an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, or any successor statute.

 

(p) Compliance with Law. ASP has complied in all respects with all applicable
laws, rules, regulations, orders, writs, judgments, injunctions, decrees or
awards to which it may be subject, except where the failure to so comply could
not reasonably be expected to have a Material Adverse Effect. Each Receivable,
together with the Contract related thereto, does not contravene any laws, rules
or regulations applicable thereto (including, without

 

7



--------------------------------------------------------------------------------

limitation, laws, rules and regulations relating to truth in lending, fair
credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy), and no part of such Contract is in violation
of any such law, rule or regulation, except where such contravention or
violation could not reasonably be expected to have a Material Adverse Effect.

 

(q) Compliance with Credit and Collection Policy. ASP has complied in all
material respects with the Credit and Collection Policy with regard to each
Receivable and the related Contract, and has not made any change to such Credit
and Collection Policy, except such material change as to which Buyer (and the
Agent, as its assignee) has been notified in accordance with Section 4.1(a).

 

(r) Payments to ASP. With respect to each Receivable transferred to Buyer
hereunder, the Purchase Price received by ASP constitutes reasonably equivalent
value in consideration therefor and such transfer was not made for or on account
of an antecedent debt. No transfer by ASP of any Receivable hereunder is or may
be voidable under any section of the Bankruptcy Reform Act of 1978 (11 U.S.C. §§
101 et seq.), as amended.

 

(s) Enforceability of Contracts. Each Contract with respect to each Receivable
is effective to create, and has created, a legal, valid and binding obligation
of the related Obligor to pay the Outstanding Balance of the Receivable created
thereunder and any accrued interest thereon, enforceable against the Obligor in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

 

(t) Accounting. The manner in which ASP accounts for the transactions
contemplated by this Agreement does not jeopardize the characterization of the
transactions contemplated herein as being true sales.

 

(u) Eligible Receivables. Each Receivable reflected in any Purchase Report as an
Eligible Receivable was an Eligible Receivable on the date of its acquisition by
Buyer hereunder.

 

ARTICLE III

CONDITIONS OF PURCHASES

 

Section 3.1 Conditions Precedent to the Initial Purchase. The initial Purchase
is subject to the conditions precedent that (a) Buyer shall have received on or
before the date of such purchase those documents listed on Schedule A, and (b)
all of the conditions to the initial advance under the Credit and Security
Agreement shall have been satisfied or waived in accordance with the terms
thereof.

 

8



--------------------------------------------------------------------------------

Section 3.2 Conditions Precedent to All Purchases. Buyer’s obligation to
purchase Receivables after the Effective Date shall be subject to the further
conditions precedent that: (a) the Facility Termination Date shall not have
occurred under the Credit and Security Agreement; (b) Buyer (and the Agent, as
its assignee) shall have received such other approvals, opinions or documents as
it may reasonably request and (c) on the date such Receivable came into
existence, the following statements shall be true (and acceptance of the
proceeds of any payment for such Receivable shall be deemed a representation and
warranty by ASP that such statements are then true):

 

(i) the representations and warranties set forth in Article II are true and
correct in all material respects on and as of the date such Receivable came into
existence as though made on and as of such date; provided that the materiality
threshold in the preceding clause shall not be applicable with respect to any
representation or warranty which itself contains a materiality threshold; and

 

(ii) no event has occurred and is continuing that will constitute a Termination
Event or an Unmatured Termination Event.

 

Notwithstanding the foregoing conditions precedent, upon payment of the Purchase
Price for any Receivable (whether by payment of cash or capital contributions),
title to such Receivable and the Related Security and Collections with respect
thereto shall vest in Buyer, whether or not the conditions precedent to Buyer’s
obligation to purchase such Receivable were in fact satisfied. The failure of
ASP to satisfy any of the foregoing conditions precedent, however, shall give
rise to a right of Buyer to rescind the related purchase and direct ASP to pay
to Buyer an amount equal to the Purchase Price payment that shall have been made
with respect to any Receivables related thereto.

 

ARTICLE IV

 

COVENANTS

 

Section 4.1 Affirmative Covenants of ASP. Until the date on which this Agreement
terminates in accordance with its terms, ASP hereby covenants as set forth
below:

 

(a) Financial Reporting. ASP will maintain, for itself and each of its
Subsidiaries, a system of accounting established and administered in accordance
with GAAP, and furnish to Buyer (and the Agent, as its assignee):

 

(i) Annual Reporting. As soon as available and in any event within 90 days (or
such longer period as may be the subject of an extension granted by the
Securities and Exchange Commission) after the end of each Fiscal Year, a
consolidated balance sheet of the Parent and its Consolidated Subsidiaries as of
the end of such Fiscal Year and the related consolidated statements of income,
stockholders’ equity and cash flows for such Fiscal Year, setting forth in each
case in comparative form the figures for the previous fiscal year, all certified
by Ernst & Young, LLP or other independent public accountants of nationally
recognized standing, with such certification to be free of exceptions and
qualifications not acceptable to Buyer and the Agent.

 

(ii) Quarterly Reporting. As soon as available and in any event within 45 days
(or such longer period as may be the subject of an extension granted by the
Securities and Exchange Commission) after the end of each of the first 3 Fiscal
Quarters of each Fiscal Year, a consolidated balance sheet of the Parent and its
Consolidated Subsidiaries as of the end of such Fiscal Quarter and the related
statement of income and statement of cash flows for

 

9



--------------------------------------------------------------------------------

the portion of the Fiscal Year ended at the end of such Fiscal Quarter, setting
forth in each case in comparative form the figures for the corresponding Fiscal
Quarter and the corresponding portion of the previous Fiscal Year, all certified
(subject to normal year-end adjustments) as to fairness of presentation, GAAP
and consistency by the chief financial officer or the chief accounting officer
of the Parent.

 

(iii) Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit IV
signed by the chief financial officer or the chief accounting officer of the
Parent and dated the date of such annual financial statement or such quarterly
financial statement, as the case may be.

 

(iv) Shareholders Statements and Reports. Promptly upon the mailing thereof to
the shareholders of the Parent generally, copies of all financial statements,
reports and proxy statements so mailed.

 

(v) S.E.C. Filings. Promptly upon the filing thereof, copies of all registration
statements (other than the exhibits thereto and any registration statements on
Form S-8 or its equivalent) and annual, quarterly or monthly reports which the
Parent shall have filed with the Securities and Exchange Commission.

 

(vi) Copies of Notices. Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Person other than
Buyer, the Agent or Blue Ridge, copies of the same.

 

(vii) Change in Credit and Collection Policy. At least thirty (30) days prior to
the effectiveness of any material change in or material amendment to the Credit
and Collection Policy, a copy of the Credit and Collection Policy then in effect
and a notice (A) indicating such proposed change or amendment, and (B) if such
proposed change or amendment would be reasonably likely to adversely affect the
collectibility of the Receivables or decrease the credit quality of any newly
created Receivables, requesting Buyer’s (and the Agent’s, as Buyer’s assignee)
consent thereto.

 

(viii) Other Information. Promptly, from time to time, such other information,
documents, records or reports relating to the Receivables or the condition or
operations, financial or otherwise, of the Parent or ASP as Buyer (or the Agent,
as its assignee) may from time to time reasonably request in order to protect
the interests of Buyer (and the Agent, as its assignee) under or as contemplated
by this Agreement (except such plans or forecasts which have not been made
available by Parent to its creditors).

 

(b) Notices. ASP will notify Buyer (and the Agent, as its assignee) in writing
of any of the following promptly upon learning of the occurrence thereof,
describing the same and, if applicable, the steps being taken with respect
thereto:

 

(i) Termination Events or Unmatured Termination Events. Within one (1) Business
Day after learning thereof by any Responsible Officer, the occurrence of each
Termination Event and each Unmatured Termination Event, by a statement of an
Authorized Officer of ASP.

 

10



--------------------------------------------------------------------------------

(ii) Defaults Under Other Agreements. Within one (1) Business Day after learning
thereof by any Responsible Officer, the occurrence of a default or an event of
default under any other financing arrangement pursuant to which ASP is a debtor
or an obligor and which relates to a Debt in excess of $25,000,000.

 

(iii) ERISA Events. If and when any member of the Controlled Group (i) gives or
is required to give notice to the PBGC of any “reportable event” (as defined in
Section 4043 of ERISA) with respect to any Plan which could reasonably be
expected to constitute grounds for a termination of such Plan under Title IV of
ERISA, or knows that the plan administrator of any Plan has given or is required
to give notice of any such reportable event, a copy of the notice of such
reportable event given or required to be given to the PBGC; (ii) receives notice
of complete or partial withdrawal liability under Title IV of ERISA, a copy of
such notice; or (iii) receives notice from the PBGC under Title IV of ERISA of
an intent to terminate or appoint a trustee to administer any Plan, a copy of
such notice; provided, however, that each of the foregoing notices shall not be
required to be given unless the reportable event, withdrawal liability, plan
termination or trustee appointment involved could reasonably be expected to give
rise to a liability of more than $1,000,000 on the part of the Parent or any of
its Subsidiaries.

 

(c) Compliance with Laws and Preservation of Existence. ASP will comply in all
respects with all applicable laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject, except where the
failure to so comply could not reasonably be expected to have a Material Adverse
Effect. ASP will preserve and maintain its legal existence, rights, franchises
and privileges in the jurisdiction of its organization, and qualify and remain
qualified in good standing as a foreign entity in each jurisdiction where its
business is conducted, except (i) where the failure to so qualify or remain in
good standing could not reasonably be expected to have a Material Adverse Effect
and (ii) ASP may merge or consolidate with any other Person to the extent
permitted under Section 7.1(c)(ii) of the Credit and Security Agreement.

 

(d) Audits. ASP will furnish to Buyer (and the Agent, as its assignee) from time
to time such information with respect to it and the Receivables as Buyer (or the
Agent) may reasonably request. ASP will, from time to time during regular
business hours as requested by Buyer (the Agent as its assignee), upon not less
than 3 Business Days’ prior written notice, permit Buyer (and the Agent, as its
assignee) or their respective agents or representatives, (i) to examine and make
copies of and abstracts from all Records in the possession or under the control
of ASP relating to the Receivables and the Related Security, including, without
limitation, the related Contracts, and (ii) to visit the offices and properties
of ASP for the purpose of examining such materials described in clause (i)
above, and to discuss matters relating to ASP’s financial condition or the
Receivables and the Related Security or ASP’s performance under any of the
Transaction Documents or ASP’s performance under the Contracts and, in each
case, with any of the officers or employees of ASP having knowledge of such
matters. To the extent that Buyer (or the Agent, as its assignee), in the course
of any such visit or inspection, obtains possession of any Proprietary
Information pertaining to ASP or any of its Affiliates, Buyer (or such assign)
shall handle such information in accordance with the requirements of Section
14.5 of the Credit and Security Agreement.

 

11



--------------------------------------------------------------------------------

(e) Keeping and Marking of Records and Books.

 

(i) ASP will maintain and implement administrative and operating procedures
(including, without limitation, an ability to recreate records evidencing
Receivables in the event of the destruction of the originals thereof), and keep
and maintain all documents, books, records and other information reasonably
necessary or advisable for the collection of all Receivables (including, without
limitation, records adequate to permit the immediate identification of each new
Receivable and all Collections of and adjustments to each existing Receivable).
ASP will give Buyer (and the Agent, as its assignee) notice of any material
change in the administrative and operating procedures referred to in the
previous sentence.

 

(ii) ASP will (A) on or prior to the Effective Date, mark its master data
processing records and other books and records relating to the Receivables with
a legend, acceptable to Buyer (and the Agent, as its assignee), describing
Buyer’s ownership interests in the Receivables and further describing the
Receivable Interests of the Agent (on behalf of the Lenders) under the Credit
and Security Agreement and (B) upon the request of Buyer (or the Agent, as its
assignee) and when a Termination Event is in existence: (x) mark each Contract
with a legend describing Buyer’s ownership interests in the Receivables and
further describing the Receivable Interests of the Agent (on behalf of the
Lenders) and (y) deliver to Buyer (or the Agent, as its assignee) all Contracts
(including, without limitation, all multiple originals of any such Contract)
relating to the Receivables.

 

(f) Compliance with Contracts and Credit and Collection Policy. ASP will timely
and fully (i) perform and comply in all material respects with all provisions,
covenants and other promises required to be observed by it under the Contracts
related to the Receivables, and (ii) comply in all material respects with the
Credit and Collection Policy in regard to each Receivable and the related
Contract.

 

(g) [Reserved].

 

(h) Ownership. ASP will take all necessary action to establish and maintain,
irrevocably in Buyer, (i) legal and equitable title to the Receivables and the
Collections and (ii) all of ASP’s right, title and interest in the Related
Security associated with the Receivables, in each case, free and clear of any
Adverse Claims other than Permitted Encumbrances (including, without limitation,
the filing of all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect Buyer’s interest in such Receivables, Related Security and
Collections and such other action to perfect, protect or more fully evidence the
interest of Buyer as Buyer (or the Agent, as its assignee) may reasonably
request).

 

12



--------------------------------------------------------------------------------

(i) Lenders’ Reliance. ASP acknowledges that the Agent and the Lenders are
entering into the transactions contemplated by the Credit and Security Agreement
in reliance upon Buyer’s identity as a legal entity that is separate from ASP
and any Affiliates thereof. Therefore, from and after the date of execution and
delivery of this Agreement, ASP will take all reasonable steps including,
without limitation, all steps that Buyer or any assignee of Buyer may from time
to time reasonably request to maintain Buyer’s identity as a separate legal
entity and to make it manifest to third parties that Buyer is an entity with
assets and liabilities distinct from those of ASP and any Affiliates thereof and
not just a division of ASP or any such Affiliate. Without limiting the
generality of the foregoing and in addition to the other covenants set forth
herein, ASP (i) will not hold itself out to third parties as liable for the
debts of Buyer nor purport to own the Receivables and other assets acquired by
Buyer, (ii) will take all other actions necessary on its part to ensure that
Buyer is at all times in compliance with the “separateness covenants” set forth
in Section 7.1(i) of the Credit and Security Agreement and (iii) will cause all
tax liabilities arising in connection with the transactions contemplated herein
or otherwise to be allocated between ASP and Buyer on an arm’s-length basis and
in a manner consistent with the procedures set forth in U.S. Treasury
Regulations §§1.1502-33(d) and 1.1552-1.

 

(j) Collections. ASP will cause (1) all proceeds from all Lock-Boxes to be
directly deposited by a Collection Bank into a Collection Account and (2) each
Lock-Box and Collection Account to be subject at all times to a Collection
Account Agreement that is in full force and effect. In the event any payments
relating to Receivables are remitted directly to ASP or any Affiliate of ASP,
ASP will remit (or will cause all such payments to be remitted) directly to a
Collection Bank and deposited into a Collection Account within two (2) Business
Days following receipt thereof and, at all times prior to such remittance, ASP
will itself hold or, if applicable, will cause such payments to be held in trust
for the exclusive benefit of Buyer and its assigns. ASP will transfer exclusive
ownership, dominion and control of each Lock-Box and Collection Account to Buyer
and, will not grant the right to take dominion and control of any Lock-Box or
Collection Account at a future time or upon the occurrence of a future event to
any Person, except to Buyer (and the Agent, as its assignee) as contemplated by
this Agreement and the Credit and Security Agreement.

 

(k) Taxes. ASP will file all material tax returns and reports required by law to
be filed by it and promptly pay all material taxes and governmental charges at
any time owing, except any such taxes which are not yet delinquent or are being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP shall have been set aside on its
books. ASP will pay when due any taxes payable in connection with the
Receivables, exclusive of taxes on or measured by income or gross receipts of
Buyer and its assigns.

 

Section 4.2 Negative Covenants of ASP. Until the date on which this Agreement
terminates in accordance with its terms, ASP hereby covenants that:

 

(a) Name Change, Offices and Records. ASP will not change its (i) state of
organization, (ii) name, (iii) identity or structure (within the meaning of
Article 9 of any applicable enactment of the UCC) or relocate its chief
executive office at any time while the location of its chief executive office is
relevant to perfection of Buyer’s interest in the Receivables or the associated
Related Security and Collections, or any office where Records are

 

13



--------------------------------------------------------------------------------

kept unless it shall have: (i) given Buyer (and the Agent, as its assignee) at
least ten (10) days’ prior written notice thereof and (ii) delivered to Buyer
(and the Agent, as its assignee) all financing statements, instruments and other
documents reasonably requested by Buyer (and the Agent, as its assignee) in
connection with such change or relocation.

 

(b) Change in Payment Instructions to Obligors. ASP will not add or terminate
any bank as a Collection Bank, or make any change in the instructions to
Obligors regarding payments to be made to any Lock-Box or Collection Account,
unless Buyer (and the Agent, as its assignee) shall have received, at least ten
(10) days before the proposed effective date therefor, (i) written notice of
such addition, termination or change and (ii) with respect to the addition of a
Collection Bank or a Collection Account or Lock-Box, an executed Collection
Account Agreement with respect to the new Collection Account or Lock-Box;
provided, however, that ASP may make changes in instructions to Obligors
regarding payments if such new instructions require such Obligor to make
payments to another existing Collection Account.

 

(c) Modifications to Contracts and Credit and Collection Policy. ASP will not
make any material change to the Credit and Collection Policy that could
adversely affect the collectibility of the Receivables or decrease the credit
quality of any newly created Receivables. Except as otherwise permitted in its
capacity as a Servicer pursuant to the Credit and Security Agreement, ASP will
not extend, amend or otherwise modify the terms of any Receivable or any
Contract related thereto other than in accordance with the Credit and Collection
Policy.

 

(d) Sales, Liens. ASP will not sell, assign (by operation of law or otherwise)
or otherwise dispose of, or grant any option with respect to, or create or
suffer to exist any Adverse Claim upon (including, without limitation, the
filing of any financing statement) or with respect to, any Receivable, Related
Security or Collections, or upon or with respect to any Contract under which any
Receivable arises, or any Lock-Box or Collection Account, or assign any right to
receive income with respect thereto (other than, in each case, the creation of
the interests therein in favor of Buyer provided for herein and the Permitted
Encumbrances), and ASP will defend the right, title and interest of Buyer in, to
and under any of the foregoing property, against all claims of third parties
claiming through or under ASP (other than Permitted Encumbrances).

 

(e) Accounting for Purchases. ASP will not, and will not permit any Affiliate
to, account for or treat (whether in financial statements or otherwise) the
transactions contemplated hereby in any manner other than the sale of the
Receivables and the Related Security by ASP to Buyer or in any other respect
account for or treat the transactions contemplated hereby in any manner other
than as a sale of the Receivables and the Related Security by ASP to Buyer
except to the extent that such transactions are not recognized on account of
consolidated financial reporting in accordance with generally accepted
accounting principles.

 

14



--------------------------------------------------------------------------------

ARTICLE V

TERMINATION EVENTS

 

Section 5.1 Termination Events. The occurrence of any one or more of the
following events shall constitute a Termination Event:

 

(a) ASP shall fail to make any payment or deposit required to be made by it
under the Transaction Documents when due and, for any such payment or deposit
which is not in respect of principal, such failure continues for two (2)
consecutive Business Days.

 

(b) ASP shall fail to perform or observe any term, covenant or agreement
hereunder (other than as referred to in paragraph (a)) or any other Transaction
Document to which it is a party and such failure shall continue for and such
failure shall not have been cured within 30 days after the earlier to occur of
(i) written notice thereof has been given to ASP by the Buyer or (ii) an
Executive Officer otherwise becomes aware of any such failure; provided,
however, that such cure period shall be extended for a period of time, not to
exceed an additional 30 days, reasonably sufficient to permit ASP to cure such
failure if such failure cannot be cured within the initial 30-day period but
reasonably could be expected to be capable of cure within such additional 30
days, ASP has commenced efforts to cure such failure during the initial 30-day
period and ASP is diligently pursuing such cure.

 

(c) Any representation, warranty, certification or statement made by ASP in this
Agreement, any other Transaction Document or in any other document delivered
pursuant hereto or thereto shall prove to have been incorrect in any material
respect when made or deemed made; provided that the materiality threshold in the
preceding clause shall not be applicable with respect to any representation or
warranty which itself contains a materiality threshold.

 

(d) An Event of Bankruptcy shall occur with respect to the Parent or any of its
Material Subsidiaries.

 

(e) A Change of Control shall occur.

 

(f) One or more judgments or orders for the payment of money in an aggregate
amount in excess of 10% of Stockholders’ Equity as of the end of the Fiscal
Quarter just ended shall be rendered against the Parent, either Originator or
the Buyer and such judgment or order shall continue unsatisfied and unstayed for
a period of 30 days.

 

(g) Either of the Originators or any Subsidiary shall fail to make any payment
in respect of Debt outstanding in an aggregate amount in excess of $25,000,000
when due or within any applicable grace period.

 

15



--------------------------------------------------------------------------------

(h) Any event or condition shall occur which results in the acceleration of the
maturity of Debt outstanding of either of the Originators or any Subsidiary in
an aggregate amount in excess of $25,000,000 (including, without limitation, any
required mandatory prepayment or “put” of such Debt to such Originator or
Subsidiary) or enables (or, with the giving of notice or lapse of time or both,
would enable) the holders of such Debt or commitment or any Person acting on
such holders’ behalf to accelerate the maturity thereof or terminate any such
commitment (including, without limitation, any required mandatory prepayment or
“put” of such Debt to such Originator or Subsidiary).

 

(i) The Parent or any member of the Controlled Group shall fail to pay when due
any amount in excess of 10% of Stockholders’ Equity as of the end of the Fiscal
Quarter just ended which it shall have become liable to pay to the PBGC or to a
Plan under Title IV of ERISA; or notice of intent to terminate a Plan or Plans
shall be filed under Title IV of ERISA by the Parent, any member of the
Controlled Group, any plan administrator or any combination of the foregoing if
the amount of liability involved is in excess of 10% of Stockholders’ Equity as
of the end of the Fiscal Quarter just ended; or the PBGC shall institute
proceedings under Title IV of ERISA to terminate or to cause a trustee to be
appointed to administer any such Plan or Plans or a proceeding shall be
instituted by a fiduciary of any such Plan or Plans to enforce Section 515 or
4219(c)(5) of ERISA and such proceeding shall not have been dismissed within 30
days thereafter if the amount of liability involved is in excess of 10% of
Stockholders’ Equity as of the end of the Fiscal Quarter just ended; or a
condition shall exist by reason of which the PBGC would be entitled to obtain a
decree adjudicating that any such Plan or Plans must be terminated, if the
amount involved is in excess of 10% of Stockholders’ Equity as of the end of the
Fiscal Quarter just ended.

 

(j) A federal tax lien shall be filed against the Parent, either Originator or
Buyer under Section 6323 of the Tax Code or a lien of the PBGC shall be filed
against the Parent, either Originator or Buyer under Section 4068 of ERISA and
in either case such lien shall remain undischarged for a period of 25 days after
the date of filing if the aggregate amount involved is in excess of 10% of
Stockholders’ Equity as of the end of the Fiscal Quarter just ended.

 

Section 5.2 Remedies. Upon the occurrence and during the continuation of a
Termination Event, Buyer may take any of the following actions: (i) declare the
Termination Date to have occurred, whereupon the Termination Date shall
forthwith occur, without demand, protest or further notice of any kind, all of
which are hereby expressly waived by ASP; provided, however, that upon the
occurrence of a Termination Event described in Section 5.1(d), or of an actual
or deemed entry of an order for relief with respect to ASP under the Federal
Bankruptcy Code, the Termination Date shall automatically occur, without demand,
protest or any notice of any kind, all of which are hereby expressly waived by
ASP and (ii) to the fullest extent permitted by applicable law, declare that the
Default Fee shall accrue with respect to any amounts then due and owing by ASP
to Buyer. The aforementioned rights and remedies shall be without limitation and
shall be in addition to all other rights and remedies of Buyer and its assigns
otherwise available under any other provision of this Agreement, by operation of
law, at equity or otherwise, all of which are hereby expressly preserved,
including, without limitation, all rights and remedies provided under the UCC,
all of which rights shall be cumulative.

 

16



--------------------------------------------------------------------------------

ARTICLE VI

INDEMNIFICATION

 

Section 6.1 Indemnities by ASP. Without limiting any other rights that Buyer may
have hereunder or under applicable law, ASP hereby agrees to indemnify (and pay
upon demand to) Buyer and its assigns, officers, directors, agents and employees
(each an “Indemnified Party”) from and against any and all damages, losses,
claims, taxes, liabilities, costs, expenses and for all other amounts payable,
including actual and reasonable attorneys’ fees (which attorneys may be
employees of Buyer or any such assign) and disbursements (all of the foregoing
being collectively referred to as “Indemnified Amounts”) awarded against or
actually incurred by any of them arising out of or as a result of this Agreement
or the acquisition, either directly or indirectly, by Buyer of an interest in
the Receivables, excluding, however:

 

(a) Indemnified Amounts to the extent such Indemnified Amounts resulted from
gross negligence or willful misconduct on the part of the Indemnified Party
seeking indemnification or by reason of such Indemnified Party’s breach of its
obligations hereunder or other legal duty;

 

(b) Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor; or

 

(c) taxes imposed by the jurisdiction in which such Indemnified Party’s
principal executive office is located, on or measured by the overall net income
of such Indemnified Party to the extent that the computation of such taxes is
consistent with the characterization for income tax purposes of the acquisition
by the Lenders of Receivable Interests under the Credit and Security Agreement
as a loan or loans by the Lenders to Buyer secured by, among other things, the
Receivables, the Related Security and the Collections;

 

provided, however, that nothing contained in this sentence shall limit the
liability of ASP or limit the recourse of Buyer to ASP for amounts otherwise
specifically provided to be paid by ASP under the terms of this Agreement.
Without limiting the generality of the foregoing indemnification, but subject in
each case to clauses (a), (b) and (c) above, ASP shall indemnify Buyer for
Indemnified Amounts relating to or resulting from:

 

(i) any representation or warranty made by ASP (or any officers of ASP) under or
in connection with any Purchase Report, this Agreement, any other Transaction
Document or any other information or report delivered by ASP pursuant hereto or
thereto for which Buyer has not received a Purchase Price Credit that shall have
been false or incorrect when made or deemed made;

 

(ii) the failure by ASP, to comply with any applicable law, rule or regulation
with respect to any Receivable or Contract related thereto, or the nonconformity
of any Receivable or Contract included therein with any such applicable law,
rule or regulation or any failure of ASP to keep or perform any of its
obligations, express or implied, with respect to any Contract;

 

17



--------------------------------------------------------------------------------

(iii) any failure of ASP to perform its duties, covenants or other obligations
in accordance with the provisions of this Agreement or any other Transaction
Document;

 

(iv) any products liability, personal injury or damage, suit or other similar
claim arising out of or in connection with merchandise, insurance or services
that are the subject of any Contract or any Receivable;

 

(v) any dispute, claim, offset or defense (other than discharge in bankruptcy of
the Obligor) of the Obligor to the payment of any Receivable (including, without
limitation, a defense based on such Receivable or the related Contract not being
a legal, valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise or service related to such Receivable or the furnishing or failure
to furnish such merchandise or services;

 

(vi) the commingling of Collections of Receivables at any time with other funds;

 

(vii) any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of any Purchase hereunder, the ownership of the
Receivables or any other investigation, litigation or proceeding relating to ASP
in which any Indemnified Party becomes involved as a result of any of the
transactions contemplated hereby except to the extent arising from Buyer’s own
gross negligence or willful misconduct;

 

(viii) any inability to litigate any claim against any Obligor in respect of any
Receivable as a result of such Obligor being immune from civil and commercial
law and suit on the grounds of sovereignty or otherwise from any legal action,
suit or proceeding;

 

(ix) any Termination Event described in Section 5.1(d);

 

(x) [reserved];

 

(xi) any failure to vest and maintain vested in Buyer, or to transfer to Buyer,
legal and equitable title to, and ownership of, the Receivables and the
Collections, and all of ASP’s right, title and interest in the Related Security
associated with the Receivables, in each case, free and clear of any Adverse
Claim;

 

(xii) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivable, the
Related Security and Collections with respect thereto, and the proceeds of any
thereof, whether at the time of any Purchase or at any subsequent time;

 

18



--------------------------------------------------------------------------------

(xiii) any action or omission by ASP which reduces or impairs the rights of
Buyer with respect to any Receivable or the value of any such Receivable (for
any reason other than the application of Collections thereto or charge-off of
any Receivable as uncollectible) unless the Buyer has received a Purchase Price
Credit therefor;

 

(xiv) any attempt by any Person to void any Purchase hereunder under statutory
provisions or common law or equitable action; and

 

(xvi) the failure of any Receivable reflected as an Eligible Receivable on any
Purchase Report to be an Eligible Receivable at the time acquired by Buyer.

 

Section 6.2 Other Costs and Expenses. ASP shall pay to Buyer on demand all
reasonable costs and out-of-pocket expenses actually incurred in connection with
the preparation, execution, delivery and administration of this Agreement, the
transactions contemplated hereby and the other documents to be delivered
hereunder. ASP shall pay to Buyer on demand any and all reasonable costs and
expenses of Buyer, if any, including reasonable counsel fees and expenses
actually incurred in connection with the enforcement of this Agreement and the
other documents delivered hereunder and in connection with any restructuring or
workout of this Agreement or such documents, or the administration of this
Agreement following a Termination Event.

 

ARTICLE VII

MISCELLANEOUS

 

Section 7.1 Waivers and Amendments.

 

(a) No failure or delay on the part of Buyer (or the Agent, as its assignee) in
exercising any power, right or remedy under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or remedy preclude any other further exercise thereof or the exercise of
any other power, right or remedy. The rights and remedies herein provided shall
be cumulative and nonexclusive of any rights or remedies provided by law. Any
waiver of this Agreement shall be effective only in the specific instance and
for the specific purpose for which given.

 

(b) No provision of this Agreement may be amended, supplemented, modified or
waived except in writing signed by ASP and Buyer and, to the extent required
under the Credit and Security Agreement, the Agent and the Liquidity Banks or
the Required Liquidity Banks. Any material amendment, supplement, modification
of waiver will required satisfaction of the Rating Agency Condition.

 

Section 7.2 Notices. All communications and notices provided for hereunder shall
be in writing (including bank wire, telecopy or electronic facsimile
transmission or similar writing) and shall be given to the other parties hereto
at their respective addresses or telecopy numbers set forth on the signature
pages hereof or at such other address or telecopy number as such Person may
hereafter specify for the purpose of notice to each of the other parties hereto.
Each such notice or other communication shall be effective (a) if given by
telecopy, upon the receipt thereof, (b) if given by mail, three (3) Business
Days after the time such communication is deposited in the mail with first class
postage prepaid or (c) if given by any other means, when received at the address
specified in this Section 7.2.

 

19



--------------------------------------------------------------------------------

Section 7.3 Protection of Ownership Interests of Buyer.

 

(a) ASP agrees that from time to time, at its expense, it will promptly execute
(if required), deliver and authorize the filing of all instruments and
documents, and take all actions, that may be necessary or desirable, or that
Buyer (or the Agent, as its assignee) may reasonably request, to perfect,
protect or more fully evidence the interest of Buyer hereunder and the
Receivable Interests, or to enable Buyer (or the Agent, as its assignee) to
exercise and enforce their rights and remedies hereunder. At any time when a
Termination Event Exists, Buyer (or the Agent, as its assignee) may, at ASP’s
sole cost and expense, direct ASP to notify the Obligors of Receivables of the
ownership interests of Buyer under this Agreement and may also direct that
payments of all amounts due or that become due under any or all Receivables be
made directly to Buyer or its designee.

 

(b) If ASP fails to perform any of its obligations hereunder, Buyer (or the
Agent, as its assignee) may (but shall not be required to) perform, or cause
performance of, such obligations, and Buyer’s (or such assigns’) actual and
reasonable costs and expenses incurred in connection therewith shall be payable
by ASP as provided in Section 6.2. ASP irrevocably authorizes Buyer (and its
assigns) at any time and from time to time in the sole discretion of Buyer (or
the Agent, as its assignee), and appoints Buyer (and its assigns) as its
attorney(ies)-in-fact, to act on behalf of ASP (i) to authorize on behalf of ASP
as debtor the filing of financing statements necessary or desirable in Buyer’s
(or the Agent, as its assignee’) reasonable opinion to perfect and to maintain
the perfection and priority of the interest of Buyer in the Receivables and
associated Related Security and Collections and (ii) to file a carbon,
photographic or other reproduction of this Agreement or any financing statement
with respect to the Receivables as a financing statement in such offices as
Buyer (or the Agent, as its assignee) in their reasonable opinion deem necessary
or desirable to perfect and to maintain the perfection and priority of Buyer’s
interests in the Receivables. This appointment is coupled with an interest and
is irrevocable. From and after July 1, 2001: (A) ASP hereby authorizes Buyer
(and the Agent, as its assignee) to file financing statements and other filing
or recording documents with respect to the Receivables and Related Security
(including any amendments thereto, or continuation or termination statements
thereof), without the signature or other authorization of ASP, in such form and
in such offices as Buyer (or any of its assigns) reasonably determines
appropriate to perfect or maintain the perfection of the ownership or security
interests of Buyer (and the Agent, as its assignee) hereunder, (B) ASP
acknowledges and agrees that it is not authorized to, and will not, file
financing statements or other filing or recording documents with respect to the
Receivables or Related Security (including any amendments thereto, or
continuation or termination statements thereof), without the express prior
written approval by the Agent (as Buyer’s assignee), consenting to the form and
substance of such filing or recording document, and (C) ASP approves, authorizes
and ratifies any filings or recordings made by or on behalf of the Agent (as
Buyer’s assign) in connection with the perfection of the ownership or security
interests in favor of Buyer or the Agent (as Buyer’s assign).

 

20



--------------------------------------------------------------------------------

Section 7.4 Confidentiality of Fee Letter. Each of ASP and Buyer shall maintain
and shall cause each of its employees, officers and advisers to maintain the
confidentiality of the Fee Letter, except that Buyer and its officers and
employees may disclose such information to Buyer’s external consultants,
accountants and attorneys and as required by any applicable law, rule,
regulation, direction, request or order of any judicial, administrative or
regulatory authority or proceedings (whether or not having the force or effect
of law) or to the extent necessary to enforce its rights under the Transaction
Documents.

 

Section 7.5 Bankruptcy Petition

 

(a) ASP and Buyer each hereby covenants and agrees that, prior to the date that
is one year and one day after the payment in full of all outstanding senior
indebtedness of Blue Ridge, it will not institute against, or join any other
Person in instituting against, Blue Ridge any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.

 

(b) ASP covenants and agrees that, prior to the date that is one year and one
day after the payment in full of all outstanding obligations of Buyer under the
Credit and Security Agreement, it will not institute against, or join any other
Person in instituting against, Buyer any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.

 

Section 7.6 Limitation of Liability. Except with respect to any claim arising
out of the willful misconduct or gross negligence of Blue Ridge, the Agent or
any Liquidity Bank, no claim may be made by ASP or any other Person against Blue
Ridge, the Agent or any Liquidity Bank or their respective Affiliates,
directors, officers, employees, attorneys or agents for any special, indirect,
consequential or punitive damages in respect of any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Agreement, or any act, omission or event occurring in
connection therewith; and ASP hereby waives, releases, and agrees not to sue
upon any claim for any such damages, whether or not accrued and whether or not
known or suspected to exist in its favor.

 

Section 7.7 CHOICE OF LAW. THIS AGREEMENT SHALL BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF GEORGIA WITHOUT REGARD TO THE
CONFLICT OF LAW PRINCIPLES THEREOF EXCEPT TO THE EXTENT THAT THE LAWS OF ANOTHER
JURISDICTION GOVERN THE PERFECTION, OR THE EFFECT OF PERFECTION OR
NONPERFECTION, OF THE OWNERSHIP INTERESTS OR SECURITY INTERESTS OF ASP OR ANY OF
ITS ASSIGNS.

 

21



--------------------------------------------------------------------------------

Section 7.8 CONSENT TO JURISDICTION. EACH OF ASP AND BUYER HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR
GEORGIA STATE COURT SITTING IN FULTON COUNTY, GEORGIA IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT AND HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY
WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH
SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF BUYER (OR THE AGENT,
AS ITS ASSIGNEE) TO BRING PROCEEDINGS AGAINST ASP IN THE COURTS OF ANY OTHER
JURISDICTION. ANY JUDICIAL PROCEEDING BY ASP AGAINST BUYER (OR ITS ASSIGNS) OR
ANY AFFILIATE THEREOF INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY
ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT
EXECUTED BY ASP PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN
FULTON COUNTY, GEORGIA.

 

Section 7.9 WAIVER OF JURY TRIAL. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE
LAW, EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ASP PURSUANT TO THIS AGREEMENT OR THE
RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.

 

Section 7.10 Integration; Binding Effect; Survival of Terms.

 

(a) This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.

 

(b) This Agreement shall be binding upon and inure to the benefit of ASP, Buyer
and their respective successors and permitted assigns (including any trustee in
bankruptcy). ASP may not assign any of its rights and obligations hereunder or
any interest herein without the prior written consent of Buyer. Buyer may assign
at any time its rights and obligations hereunder and interests herein to any
other Person without the consent of ASP. Without limiting the foregoing, ASP
acknowledges that Buyer, pursuant to the Credit and Security Agreement, may
assign to the Agent, for the benefit of the Lenders, its rights, remedies,
powers and privileges hereunder and that the Agent may further assign such
rights, remedies, powers and privileges to the extent permitted in the Credit
and Security Agreement. ASP agrees that the Agent, as the assignee of Buyer,
shall, subject to the terms of the Credit and Security Agreement, have the right
to enforce this Agreement and to exercise directly all of Buyer’s rights and
remedies under this Agreement (including, without limitation, the right to give
or withhold

 

22



--------------------------------------------------------------------------------

any consents or approvals of Buyer to be given or withheld hereunder) and ASP
agrees to cooperate fully with the Agent in the exercise of such rights and
remedies. This Agreement shall create and constitute the continuing obligations
of the parties hereto in accordance with its terms and shall remain in full
force and effect until terminated in accordance with its terms; provided,
however, that the rights and remedies with respect to (i) any breach of any
representation and warranty made by ASP pursuant to Article II; (ii) the
indemnification and payment provisions of Article VI; and (iii) Section 7.5
shall be continuing and shall survive any termination of this Agreement.

 

Section 7.11 Counterparts; Severability; Section References. This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.

 

<signature pages follow>

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.

 

 

ACUITY SPECIALTY PRODUCTS GROUP,

INC., A DELAWARE CORPORATION

By:  

/s/  Vernon J. Nagel

--------------------------------------------------------------------------------

Name:   Vernon J. Nagel Title:   Executive Vice President, Finance Address:
Acuity Specialty Products Group, Inc. 1170 Peachtree Street, Suite 2400 Atlanta,
Georgia 30309 Attention: Treasurer

Fax No.:                   (404) 853-1430

Telephone No.:        (404) 853-1423

ACUITY ENTERPRISE, INC., A DELAWARE

CORPORATION

By:  

/s/  Vernon J. Nagel

--------------------------------------------------------------------------------

Name:   Vernon J. Nagel Title:   Executive Vice President & C.F.O. Address:
Acuity Enterprise, Inc. 1170 Peachtree Street, Suite 2400 Atlanta, Georgia 30309
Attention: General Counsel Phone: (404) 853-1440 Fax:    (404) 853-1015

 

24



--------------------------------------------------------------------------------

Exhibit I

 

Definitions

 

This is Exhibit I to the Agreement (as hereinafter defined). As used in the
Agreement and the Exhibits and Schedules thereto, capitalized terms have the
meanings set forth in this Exhibit I (such meanings to be equally applicable to
the singular and plural forms thereof). If a capitalized term is used in the
Agreement, or any Exhibit or Schedule thereto, and is not otherwise defined
therein or in this Exhibit I, such term shall have the meaning assigned thereto
in Exhibit I to the Credit and Security Agreement (hereinafter defined).

 

“Agent” has the meaning set forth in the Preliminary Statements to the
Agreement.

 

“Agreement” means the Receivables Sale and Contribution Agreement, dated as of
September 2, 2003, between ASP and Buyer, as the same may be amended, restated
or otherwise modified.

 

“ASP” has the meaning set forth in the preamble to the Agreement, and such term
shall include such Person’s successors and permitted assigns.

 

“Blue Ridge” has the meaning set forth in the Preliminary Statements to the
Agreement.

 

“Buyer” has the meaning set forth in the preamble to the Agreement.

 

“Capital Leases” means leases which are required to be capitalized in accordance
with GAAP.

 

“Change of Control” means (a) the Parent ceases to own, directly or indirectly,
100% of the outstanding voting stock of each of the Originators and Buyer, or
(b) (i) any Person or two or more Persons acting in concert shall have acquired
after the Closing Date beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934) of 30% or more of the outstanding shares of the voting stock of the
Parent; or (ii) the individuals who, as of the Closing Date, are members of the
Board of the Parent (the “Incumbent Board” ) cease for any reason thereafter to
constitute at least 66 2/3% of the Board of the Parent; provided, however, that
if the election, or nomination for election by the Parent’s stockholders, of any
new director was approved by a vote of at least 66 2/3% of the Incumbent Board,
such new director shall, for purposes of this definition, be considered as a
member of the Incumbent Board.

 

“Consolidated Debt” means at any date the Debt of the Parent and its
Consolidated Subsidiaries, determined on a consolidated basis as of such date.

 

“Consolidated Operating Profits” means, for any period, the Operating Profits of
the Parent and its Consolidated Subsidiaries.

 

25



--------------------------------------------------------------------------------

“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which, in accordance with GAAP, would be consolidated with those of
the Parent in its consolidated financial statements as of such date.

 

“Consolidated Total Assets” means, at any time, the total assets of the Parent
and its Consolidated Subsidiaries, determined on a consolidated basis, as set
forth or reflected on the most recent consolidated balance sheet of the Parent
and its Consolidated Subsidiaries, prepared in accordance with GAAP.

 

“Contract” means, with respect to any Receivable, any and all instruments,
agreements, invoices or other writings pursuant to which such Receivable arises
or which evidences such Receivable.

 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Parent, are treated as a single employer under Section
414 of the Tax Code.

 

“Credit and Collection Policy” means ASP’s credit and collection policies and
practices relating to Contracts and Receivables existing on the date of the
Agreement and summarized in Exhibit V, as modified from time to time in
accordance with the Agreement.

 

“Credit and Security Agreement” has the meaning set forth in the Preliminary
Statements to the Agreement.

 

“Debt” of any Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person to pay the deferred purchase price of property or services,
except trade accounts payable arising in the ordinary course of business, (iv)
all obligations of such Person as lessee under Capital Leases, (v) all
obligations of such Person to reimburse any bank or other Person in respect of
amounts payable under a banker’s acceptance, (vi) all Redeemable Preferred Stock
of such Person (in the event such Person is a corporation), (vii) all
obligations of such Person to reimburse any bank or other Person in respect of
amounts paid or to be paid under a letter of credit or similar instrument,
(viii) all Debt of others secured by a Lien on any asset of such Person, whether
or not such Debt is assumed by such Person, and (ix) all Debt of others
Guaranteed by such Person.

 

“Default Fee” means a per annum rate of interest equal to the sum of (i) the
Prime Rate, plus (ii) 2% per annum.

 

“Discount Factor” means a percentage calculated to provide Buyer with a
reasonable profit on its investment in the Receivables after taking account of
(i) the time value of money based upon the anticipated dates of collection of
the Receivables and the cost to Buyer of financing its investment in the
Receivables during such period, (ii) the risk of nonpayment by the Obligors, and
(iii) the cost of compensating someone to service and collect the Receivables
for Buyer and the Agent, as their interests may appear. ASP and Buyer may agree
from time to time to change the Discount Factor based on changes in one or more
of the items affecting the calculation thereof, provided that any change to the
Discount Factor shall take effect as of the commencement of a month, shall apply
only prospectively and shall not affect the Purchase Price payment made prior to
the month during which ASP and Buyer agree to make such change.

 

26



--------------------------------------------------------------------------------

“Effective Date” means the later to occur of (a) September 2, 2003, and (b) the
Business Day on which each of the conditions precedent set forth in Sections 3.1
and 3.2 has been satisfied.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successor law. Any reference to any provision of ERISA
shall also be deemed to be a reference to any successor provision or provisions
thereof.

 

“Executive Officer” means any of the chief executive officer, president,
executive vice president or senior vice president of the Parent.

 

“Fiscal Quarter” means any fiscal quarter of the Parent.

 

“Fiscal Year” means any fiscal year of the Parent.

 

“GAAP” means generally accepted accounting principles applied on a basis
consistent with those which are to be used in making the calculations for
purposes of determining compliance with the terms of this Agreement.

 

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (i) to
secure, purchase or pay (or advance or supply funds for the purchase or payment
of) such Debt or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep-well, to purchase assets, goods, securities
or services, to provide collateral security, to take-or-pay, or to maintain
financial statement conditions or otherwise) or (ii) entered into for the
purpose of assuring in any other manner the obligee of such Debt or other
obligation of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part), provided that the term Guarantee shall
not include endorsements for collection or deposit in the ordinary course of
business. The term “Guarantee” used as a verb has a corresponding meaning.

 

“Initial Contributed Receivables” has the meaning set forth in Section 1.1.

 

“Initial Cutoff Date” means the Business Day immediately prior to the Effective
Date.

 

“Lien” means, with respect to any asset, any mortgage, deed to secure debt, deed
of trust, lien, pledge, charge, security interest, security title, preferential
arrangement which has the practical effect of constituting a security interest
or encumbrance, or encumbrance or servitude of any kind in respect of such asset
to secure or assure payment of a Debt or a Guarantee, whether by consensual
agreement or by operation of statute or other law, or by any agreement,
contingent or otherwise, to provide any of the foregoing. For the purposes of
this Agreement, a Person shall be deemed to own subject to a Lien any asset
which it has acquired or holds subject to the interest of a vendor or lessor
under any conditional sale agreement, Capital Lease or other title retention
agreement relating to such asset.

 

27



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on (i) the financial
condition or operations of the Parent and its Subsidiaries (taken as a whole),
(ii) the ability of ASP to perform its obligations under the Agreement or any
other Transaction Document, (iii) the legality, validity or enforceability of
the Agreement or any other Transaction Document, (iv) ASP’s, Buyer’s, the
Agent’s or any Lender’s interest in the Receivables generally or in any
significant portion of the Receivables, the Related Security or Collections with
respect thereto, or (v) the collectibility of the Receivables generally or of
any material portion of the Receivables.

 

“Material Subsidiary” means (i) each Originator and Buyer and (ii) each other
Consolidated Subsidiary, now existing or hereinafter established or acquired,
that at any time prior to the payment in full of all Aggregate Unpaids under the
Credit and Security Agreement either (x) has or acquires total assets in excess
of 10% of Consolidated Total Assets at the end of the most recent Fiscal
Quarter, or (y) contributed more than 10% of Consolidated Operating Profits for
the 4 most recent Fiscal Quarters then ended (or, with respect to any Subsidiary
which existed during the entire 4 Fiscal Quarter period but was acquired by the
Parent during such period, which would have contributed more than 10% of
Consolidated Operating Profits for such period had it been a Subsidiary for the
entire period, as determined on a pro forma basis in accordance with GAAP).

 

“Moody’s” means Moody’s Investor Service, Inc.

 

“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.

 

“Net Income” means, as applied to any Person for any period, the aggregate
amount of net income of such Person, after taxes, for such period, as determined
in accordance with GAAP.

 

“Net Worth” means as of the last Business Day of each month preceding any date
of determination, the excess, if any, of (a) the aggregate Outstanding Balance
of the Receivables at such time, over (b) the Aggregate Invested Amount
outstanding at such time.

 

“Operating Profits” means, as applied to any Person for any period, the sum of
(i) net revenues, less (ii) cost of goods and services sold, less (iii)
operating expenses (including depreciation and amortization) of such Person for
such period, as determined in accordance with GAAP.

 

“Organizational Documents” means, for any Person, the documents for its
formation and organization, which, for example, (a) for a corporation are its
corporate charter and bylaws, (b) for a partnership are its certificate of
partnership (if applicable) and partnership agreement, (c) for a limited
liability company are its certificate of formation or organization and its
operating agreement, regulations or the like and (d) for a trust is the trust
agreement, declaration of trust, indenture or bylaws under which it is created.

 

28



--------------------------------------------------------------------------------

“Original Balance” means, with respect to any Receivable coming into existence
after the Initial Cutoff Date, the Outstanding Balance of such Receivable on the
date it was created.

 

“Originator” means ASP in its capacity as the seller under this Agreement.

 

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.

 

“Parent” means Acuity Brands, Inc., a Delaware corporation formerly known as L &
C Spinco, Inc., and its successors and permitted assigns.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Permitted Encumbrances” shall mean the following: (a) Liens for taxes or
assessments or other governmental charges not yet due and payable; and (b) Liens
created by the Transaction Documents.

 

“Person” means an individual, a corporation, a partnership, a limited liability
company, an unincorporated association, a trust or any other entity or
organization, including, but not limited to, a government or political
subdivision or an agency or instrumentality thereof.

 

“Plan” means at any time an employee pension benefit plan which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Tax Code and is either (i) maintained by a member of the Controlled Group
for employees of any member of the Controlled Group or (ii) maintained pursuant
to a collective bargaining agreement or any other arrangement under which more
than one employer makes contributions and to which a member of the Controlled
Group is then making or accruing an obligation to make contributions or has
within the preceding 5 plan years made contributions.

 

“Proprietary Information” means all information about the Performance Guarantor
or any of its Subsidiaries which has been furnished to the Agent or any Lender
by or on behalf of the Performance Guarantor or any of its Subsidiaries before
or after the date of the Agreement or which is obtained by any Lender or the
Agent in the course of any Review made pursuant to Section 7.1(d) of the Credit
and Security Agreement; provided, however, that the term “Proprietary
Information” does not include information which (x) is or becomes publicly
available (other than as a result of a breach of Section 14.5 of the Credit and
Security Agreement), (y) is possessed by or available to the Agent or any Lender
on a non-confidential basis prior to its disclosure to the Agent or such Lender
by either Borrower or Subsidiary or (z) becomes available to the Agent or any
Lender on a non-confidential basis from a Person which, to the knowledge of the
Agent or such Lender, as the case may be, is not bound by a confidentiality
agreement with the Performance Guarantor or any of its Subsidiaries and is not
otherwise prohibited from transmitting such information to the Agent or such
Lender. In the

 

29



--------------------------------------------------------------------------------

event the Agent or any Lender is required to disclose any Proprietary
Information by virtue of clause (ii) (but only if and to the extent such
disclosure has not been sought by the Agent or any Lender, and if neither the
Performance Guarantor nor any Borrower is a party to such litigation), (iv) or
(v) above, to the extent such Lender or the Agent (as the case may be)
determines in good faith that it is permissible by law so to do, it shall
promptly notify the Performance Guarantor of same so as to allow the Performance
Guarantor or its Subsidiaries to seek a protective order or to take other
appropriate action; provided, however, neither any Lender nor the Agent shall be
required to delay compliance with any directive to disclose any such information
so as to allow the Performance Guarantor or any of Subsidiaries to effect any
such action.

 

“Purchase” means a purchase pursuant to Section 1.2(a) of the Agreement by Buyer
from ASP of Receivables and the Related Security and Collections related
thereto, together with all related rights in connection therewith.

 

“Purchase Price” means, with respect to the Purchase, the aggregate price to be
paid by Buyer to ASP for such Purchase in accordance with Section 1.3 of the
Agreement for the Receivables, Collections and Related Security being sold to
Buyer, which price shall equal on any date (i) the product of (x) the
Outstanding Balance of such Receivables on such date, multiplied by (y) one
minus the Discount Factor in effect on such date, minus (ii) any Purchase Price
Credits to be credited against the Purchase Price otherwise payable in
accordance with Section 1.4 of the Agreement.

 

“Purchase Price Credit” has the meaning set forth in Section 1.4 of the
Agreement.

 

“Purchase Report” means a monthly report by ASP in substantially the form of
Exhibit VI to the Agreement.

 

“Receivable” means all indebtedness and other obligations owed to ASP (at the
time it arises, and before giving effect to any transfer or conveyance under the
Agreement), including, without limitation, any indebtedness, obligation or
interest constituting an account, chattel paper, instrument or general
intangible, arising in connection with the sale of goods or the rendering of
services by ASP and further includes, without limitation, the obligation to pay
any Finance Charges with respect thereto. Indebtedness and other rights and
obligations arising from any one transaction, including, without limitation,
indebtedness and other rights and obligations represented by an individual
invoice, shall constitute a Receivable separate from a Receivable consisting of
the indebtedness and other rights and obligations arising from any other
transaction; provided further, that any indebtedness, rights or obligations
referred to in the immediately preceding sentence shall be a Receivable
regardless of whether the Obligor or Buyer treats such indebtedness, rights or
obligations as a separate payment obligation.

 

“Records” means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Security
therefor and the related Obligor.

 

30



--------------------------------------------------------------------------------

“Redeemable Preferred Stock” of any Person means any preferred stock issued by
such Person which is at any time prior to the Termination Date either (i)
mandatorily redeemable (by required sinking fund or similar payments or
otherwise) or (ii) redeemable at the option of the holder thereof.

 

“Related Security” means, with respect to any Receivable:

 

(i) all of ASP’s interest in the inventory and goods (including returned or
repossessed inventory or goods), if any, the sale, financing or lease of which
by ASP gave rise to such Receivable, and all insurance contracts with respect
thereto,

 

(ii) all other security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all financing statements and security agreements describing any collateral
securing such Receivable,

 

(iii) all guaranties, letters of credit, insurance and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable whether pursuant to the Contract related to such
Receivable or otherwise,

 

(iv) all service contracts and other contracts and agreements associated with
such Receivable,

 

(v) all Records related to such Receivable,

 

(vi) all of ASP’s right, title and interest in each Lock-Box and each Collection
Account, and

 

(vii) all proceeds of any of the foregoing.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations thereunder, other than any such event for which the 30-day
notice requirement under ERISA has been waived in regulations issued by the
PBGC.

 

“Required Capital Amount” means, as of any date of determination, an amount
equal to the greater of (a) 3% of the Borrowing Limit under the Credit and
Security Agreement, and (b) the product of (i) 1.5 times the product of the
Default Ratio times the Default Horizon Ratio, each as determined from the most
recent Monthly Report received from the Servicers under the Credit and Security
Agreement, and (ii) the Outstanding Balance of all Receivables as of such date,
as determined from the most recent Monthly Report received from the Servicers
under the Credit and Security Agreement.

 

31



--------------------------------------------------------------------------------

“Responsible Officer” means any Executive Officer as well as any other officer
of the Parent who is primarily responsible for the administration of the
transactions contemplated by the Transaction Documents.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc.

 

“Settlement Date” has the meaning given to that term in the Credit and Security
Agreement.

 

“Stockholders’ Equity” means, at any time, the shareholders’ equity of the
Parent and its Consolidated Subsidiaries, as set forth or reflected on the most
recent consolidated balance sheet of the Parent and its Consolidated
Subsidiaries prepared in accordance with GAAP, but excluding any Redeemable
Preferred Stock of the Parent or any of its Consolidated Subsidiaries.

 

“Subsidiary” means, with respect to any Person, any corporation or other entity
of which securities or other ownership interests having ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions are at the time directly or indirectly owned by such Person.

 

“Tax Code” means the Internal Revenue Code of 1986, as the same may be amended
from time to time.

 

“Termination Date” means the earliest to occur of (i) the Facility Termination
Date (as defined in the Credit and Security Agreement), (ii) the Business Day
immediately prior to the occurrence of a Termination Event set forth in Section
5.1(d), (iii) the Business Day specified in a written notice from Buyer to ASP
following the occurrence and during the continuation of any other Termination
Event, and (iv) the date which is 10 Business Days after Buyer’s receipt of
written notice from ASP that it wishes to terminate the facility evidenced by
this Agreement.

 

“Termination Event” has the meaning set forth in Section 5.1 of the Agreement.

 

“Transaction Documents” means, collectively, this Agreement, each Collection
Account Agreement, the Credit and Security Agreement, and all other instruments,
documents and agreements executed and delivered in connection herewith.

 

“UCC” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of Georgia; provided that in the event that,
by reason of mandatory provisions of law, any or all of the attachment,
perfection or priority of, or remedies with respect to, Buyer’s interest in the
Receivables is governed by the Uniform Commercial Code as enacted and in effect
in a jurisdiction other than the State of Georgia, the term “UCC” shall mean the
Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions thereof relating to such attachment,
perfection, priority or remedies and for purposes of definitions related to such
provisions

 

32



--------------------------------------------------------------------------------

“Unmatured Termination Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute a Termination Event.

 

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of
Georgia, and not specifically defined herein, are used herein as defined in such
Article 9.

 

33



--------------------------------------------------------------------------------

Exhibit II

 

Places of Business; Locations of Records;

Federal Employer Identification Number(s); Other Names

 

Places of Business:

 

1170 Peachtree Street, Suite 2400

Atlanta, Georgia 30309

 

Chief Executive Office:

1170 Peachtree Street, Suite 2400

Atlanta, Georgia 30309

 

Principal Place of Business:

1170 Peachtree Street, Suite 2400

Atlanta, Georgia 30309

 

Locations of Records:

 

1170 Peachtree Street, Suite 2400

Atlanta, Georgia 30309

 

One Lithonia Way

Conyers, Georgia 30012

 

Highway 41 North

Emerson, Georgia 30137

 

1310 Seaboard Industrial Blvd.

Atlanta, Georgia 30318

 

Federal Employer Identification Number:      58-2633373

 

Legal, Trade and Assumed Names:                 National Chemical, Selig
Chemical Industries, Zep

            Manufacturing Company, Enforcer Products

 

 

34



--------------------------------------------------------------------------------

Exhibit III

 

NAMES OF COLLECTION BANKS; LOCK-BOXES & COLLECTION ACCOUNTS

 

LOCK-BOX

--------------------------------------------------------------------------------

  

RELATED COLLECTION ACCOUNT

--------------------------------------------------------------------------------

 

P.O. Box 945786

Atlanta, GA 30392-5786

  

Name of Current Account Holder:

Account Number:

Bank Name:

ABA Number:

Contact Person:

Contact’s Tel:

Contact’s Fax:

  

Enforcer Products, a division of ASP

Lockbox #945786, DDA#2079900422649

Wachovia Bank of Georgia

061000227

Tracie Greene

800-590-7868

404-332-6898

n/a

  

Name of Current Account Holder:

Account Number:

Bank Name:

ABA Number:

Contact Person:

Contact’s Tel:

Contact’s Fax:

  

Zep Manufacturing, a division of ASP

2079900421190

Wachovia Bank of Georgia

061000227

Tracie Greene

800-590-7868

404-332-6898

P.O. Box 530737

Atlanta, GA 30353-0737

 

P.O. Box CH10697

Palatine, IL 60055-0697

 

Dept. LA21294

Pasadena, CA 91185-1294

 

Dept. 0905

P.O. Box 120001

Dallas, TX 75312-0905

 

Box 382012

Pittsburgh, PA 15250-8012

 

Box 382156

Pittsburgh, PA 15250-8156

  

Name of Current Account Holder:

Account Number:

Bank Name:

ABA Number:

Contact Person:

Contact’s Tel:

Contact’s Fax:

  

Zep Manufacturing, a division of ASP

0373309

Mellon Bank, Pittsburgh, PA

043000261

Edith Rickle

412-234-6563

412-209-6082

P.O. Box 12118

Atlanta, GA 30384

  

Name of Current Account Holder:

Account Number:

Bank Name:

ABA Number:

Contact Person:

Contact’s Tel:

Contact’s Fax:

  

Enforcer Products, a division of ASP

Lockbox #12118, DDA #3751911681

Bank of America

111000012

Louvenia Parker

404-607-5441

404-532-3404

 

35



--------------------------------------------------------------------------------

Exhibit IV

 

Form of Compliance Certificate

 

This Compliance Certificate is furnished pursuant to that certain Receivables
Sale and Contribution Agreement dated as of September 2, 2003 (the “Agreement”)
between Acuity Specialty Products Group, Inc., a Delaware corporation (“ASP”),
and Acuity Enterprise, Inc., a Delaware corporation (“Buyer”). Capitalized terms
used and not otherwise defined herein are used with the meanings attributed
thereto in the Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES, IN HIS OR HER REPRESENTATIVE CAPACITY ON
BEHALF OF THE PARENT, THAT:

 

1. I am the duly elected                      of Acuity Brands, Inc., a Delaware
corporation (the “Parent”).

 

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Parent and its Consolidated Subsidiaries during the accounting
period covered by the attached financial statements.

 

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Termination Event or an Unmatured Termination Event, as each such term is
defined under the Agreement, during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate[, except as set forth below].

 

[4. Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Parent has taken, is taking, or proposes to
take with respect to each such condition or
event:                                         ].

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered in the undersigned’s representative
capacity on behalf of the Parent, all as of this      day of             ,
200    .

 

 

--------------------------------------------------------------------------------

[Name]

 

36



--------------------------------------------------------------------------------

Exhibit V

 

Credit and Collection Policy

 

INTRODUCTION

 

The backbone of any credit function is the credit policy. A good credit policy
encompasses the important actions of prevention, collection and administration.
This policy will serve as a guide in determining how to handle given kinds of
problems. But it rarely offers a definitive solution. The Credit Manager should
exercise common sense when making decisions relevant to this credit policy.

 

The credit limit extended to a customer is an investment, a loan and a
privilege. It must correspond to our terms of sale, desired market penetration
and appetite for risk. Credit granting boils down to trust based on past
performance and future prospects. It is important to get the facts, review all
data, and consider both current conditions and past performance of each
customer. Evaluate all information for an indication of future probability.

 

Three Roles Of Credit In Our Business :

 

• Generate more profits through increased sales;

 

• Insure sound value in Accounts Receivable (our most liquid business asset);

 

• Acts as a business stimulant

 

Keys To Making Good Credit Decisions :

 

• Knowing when you have enough information – when you can stop digging. If there
is a doubt as to whether you reject or accept an order, it is usually desirable
to keep searching for facts until the uncertainty is resolved.

 

• Knowing when an investigation is merited. Know your information sources, how
to use them and how much they cost. Reliable credit information costs time,
effort and money. It is important to know which sources to use and when to use
them.

 

• Keep in mind the three basic actions and objectives in credit granting:

 

1) Prevention - reduce risk of bad debt losses by making good credit decisions,

 

2) Collection - of Accounts Receivable faster and accurately,

 

3) Administration - of the Accounts Receivable to gain more profits and sales.

 

“What was true yesterday may not be true today. What is true today may not be
true tomorrow. But what you find are indications that point to truth tomorrow.
Your profits depend on how well you find them.” - (Anonymous)

 

--------------------------------------------------------------------------------

Zep Manufacturing Company

Credit & Collections

Policy & Procedures - Revision 1998

  37    



--------------------------------------------------------------------------------

CALENDAR

 

Maintaining a clean, accurate Accounts Receivable should be one of the Credit or
Branch Manager’s most important objectives. Proper record keeping will aid in
swift collection of all accounts and lead to future sales. Meeting deadlines and
knowing the work flow helps achieve these objectives.

 

MONTHLY

 

           

Terms

  

:

  

Net 30 days ; No volume or early-pay discounts

Administratively approved products on Installment Plan

Close-Out

  

:

  

last day of every month

COD Suspense File

  

:

  

Reviewed each Friday

Statement of Account

  

:

  

Prints end of every month for select customers

Over 90 > $1000 RPT

  

:

  

Run report at branch and forward to Home Office by the 4th

Credit Collection Letter

  

:

  

Display Monthly Calendar on 1st of each month

Review Customers Past Due Report

Review / Update Protected Customer List

Process Collection Letters

Run Over 90 and Audit Report as necessary

ANNUAL

Fiscal Year

  

:

  

September 1st to August 31st

Charge Offs

  

:

  

December 31st and August 31st

Credit Balance Absorption

  

:

  

June 30th

Sales Year

  

:

  

December 1st to November 30th

Sales Volume Charge Backs

  

:

  

November 30th

 

--------------------------------------------------------------------------------

Zep Manufacturing Company

Credit & Collections

Policy & Procedures - Revision 1998

  38    



--------------------------------------------------------------------------------

RECORD RETENTION

 

ACCOUNTS RECEIVABLE

 

    

PERIOD

--------------------------------------------------------------------------------

   HOME OFFICE
MICROFICHE


--------------------------------------------------------------------------------

Accounts Placed For Collection Files

  

Indefinitely

   NO

Aged AR - Microfiche

  

Indefinitely

   YES

Aged AR

  

Discretionary

   YES

Bad Debt Charge-Offs by Salesrep

  

2 Years

   NO

Bad Debt Charge-Offs by State

  

2 Years

   NO

Bills of Lading

  

1 Year

   NO

Credit Balance Charge-Offs

  

2 Years

   NO

Credit Memo

  

5 Years

   NO

Customer Check Vouchers

  

As Needed

   NO

Customer File

  

5 Years

   NO

Customer Invoices

  

5 Years

   NO

Customer Master Listing

  

Discretionary

   YES

Daily Adjustment Register

  

5 Years

   NO

Daily Cash Adjustment Register

  

5 Years

   NO

Daily Credit Memo Register

  

5 Years

   NO

Daily Credit Report (Failures/Overrides)

  

Discretionary

   NO

Daily Intercompany Credit Memo Register

  

5 Years

   NO

Daily Intercompany Invoice Register

  

1 Year

   NO

Daily Invoice Register

  

5 Years

   NO

Daily Register of 979313 Line Items

  

6 months

   NO

Daily Register of Cash Receipts

  

5 Years

   NO

Daily Report of Mismatched Cash

  

Discretionary

   NO

Daily Summary of Entries to AR

  

2 Years

   NO

Reports of Goods Returned

  

5 Years

   NO

 

--------------------------------------------------------------------------------

Zep Manufacturing Company

Credit & Collections

Policy & Procedures - Revision 1998

  39    



--------------------------------------------------------------------------------

DSO FORMULA

 

The Method used to calculate DSO utilizes a three-month moving average of Sales,
giving you the days in excess of 30. (The current month’s sales are all assumed
to be in Accounts Receivable.)

 

The calculation formula follows:

 

(1) Accounts Receivable Balance - Current Month’s Sales = Difference

 

(2) Difference Average of Monthly Net Sales for 3 preceding months = Ratio

 

(3) Ratio x 30 Days per Month = Days in Excess of Current Month

 

(4) Days in Excess of Current Month + 30 Days in Current Month =

     Number of Days Sales in Accounts Receivable

 

EXAMPLE

 

Accounts Receivable

--------------------------------------------------------------------------------

  

Net Sales

--------------------------------------------------------------------------------

    

N/A

   OCTOBER    $ 1,000     

N/A

   NOVEMBER      960     

N/A

   DECEMBER      740               

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

               $ 2,700   

3 = 900

Average Monthly Sales

$1,100

   JANUARY      800     

 

The calculation formula follows:

 

(1) $1,100 - 800 = 300

 

(2) 300 / 900 = 0.333

 

(3) 0.333 x 30 days = 10 days

 

(4) 10 days + 30 days = 40 Days Sales in Accounts Receivable

 

THIRD PARTY CREDIT REPORTS

 

We primarily sell commercial accounts and utilize Dun & Bradstreet and TRW to
obtain credit information. A Dun & Bradstreet (D&B) report, in most cases, gives
you sufficient information to make a credit decision. If not, a TRW report may
be ordered. This report primarily lists trade credit experience.

 

Every quarter D&B sends us a tape to record our trade information. We send this
tape back to D&B to update their database and once again they return the tape so
we can “populate” our accounts with D&B DUNS numbers. The Instructional sheet on
page 2 explains how to gain access to a DUNS number using your System.

 

--------------------------------------------------------------------------------

Zep Manufacturing Company

Credit & Collections

Policy & Procedures - Revision 1998

  40    



--------------------------------------------------------------------------------

D&B - Things to know before you use this service.

 

Each year Home Office negotiates a contract with D&B regarding volume of use
based on the previous year usage. At the end of the negotiations Zep is assigned
a certain number of units. Each product and service from D&B is associated with
a Unit value. When Zep requests a D&B product or service the unit is subtracted
from the total number of units assigned to Zep. The dollar equivalent differs
depending on Zep’s overall volume commitment and the total contract price is
passed on to each branch regardless of usage.

 

D&B gathers their information from various sources, including : D&B Customers,
Business Owners and Principals, Suppliers, Third-Party Sources,
Courthouses/Statehouses, Banks, State and Federal Government Agencies, Telephone
Listings, Daily Newspaper and Newswire Coverage. Uses of the Information Base
ranges from Credit, Marketing, Purchasing, Strategic Planning, Legal, and
Merger/Acquisition. D&B provides Credit information on over 9.7 businesses.

 

Certain Products have been approved by Home Office and are discussed in this
section. These products include:

 

• Reference Book of American Business. (No longer included in Company Contract).
Provides summary information on 4 million most requested businesses in D&B
database. Information includes Demographic Information (name, telephone area
code, population, county or parish); Company Information (Name, phone number,
Corporate relationship) ; Industry Codes (change indicators and Standard
Industrial Class Codes); Ratings (D&B Rating, product availability, Year
Started). Any branch wanting a Reference Book can call Home Office for a phone
number to order this product. Prices range around $150 per book.

 

• DunsVoice. Available to all branches, see section below for instructions.
[Unit Value of 0.20 per call + additional information requested]. Provides
summary information via telephone. Base information includes Rating and Year
Started. Additional information available includes Business Summary [Unit Value
of 0.50] and Payment Index [Unit Value of 0.30].

 

• Reference Lookup. Request through Home Office - Credit & Collections. This is
the electronic version of DunsVoice.

 

• Business Information Report . (BIR) Request Report through Home Office -
Credit & Collections, see section below. [Unit Value of 1.40] Provides detailed
information on a business including : Summary Information, Special Events,
Paydex, Top 10 Industries weighted payments, Payment Information, Updates,
Financial, Public Filings, History, Operations.

 

• Payment Analysis Report . (PAR) Request Report through Home Office - Credit &
Collections, see section below. [Unit Value of 0.80] Provides detailed trade
analysis of a company’s payments habits over a year. Breaks into sections based
on aging and industry. Compares payments to Industry Standard using Paydex
score.

 

• Interact Report. Request Report through Home Office - Credit & Collections,
see section below. The Equifax Principal Connection. [Unit Value of 0.45]
Provides detailed information on principals of sole proprietorships and general
partnerships that can help you further assess the creditworthiness of small
businesses. This is a consumer credit report and is subject to the Federal Fair
Credit Reporting Act (FCRA) and Equal Credit opportunity Act (ECOA) and
Regulation B promulgated by the Federal Reserve Board.

 

Legal restrictions apply when using this report. Please see below section for
additional information.

 

• Predictive Scoring Services. Request Report through Home Office - Credit &
Collections, see section below. Two types may be requested.

 

1) Commercial Credit Scoring Report [Unit Value of 0.80 - discount schedule is
available.]

2) Small Business Credit Scoring Report [Unit Value of 0.25]

 

--------------------------------------------------------------------------------

Zep Manufacturing Company

Credit & Collections

Policy & Procedures - Revision 1998

  41    



--------------------------------------------------------------------------------

D&B - Common Terms

 

• DUNS Numbers. (Data - Universal - Numbering - System) A sequentially generated
nine-digit number that is assigned and maintained only by D&B and identifies
unique business locations.

 

• Rating & Symbols. This tool uses a two-part code to represent a firm’s
estimated financial strength and composite credit appraisal. A rating may be
based on a book financial statement or on a estimated financial statement
submitted by the company. Please see the D&B pamphlet on page X for the Key and
additional information.

 

Ratings are assigned to the company’s headquarters locations. For this reason,
any report request through Home Office will automatically receive a headquarters
report when available. Please note D&B has a policy not to rate a subsidiary
higher than it’s parent corporation.

 

• Paydex Score. This is a 1-100 dollar-weighted numerical score that indicates a
company’s payment performance as reported to D&B. Scores are available on branch
as well as single and headquarter locations. Following is the Paydex Score Key :

 

Paydex


--------------------------------------------------------------------------------

  

Payment Expectations

--------------------------------------------------------------------------------

100

  

Anticipate / 30 Days Sooner than Terms

90

  

Discount / 20 Days Sooner than Terms

80

  

Prompt / On Terms

70

  

Slow to 15 Days

60

  

Slow to 22 Days

50

  

Slow to 30 Days

40

  

Slow to 60 Days

30

  

Slow to 90 Days

20

  

Slow to 120 Days

UN

  

Unavailable

 

DunsVoice (Electronic Reference Lookup) / Reference Lookup

 

To obtain D&B summary information each branch Credit Department has access to an
Electronic Reference Lookup (ERL). You will need a phone number or a DUNS
number. Dial the toll free number, enter requested information at the prompt and
write down the information using the provided worksheet. Detailed instruction
are provided on page 5. The Worksheet is provided on page 6.

 

D&B Business Information Report (BIR)

 

Sometimes additional information is required. The BIR will give detailed
information on the business. This report may ONLY be requested through Home
Office - Credit & Collections. You should request this report when DunsVoice or
Reference Lookup gives a Rating Under 4A2 and a Paydex under 70.

 

Payment Analysis Report . (PAR)

 

When an existing customer continues to pay x days late or if a significant
credit extension is requested it may be necessary to analyze their payment
history. Request of this report will automatically be forwarded to the Director
- Credit & Collections for review.

 

--------------------------------------------------------------------------------

Zep Manufacturing Company

Credit & Collections

Policy & Procedures - Revision 1998

  42    



--------------------------------------------------------------------------------

INTERACT - D&B Small Business Report

 

Small businesses play an increasing role in our economy. Finding information on
start-up businesses and certain cottage industries isn’t always easy,
particularly a small business which has limited, if any, commercial “track
record.” You will need to know the principal’s name and home residence, and
certify you have a permissible purpose, before ordering this report. Please be
aware that your inquiry will be made available to that individual upon request.

 

Permissible purposes include : 1) principals of sole proprietorships or general
partnerships; 2) individuals who have personally guaranteed or intend to
guarantee personally a debt or obligation of a business or 3) individuals who
have provided the subscriber with their written authorization to access their
consumer credit reports.

 

Predictive Scoring Services

 

Both (Commercial and Small Business) scoring services help you evaluate your
credit risk by predicting the likelihood of severely delinquent payment by the
business over the next 12 months. Request of this report will automatically be
forwarded to the Director - Credit & Collections for review.

 

Fax your requests to the Credit Fax Number - see next page for request form.

 

1. Customer Name

2. Physical Address (SHIP TO)

3. Billing Address (BILL TO)

4. Phone Number

5. Duns Number - see ERL Instructions #4 on how to pull DUNS# from System.

6. Indicate if you will wait for an Investigation

  • Sometimes D&B reports are not available and they must investigate the
customer. Their investigation will take 2 to 4 days. If you are in need of a
report within a day or two indicate on D&B request to Home Office.

7. Indicate Your Name and Branch

  • So we know who to fax it back to.

 

D&B Request

 

Fax this sheet to Home Office Credit & Collections for a Credit Report.

 

Your Branch #

 

 

--------------------------------------------------------------------------------

  

Your first and last name

 

 

--------------------------------------------------------------------------------

 

Please send me the following D&B Report :

 

 

Typical Reports :

  

Reports Requiring Director Approval :

¨

  

Reference Lookup

  

¨

  

Payment Analysis Report

¨

  

Business Information Report

  

¨

  

Commercial Credit Scoring

¨

  

Interact Report

  

¨

  

Small Business Credit Scoring

 

--------------------------------------------------------------------------------

Zep Manufacturing Company

Credit & Collections

Policy & Procedures - Revision 1998

  43    



--------------------------------------------------------------------------------

Provide the following Required Information :

 

Customer Name
_________________________________________________________________________________

DUNS Number _____________________________

  

Telephone No. _____________________________________

Business Physical Address
________________________________________________________________________

City _____________________________________

  

State ___________________

  

Zip ___________________

Optional Address
________________________________________________________________________________

City _____________________________________

  

State ___________________

  

Zip ___________________

Small Business Information :

Principal’s Name
_________________________________________________________________________________

Residential Address
______________________________________________________________________________

City _____________________________________

  

State ___________________

  

Zip ___________________

Social Security Number (increases 100% hit)
____________________________________________________________

 

Indicate if you will wait for an Investigation :

 

Sometimes D&B reports are not available so they must investigate the customer in
order to complete a report. Their investigation will take 2 to 4 days. If you
are in need of a report within a day or two indicate on D&B request to Home
Office.

 

¨ No, an Investigation is not necessary.

 

¨ Yes, an Investigation is necessary. There is no rush for this report. Take up
to 4 days.

 

¨ Yes, an Investigation is necessary. RUSH - I need a report in      days.

 

Additional Information :

 

(ERL) Electronic Reference Lookup

DunsVoice Access System with “Joyce the Voice”

 

1. Dial the toll free number

2. Prompt to enter subscriber number

3. Prompt to enter PID number

4. Prompt to enter telephone number of business or DUNS number

       Enter Area + 7 digit number + # OR    Enter 0 then DUNS Number + #

 

• To obtain a DUNS number ask the customer for their number. Existing customers
may have their number downloaded into our system. These numbers can be retrieved
by:

 

• Go to your TCL prompt : Looks like this >

 

• Enter the following ENGLISH Statement :

 

--------------------------------------------------------------------------------

Zep Manufacturing Company

Credit & Collections

Policy & Procedures - Revision 1998

  44    



--------------------------------------------------------------------------------

LIST CUST A12345 NAME DUNS.NO

 

• The system will search and respond in the following format:

 

A12345 BRAKE SHOP 123456789

 

5. “Joyce” repeats phone number

 

6. HIT/NO HIT

 

  •   HIT : “Joyce” states the line of business, SIC code, State, Zip Code, and
spells name of business.

  •   NO HIT : “Joyce” asks if you would like to be connected with directory
assistant to look up business. Enter “9” for YES or “6” for NO.

 

7. “Joyce” asks, “Is that the company you are inquiring about?”

 

Enter “9” for YES or “6” for NO. (NO will connect you to Customer Service.)

YES : “Joyce” states the Rating, year started, worth.

“Joyce states confirmation number.

“Joyce states if payment and/or financial information is available.

 

8. “Joyce” will then ask if you would like additional information. Under no
circumstance should you pull any D&B Report using this telephonic system.

 

Additional Menu Options:

--------------------------------------------------------------------------------

            

Commands:

--------------------------------------------------------------------------------

    

PAYDEX

   20        

“YES”

   9

Business Summary

   30        

“NO”

   6

DUNS#

   50        

Pause

   *               

Continue

   7#

!!Do not use other menu options !!

       

Repeat

   *44#

    (other than those listed above)

       

Spelling of Co. name

   *72#               

Spelling of Trade name

   *74#               

Street Address

   *75#               

City

   *78#               

EXIT

   0

 

ELECTRONIC REFERENCE LOOKUP (ERL)

WORKSHEET

 

DIRECTIONS:

 

1. Dial toll free number

   1-

2. Enter Subscriber Number, followed by #.

   #

3. Enter Personal ID Number, then #.

   #

4. Enter one of the following, followed by #:

    

a. Telephone Number of business

                including area code                            -         
    -                   #

or

    

b. “0” + Duns Number         0          -               -                   #

 

--------------------------------------------------------------------------------

Zep Manufacturing Company

Credit & Collections

Policy & Procedures - Revision 1998

  45    



--------------------------------------------------------------------------------

COMPANY INFO: Initial Charge of .20 units

 

--------------------------------------------------------------------------------

 

Line of Business   S.I.C. Code   Subsidiary or             Branch        

 

--------------------------------------------------------------------------------

Company Name

 

--------------------------------------------------------------------------------

Street Address

 

City

 

State

  

Zip

 

--------------------------------------------------------------------------------

D&B Rating

Available?

 

Year Started

 

Confirmation #

  

Additional Info

 

OPTIONS (Additional Charges involved)

All information may not be available on every inquiry

 

PAYMENT INDEX - Press 20# Charge of .30 units

 

Company Payment Index                         

Industry Median Index                         

 

Average payment    on terms OR    Average payment    on terms OR      days
beyond / sooner than terms.      days beyond / sooner than terms.

 

Number of Company Payment experiences             

 

BUSINESS SUMMARY - Press 30# Charge of .50 units

 

Sales $ ________________

Steady

 

High Credit $____________

 

Trend    Up    Down

Net Worth $ ____________

 

% Experiences Slow ____________

 

History _________________

# Employees total ________

 

Placed for collection _______  times

 

Financial Condition ________

# Employees at location _________

 

Public Filings    YES Year Started ________________________________

# Payment Experiences __________

 

Owner, Partner or CEO : title/name ______________________________

Average High Credit ____________

 

Financing    Secured    Unsecured

DUNS # - Press 50# Charge of .30 units

     

         -               -                   

 

ORDER REPORT THROUGH HOME OFFICE CREDIT ONLY

 

--------------------------------------------------------------------------------

Zep Manufacturing Company

Credit & Collections

Policy & Procedures - Revision 1998

  46    



--------------------------------------------------------------------------------

ZEP CREDIT CARD PROGRAM

 

WHY CREDIT CARDS?

 

In today’s business environment, companies are striving to reduce purchasing
costs and associated accounting overhead. By using Credit Cards our customers
can not only reduce hard purchasing costs, but also control spending through
authorization limits on Credit Cards used by their purchasing managers.

 

A Credit Card program is more than an accommodation to our customers, it can be
used as a selling tool.

 

BENEFITS TO THE ZEP REP, INCLUDE:

 

• When opening new accounts, if the customer is going to pay with a Credit Card,
a CREDIT APPLICATION IS NOT NECESSARY. Simply take the applicable Credit Card
information (outlined below) and provide it to the branch with the order. The
account is then set up similar to COD, if they decide not to use a Credit Card
in the future, credit approval will be required.

 

• ZEP currently accepts VISA, MASTERCARD and AMERICAN EXPRESS Cards.

 

• COLLECTION FOLLOW-UP IS NOT NECESSARY as ZEP is paid by the Credit Card
Company.

 

• You spend more of your time SELLING, less collecting.

 

• When you have a collection problem on past due invoices, originally billed on
net/30 terms, suggest to the customer they use a Credit Card to clear the
balance.

 

• You provide your customer a payment alternative. Without waiting for their
next check writing cycle, they can pay you now.

 

• An order billed to a Credit Card gives you the assurance that SALES VOLUME
earned will not be taken back as part of a bad debt charge-off. With a Credit
Card order, the only way you lose volume is if the merchandise is returned
and/or the customer claims the purchase was unauthorized (it pays to get the
customer to sign an order) resulting in a charge back to ZEP. If the customer
requests the Credit Card company charge back the sale to ZEP because of
defective merchandise and a return does not occur, the charge to the Sales Rep
will be determined in accordance with company policy.

 

• Gives you and Zep a competitive advantage over companies not equipped to
handle Credit Cards. Allows us to be competitive with companies that currently
promote Credit Card capabilities.

 

NON ZEP-O-TRACK REPS

HERE’S WHAT YOU NEED TO DO:

 

1. Fill out the Credit Card Authorization Form (ZDF 265) as shown on the
attached example or list the following information on the order.

 

REQUIRED INFORMATION INCLUDES:

 

  •   Customer Number

 

  •   Customer Name

 

  •   Type of Credit Card:    (VISA, MASTERCARD, AMEX)

 

--------------------------------------------------------------------------------

Zep Manufacturing Company

Credit & Collections

Policy & Procedures - Revision 1998

  47    



--------------------------------------------------------------------------------

  •   Credit Card Account Number

 

  •   Cardmember or authorized signer as shown on Credit Card. (Have the
customer sign the order or Credit Card Authorization Form, if possible.)

 

  •   Credit Card Expiration Date

 

You may have customers with multiple card numbers. ZEP’S computer database will
retain the appropriate Credit Card Number(s) for selection at order entry. You
should note, some customers request that Credit Card Numbers NOT be retained in
a database for security reasons. If the customer makes such a request you should
so note on the order.

 

2. Attach Credit Card Authorization Form to the order and fax, mail or deliver
to branch. If the Credit Card Authorization form is not used you should ensure
the required information listed above is on the order.

 

* A small supply of the Credit Card Authorization Form is provided for your
convenience. Additional supplies may be obtained from your branch.

 

ZEP-O-TRACK REPS

HERE’S WHAT YOU NEED TO DO:

 

1. In the Special Instructions box type : CREDIT CARD ORDER.

 

2. When you fax your orders in, make a note of the following required Credit
Card information on the cover sheet of your fax.

 

  •   Customer Number

 

  •   Customer Name

 

  •   Type of Credit Card:    (VISA, MASTERCARD, AMEX)

 

  •   Credit Card Account Number

 

  •   Cardmember or authorized signer as shown on Credit Card.

 

  •   Credit Card Expiration Date

 

* Procedure to handle Credit Card Orders in Zep O Track Release 2.0 is in
development and will be passed along to you as soon as complete. Improvements
scheduled for Version 2.0 include the ability to transmit a Credit Card Order.
The transmission will include the required Credit Card information.

 

--------------------------------------------------------------------------------

Zep Manufacturing Company

Credit & Collections

Policy & Procedures - Revision 1998

  48    



--------------------------------------------------------------------------------

BRANCH RESPONSIBILITIES

HERE’S WHAT THEY NEED TO DO:

 

1. Branch Management may request a signed Credit Card Authorization form on
initial Credit Card orders, unusually large orders outside of the customer’s
normal purchasing habits or walk-in Credit Card customers. This will be
beneficial if the sale is charged back to Zep due to customer disputes or errors
in order processing.

 

2. Prior to entering the order, the amount will be extended to include tax and
freight.

 

3. When the order is entered it will fail Credit until the sale is authorized
through the Credit Card Company.

 

4. The branch must obtain an Authorization from the Credit Card Company PRIOR to
shipping the order. This process currently involves a phone call, but will
eventually be automated. You will earn Sales Volume after the authorization is
obtained and the Credit failure is overridden, just as with Non-Credit Card
orders.

 

5. If the Credit Card Authorization is DENIED, you may be asked to contact the
customer to obtain another Credit Card Number or determine if the customer
desires to pay on net/30 terms. May require Credit Application, subject to
Company Credit Policy.

 

6. After the Authorization is obtained, the order is shipped and invoiced.

 

7. For Credit Card Credit Memos and invoices already on Zep’s Accounts
Receivable System, branches must complete a Credit Card Authorization form,
obtain the authorization from the Credit Card Company and fax to Home Office
Credit for processing.

 

ACCOUNTS RECEIVABLE/COMMISSION UPDATES

 

1. During nightly computer update, the authorized Credit Card invoice and
payment is processed to the customer’s account.

 

2. You will be charged one-half of the fee charged to ZEP by the Credit Card
Company. The current fees are 2% for VISA and MASTERCARD, and 2.25% for AMEX.
The fees are based on the TOTAL invoice amount, sales tax and freight included.
{See the following calculated example}

 

3. It is recommended that you increase your selling price by 2.5% (may vary by
card type) to offset the effect of the Credit Card Fee on your Net Commission.
Referring to the Commission Calculation example below, adding 2.5% to the
Merchandise Sales Price would result in a Net Commission amount of $56.29,
instead of the $53.80.

 

--------------------------------------------------------------------------------

Zep Manufacturing Company

Credit & Collections

Policy & Procedures - Revision 1998

  49    



--------------------------------------------------------------------------------

EXAMPLE

CREDIT CARD SALE / COMMISSION / CALCULATION

 

The following example uses a 50/50 account split and a Credit Card Fee of 2.00%

 

Error!
Bookmark
not
defined.$245.00

      

Invoice Amount

-20.00

      

Tax & Freight

--------------------------------------------------------------------------------

        

225.00

      

Merchandise Sales Price

--------------------------------------------------------------------------------

        

22.50

      

10% of Selling Price

90.00

      

Sales Cost

--------------------------------------------------------------------------------

        

112.50

      

Total Cost for Commission Calculation

--------------------------------------------------------------------------------

        

225.00

      

Merchandise Sales Price

-112.50

      

Total Cost for Commission Calculation

--------------------------------------------------------------------------------

        

112.50

        

x 50%

      

Using a 50/50 Commission Split

--------------------------------------------------------------------------------

        

56.25

      

Gross Commission Amount (25%)

-2.45

      

Credit Card Fee ($245 x 2.00% = $4.90)

    $2.45 Sales Rep portion 50%

    $2.45 Company portion 50%

--------------------------------------------------------------------------------

        

$53.80

      

Net Commission Amount

23.91%

      

Commission Percentage (53.80    225.00)

 

COMMISSION UPDATE (CON’T)

 

The Monthly Commission Statement will show the Credit Card Fee charge for each
Credit Card Sale in the column currently headed “DEBIT”. The heading has been
changed to read “DB/CCF” (Debit/Credit Card Fee). If there is a “DEBIT” and a
“CCF”, they are combined into one entry.

 

IF THE MERCHANDISE IS RETURNED:

 

1. The contract ZEP signs with Credit Card Companies requires any Credit issued
to the customer for merchandise billed to a Credit Card MUST be credited to the
customer’s Credit Card. Accordingly, when a Credit Memo is issued for returned
merchandise a credit will be processed through the same Credit Card that was
originally charged.

 

2. The Sales Rep will lose commission and sales volume on any returned
merchandise.

 

--------------------------------------------------------------------------------

Zep Manufacturing Company

Credit & Collections

Policy & Procedures - Revision 1998

  50    



--------------------------------------------------------------------------------

DEFECTIVE PRODUCT:

 

If the customer requests the Credit Card company charge back the sale to ZEP
because of defective merchandise and a return does not occur, the commission
and/or Sales Volume charge-back will be determined in accordance with company
policy.

 

IF THE MERCHANDISE IS BACKORDERED:

 

It is necessary to WAIT until the merchandise is available for shipment before a
credit card authorization can be obtained. Keep in mind we are reserving part of
the customer’s Credit Limit, therefore authorized amounts are only valid for
three (3) business days.

 

UCC PROGRAM

 

When a customer’s credit is not enough to secure payment OR if a large amount of
credit is extended it may be necessary to have an Agreement signed. All Zep
agreements incorporate a paragraph relating to a Secured Interest When a
customer signs a secured interest to more than one party it is necessary to file
a Financing Statement (UCC-1) with the Secretary of States Office. This filing
will notify other creditors that should the debtor not be able to meet the
financial obligations of our agreement, Zep will have first access to any assets
set forth per our agreement.

 

Standard for filingError! Bookmark not defined.

 

For any Serial Number Equipment with an invoice total of $1000 or more and/or
equipment sold on extended terms. A customer meeting this standard and criteria
(see Criteria section) should sign an agreement which grants Zep Manufacturing
Company a Security Interest and uses Agency Language. This policy is not to
jeopardize sales, but to secure payment.

 

Criteria for filing

 

The following criteria should be used to determine if Zep should take a secured
interest in a piece of equipment or product(s):

 

•      Type of Business - consider the industry Municipality vs. local car
clean-up

  

•      Years in Business - watch business less than two years.

•      D&B Rating - lack of a rating or one lower than 3A2 or Derogatory
information

  

•      Terms - any equipment sold in excess of net 30.

•      Large Dollar Amount Order Even if terms are net/30, equipment orders of
$25,000 or more need to be filed.

  

•      Large Inventory Order - Consignment or Pool Purchasing Arrangements.

•      Zep Payment History - If customer continually pays slow, equipment sales
should be secured.

  

•      Overall Credit Worthiness - Determined by the Regional Branch or Credit
Manager.

•      Highly Rated Customers - With single equipment order $25,000 or more,

  

•      Credit Card Accounts UCC not necessary. regardless of terms.

•      National Accounts - Determined by size of order. Should be reviewed with
Home Office - Credit.

 

--------------------------------------------------------------------------------

Zep Manufacturing Company

Credit & Collections

Policy & Procedures - Revision 1998

  51    



--------------------------------------------------------------------------------

While this is not an inclusive list of criteria, these elements are common in
the Credit decision. In addition to notifying you of equipment invoices that
fall within the $1000 criteria, Home Office Credit will look at some of the
aforementioned customer traits prior to requesting an explanation for not
filing. Any questionable deals should be reviewed with Richard Caldwell,
Director - Credit & Collections.

 

Definitions:

 

1. Purchase-Money Security Interest : one taken or retained by the seller of the
collateral to secure all or part of its price; The concept of PMSI is important
in that it may permit a secured creditor to acquire an interest ahead of other
secured creditors holding the same type of collateral. To perfect properly, the
seller must have a security agreement covering the goods and file it within ten
days after the debtor receives possession of the collateral.

 

2. Secured Creditor : a creditor who holds security that will cover the amount
the debtor owes him or her.

 

3. Security Interest : an interest in real or personal property which secures
the payment of an obligation. Under the Uniform Commercial Code security
interests are limited to personal property and fixtures. The signed security
agreement must contain a description of the collateral.

 

4. Uniform Commercial Code [U.C.C.] a code of laws governing various commercial
transactions, including the sale of goods, banking transactions, secured
transactions, in personal property, and other matters designed to bring
uniformity in these areas to the laws of the various states, and that has been
adopted, with some modifications, in all states as well as in the District of
Columbia and in the Virgin Islands.

 

How to file

 

Home Office has an on line filing system. This was installed to circumvent the
complex network of State Rules concerning the filing of UCC documents and to
streamline credit procedures where a perfected security interest is necessary.
Filing these forms is not only a tedious task, but almost every State has a
different procedure. The on line system involves entering information at Home
office via PC and transmitting to Data File Services, Inc. who in turn will file
the necessary UCC-1 documentation. Home Office Credit will be responsible for
the entry and maintenance of this system.

 

Fax the following Documents to Home Office - Credit & Collections :

 

1) UCC Information Sheet *

2) Signed Agreement

 

* State Requirements - see below for more information

 

Timeline

 

Due to the nature of these filings it is very important to gather all
information and fax it to home Office within 5 days of invoicing or shipment.
The reason for this deadline is because other creditors will have a chance to
file against the assets of the company depending on the agreement with the
business. It’s a race to the courthouse and the first one there has a
“perfected” filing. This puts Zep in a better position to recover assets.

 

--------------------------------------------------------------------------------

Zep Manufacturing Company

Credit & Collections

Policy & Procedures - Revision 1998

  52    



--------------------------------------------------------------------------------

State Requirements

 

Certain states require specific information. Please make sure this information
is present when faxing to Home Office. The following categories need to be
reviewed when filing in the states listed below:

 

     REQUIRE
COUNTY
NAME


--------------------------------------------------------------------------------

   FED TAX
ID & SS#


--------------------------------------------------------------------------------

   NO
ABBREVIATIONS
IN BUSINESS
NAME


--------------------------------------------------------------------------------

   AGREEMENT
COPY


--------------------------------------------------------------------------------

    AMOUNT


--------------------------------------------------------------------------------

ARKANSAS

   X                     

COLORADO

        X                

FLORIDA

             X           

GEORGIA

        X                

ILLINOIS

             X           

KANSAS

        X                

KENTUCKY

   X = County filing only

LOUISIANA

        X                

MAINE

                  X      

MASSACHUSETTS

   X                     

MICHIGAN

        X                

MINNESOTA

        X                

MISSISSIPPI

   X                     

MISSOURI

   X                     

MONTANA

   X    X                

NEVADA

                  X      

NEW HAMPSHIRE

   X                     

NEW JERSEY

                  X      

NORTH CAROLINA

   X              X      

NORTH DAKOTA

        X                

OHIO

   X                     

PENNSYLVANIA

   X              X      

SOUTH DAKOTA

        X         X      

TENNESSEE

                        X

UTAH

        X                

VIRGINIA

   X              X  **    

WYOMING

   X = County filing only    X      

--------------------------------------------------------------------------------

** Virginia - send a clear copy of the agreement for Chesapeake City and the
following counties: Amelia, Augusta, Chesterfield, Halifax, Henrico, Mecklenburg
and Patrick.

 

Monitor Filings

 

A list of filings will be kept at Home Office Credit & Collections for a period
of 5 years. After 5 years the filing is automatically terminated by the State. A
list of filings by branch is available upon request. This list will periodically
be mailed to participating branches in order to maintain an accurate database.

 

Terminating Filings

 

Filings will only be terminated upon request of a branch or a customer. The
account will be researched to ensure the customer has paid for or returned the
equipment in question. Upon receipt of the terminating statement the customer
will receive a letter with copies that Zep no longer has a lien against their
business.

 

--------------------------------------------------------------------------------

Zep Manufacturing Company

Credit & Collections

Policy & Procedures - Revision 1998

  53    



--------------------------------------------------------------------------------

Expense

 

State filing fees will be disbursed by Home Office and charged to branches on a
monthly basis. The filing service charges $9.75 per transaction for use of this
service.

 

[GRAPHIC APPEARS HERE]

 

UCC INFORMATION SHEET

 

FAX with Agreement to Home Office - Credit 404-350-6268            Please PRINT
ALL Information

 

1.      Invoice Number : __________________________________

2.      Customer Account Number / Branch : __________________________________

3.      Filing Type : (mark one )

Equipment Sale                        Equipment
Lease                        Equipment Rental

4.      Entity Type : must include Owners Names for Partnership and Sole
Proprietor

    Corporation             Partnership (list at least 2
names)                Federal Tax I.D. # ______________________________________

Owners Names if Partnership
________________________________________________________________________

Sole Proprietor - Please provide the following information

Owners Name ______________________________________    Social Security
#_______________________________

5.      Customer Name : Exact Legal Name / Parent Company’s Name

________________________________________________________________________________________________________

D.B.A.(if applicable)
________________________________________________________________________________________

6.      Location of Equipment : Street
___________________________________________________________________________

 

City _________________

 

State ______________

  

Zip ____________________

  

Country _________________

7. Equipment and/or Product Description : (as listed on invoice)

Qty

 

Product Number

  

Description

  

Serial #

_____________________

 

_____________________

  

___________________________

  

________________________

_____________________

 

_____________________

  

___________________________

  

________________________

8.      Price $ ___________

 

Delivery Date _______________________________

  

Terms __________________

 

--------------------------------------------------------------------------------

HOME OFFICE CREDIT DEPARTMENT ONLY

 

DATE FILED                                 

 

TRANSACTION #                                        
                                

DFS #                                              

 

TERMINATED INFO                                   
                                  

 

--------------------------------------------------------------------------------

Zep Manufacturing Company

Credit & Collections

Policy & Procedures - Revision 1998

  54    



--------------------------------------------------------------------------------

COLLECTION OF ACCOUNTS RECEIVABLE

 

DELINQUENCY

 

Delinquency is a pitfall which faces every company selling on credit. The ever
changing economic conditions in various parts of the U.S. dictates a flexible
collection program to control delinquency. The most important person in our
collection program is the Sales Representative. For this reason the phrase,
“Know who you’re doing business with.” becomes a very important by-law for the
Sales force.

 

METHODS TO NOTIFY CUSTOMER OF PAST DUE BALANCE :

 

1. The Monthly Statement. All customers having a debit balance of more than
$5.00 will receive a monthly statement. If the account has been coded “B”
(placed and to be charged off), OR “1” (Cash On Delivery), OR “2” (Cash In
Advance), a statement will NOT be generated. See Section 2 regarding COD and
CIA. If the account is delinquent, a message is printed by the computer, the
message is increased in firmness as the delinquency progresses to a point where
the account is 90 days or more past due. See Section 7 for printing procedures.

 

2. The Credit Collection Letter System. This automated system is comprised of
three series of letters consisting of five varied letters. The three series are
divided in aging categories of 45-60 days, 61-75 days and 76-90 days. The system
is designed to insure a particular letter format will not be repeated in less
than six months. The collections letters that are created for mailing to
customers include invoices to back up the balance due.

 

An audit confirmation is available in the system, along with a monthly report,
by Sales Representative, of accounts exceeding 90 days past due. Branches retain
the ability to identify special customers for whom collection letters should not
be sent.

 

The complete procedure on the Credit Collection Letter System is in Section 8.

 

3. Branch Reports. Several AR reports can be pulled from the Branch Reports
Menu. Regional Credit Managers should monitor the status of accounts using these
reports on a monthly basis. These reports and options are discussed in detail in
Section 17.

 

  • From the Aged AR Menu, Option #5, “Over 90 and Balance Greater than $1000”
Report needs to be run and forwarded to Home Office by the 4th of each month.

 

  • From the Customer AR Status Reports Menu, you may choose different
categories to review the AR status of all customers.

 

4 . The Personal Touch. Over 90 day customers do not receive automatic
collection letters. At this stage of delinquency, it is a good idea to resort to
phone calls. As well, a good personal letter is an effective means of
collection. When an account reaches 90 days past due, collection efforts should
be accelerated. A credit jacket (Form ZDF-50) should be prepared and all
collection follow-up should be logged on the front. When an account reaches 120
days past due, a final demand letter should be sent, giving the customer 5 days
to respond. If the customer fails to respond, the account should be placed with
a collection agency or the Home Office Credit Department.

 

--------------------------------------------------------------------------------

Zep Manufacturing Company

Credit & Collections

Policy & Procedures - Revision 1998

  55    



--------------------------------------------------------------------------------

5 . The Sales Reps AR Hotsheet. Begin at “Branch Reports Menu” and select option
#32 A/R HOTSHEET. This is the A/R Hotsheet Report initial display:

 

A/R HOTSHEET REPORT

 

Report Column Headings

 

(Y) Invoice date

(Y) 45—60 days

(Y) 61—90 days

(Y) 91—120 days

(Y) Over 120 days

 

Report based on ALL reps.

 

[A]ll reps, [S]pecify reps,

[C]hange headings, [P]rint report, or e[X]it :

 

There are several options available:

 

[A]ll reps

   Press ‘A’ followed by [ENTER] to produce the report for all sales reps.     

Note: This is the default. It is only necessary if reps have been specified and
you want to reset to all reps.

[S]pecify reps

   Press ‘S’ followed by [ENTER] to specify which sales reps will show on the
report.

[C]hange options

   Press ‘C’ followed by [ENTER] to change the report column options.

[P]rint report

   Press ‘P’ followed by [ENTER] to print the report.

e[X]it

   Press ‘X’ followed by [ENTER] to exit report.

 

5 . The Sales Reps AR Hotsheet. [Continued]

 

SPECIFY REPS

 

Sales reps are specified on this screen. There are several options available:

 

[A]dd

   Press ‘A’ followed by [ENTER] to add new reps to the list. Enter the three
digit code assigned to the sales rep.

[D]elete Press ‘D’ followed by [ENTER] to delete an entry.

[I]nsert

   Press ‘I’ followed by [ENTER] to insert an entry.

[M]odify Press ‘M’ followed by [ENTER] to change an entry.

[P]age

   Press ‘P’ followed by [ENTER] to specify the page number.

[S]ave

   Press ‘S’ followed by [ENTER] to save the list of reps.

e[X]it

   Press ‘X’ followed by [ENTER] to return to the initial A/R Hotsheet display.

 

Notice that the report is now based on SPECIFIED reps.

 

--------------------------------------------------------------------------------

Zep Manufacturing Company

Credit & Collections

Policy & Procedures - Revision 1998

  56    



--------------------------------------------------------------------------------

CHANGE HEADINGS

 

Notice that “([Y]es or [N]o)” is displayed next to the current column to be
changed. Press either ‘Y’ or ‘N’ followed by [ENTER] to specify whether or not
you want the current column displayed on the printed report. If you just press
[ENTER], the option will remain as it is. There are several column headings:

 

Invoice date

   Will print the invoice date next to the invoice number. 45—60 days    Will
include the 45-60 column on the report. 61—90 days    Will include the 61-90
column on the report. 91—120 days    Will include the 91-120 column on the
report. Over 120 days    Will include the OVER 120 column on the report.

 

PRINT REPORT

 

If the print option is selected, the report will begin to select the records for
the report. Once the report is completed, there will be a spooler entry
displayed and the user will be prompted to press [ENTER] to continue.

 

This is a sample report.

 

15 MAY 1997             ACCOUNTS RECEIVABLE HOTSHEET            
PAGE             1

 

FOR 033—FELDMAN, RICHARD

 

 

 

CUSTOMER NAME
REMARKS

--------------------------------------------------------------------------------

   45-60


--------------------------------------------------------------------------------

   INVOICE
DATE


--------------------------------------------------------------------------------

   WATCH IT
61-90


--------------------------------------------------------------------------------

   INVOICE
DATE


--------------------------------------------------------------------------------

   TROUBLE
91-120


--------------------------------------------------------------------------------

   INVOICE
DATE


--------------------------------------------------------------------------------

  

GONE!

OVER 120

--------------------------------------------------------------------------------

   INVOICE
DATE


--------------------------------------------------------------------------------

GSA ACCOUNTS PAYABLE

                                       #  51026974    06/20/96 KANSAS CITY MO   
                                    $ 90.99    —  

ACCT# GSA00402

                                               

PHONE 206.931.7932

                                               

Totals

   $ 0.00         $ 0.00         $ 0.00         $ 90.99    AR

$1689.31

                                               

SALESREP TOTALS

                                               

SALES VOLUME AT RISK

   $ 0.00         $ 0.00         $ 0.00         $ 90.99     

COMISSION AT RISK

   $ 0.00         $ 0.00         $ 0.00         $ 18.42     

 

--------------------------------------------------------------------------------

Zep Manufacturing Company

Credit & Collections

Policy & Procedures - Revision 1998

  57    



--------------------------------------------------------------------------------

PLACEMENT OF ACCOUNTS (“B” Coding)

 

Who & What :

 

Bad debt expense represents a sizable portion of total expenses and a strong
effort must be made to control this critical area. Once it has been determined
an account is not going to pay, as a result of in-house collection efforts, it
is necessary the account be placed for collection. The Regional Credit
Department will be responsible for “B” coding accounts, as well as the
accompanying bookkeeping.

 

When :

 

It is important accounts be placed for collection at the time they are 120-150
days past due. Accounts are easier to collect early in the delinquency and some
agencies charge more, or will not handle accounts with balances older than 6
months or 180 days past due. Therefore, one of your goals should be the timely
placement of past due accounts, with 120-150 days past due being the target
area.

 

How :

 

The Customer Account must be “B” coded by changing Credit Status (Item 10 in
Customer Maintenance) to “B”. This is accomplished by accessing Customer
Maintenance (Item 4 on the Data Entry and Inquiry Menu). You will have an option
of “Inquiry, Modify, Delete” as well as other options. To B-Code, you should
choose “Modify” and enter the customer number to be B-Coded. Item 10, Credit
Status will change to “B”.

 

The system will calculate the Sales Representatives Commission to be charged
back. Notify the Sales Rep through Credit Department Memo (ZDF-IS-S2). The Sales
Rep should be notified of this action by preparing the Memo from the Credit
Department (ZDF-IS-S2) reflecting the commission charged back.

 

If partial payments have been made to one or more invoices., you must manually
calculate the amount of commission to be charged back. You should consult the
commission statement to obtain the original amount of commission earned on
invoices billed to the account. The appropriate commission should be charged
back utilizing a commission adjustment form (ZDF-IS-SI-79) with a Code 83.

 

Legal Issues :

 

Accounts that require monitoring for Bankruptcy, Bulk Transfer, Out of Court
Settlement, Receivership, Benefit of Creditors Committee, or any special
negotiations should be placed with Home Office - Credit & Collections regardless
of amount. Special placement procedures apply to these customers, please see
section below.

 

Placements (by Dollar Amount) :

 

1) Accounts with balances less than $500.00 should be placed with a local
collection agency. Credit Managers should review agency proposals with the
Regional Credit Manager. As collection fees on small balances can be high, it is
important for the agency to provide a “free demand period”. Free demand allows
us to remain in control of the account, while using the agency’s name. Most
agencies offer from 10-30 days free demand. If the debtor pays during the free
demand period, there is no charge to Zep. Conversely, if the account remains
unpaid, the agency initiates normal collection procedures in our behalf, usually
on a contingency basis of 15-35%.

 

--------------------------------------------------------------------------------

Zep Manufacturing Company

Credit & Collections

Policy & Procedures - Revision 1998

  58    



--------------------------------------------------------------------------------

Placements (by Dollar Amount) : [Continued]

 

2) Accounts with balances in excess of $500.00 should be placed with the Home
Office - Credit & Collections. The preparation of the placement file shall be
completed by the Regional or Branch Credit Department. The Regional Manager may
delegate placement authority to Branch Managers, but only after consultation
with the Home Office Credit Department.

 

• Form ZDF-365 “Account Placement” should be completely filled out and attached
to supporting documentation.

 

• When placing a National Account, also complete Form ZDF-208 “Collection
Summary - National Accounts”. Send the Yellow copy to the National Account
Manager, and the White Copy to Home Office with the placement package.

 

• Mail to Home Office - Credit & Collections. Supporting documentation should
include an open items statement, copy of the credit application, all open
invoices, any signed agreements, UCC information, and copies of any
correspondence to and from the customer.

 

Placement Procedures For Bankruptcy (Or Legal Issues):

 

Upon receipt of ANY letter or form document regarding Bankruptcies, Bulk
Transfers, Out of Court Settlements, Receiverships, Benefit of Creditors
Committee, or any special negotiations; research open accounts first and “B”
code immediately to prevent additional orders from shipping.

 

If an open account is not found research charge off records for a possible debt.
In bankruptcy cases involving individuals it is helpful to call the debtors
attorney and ask for the name of the business and/or the amount listed on the
debtor’s Schedules owing to Zep. This Notice was sent to Zep for a reason -
research it. It is possible that Zep did business with the debtor and the debt
was paid in full. Zero balances should be reported to Home Office - Credit &
Collections.

 

Prepare the appropriate documents and send to Home Office - Credit &
Collections, Attention : Bankruptcy. The following information needs to be sent
for every Bankruptcy. If there is a zero balance attach account number and
branch number to the bankruptcy paper(s). Home Office keeps a supply of
Bankruptcy Jackets (specially designed) which will be used to organize the case,
so a Credit/Collection File jacket is not necessary.

 

1) Zep Account Placement Form : ZDF-365 (6/88)

2) Notice of Commencement (or other data referencing the bankruptcy case.)

3) Invoice Copy(s)

4) Signed Agreement(s), if applicable

5) AR Status Sheet

 

Keeping Branch Records

 

Each Branch and Regional Office should keep a copy of all bankrupt accounts,
regardless of amount, for future reference. Using a list will help keep research
time to a minimum. Using a Lotus or Excel Spreadsheet will allow you to keep up
with each case. Each column should contain the following information : Case Year
/ Case Number / Legal Bankrupt Name (use the first if there are more than one) /
Zep Account Name (if significantly different from Bankrupt name) / Account
Number / Branch Number / Debt Amount / Month - Year Placed / Status to Date
(i.e., PIF,SIF...)

 

Additional Information will be kept at Home Office. Bear in mind a bankruptcy
case can go on for 10 + years and you will receive a number of paper work. It’s
not necessary for you to keep copies of this information as a master file will
be located at Home Office - Credit & Collections. Forward all original paperwork
to Home Office - Credit & Collections with the account number and branch number
at the top.

 

--------------------------------------------------------------------------------

Zep Manufacturing Company

Credit & Collections

Policy & Procedures - Revision 1998

  59    



--------------------------------------------------------------------------------

PREFERENCE ACTIONS

 

There is a 90 day window prior to the Petition Date of a Bankruptcy in which any
payments by the debtor to a creditor could be considered preferential over other
creditors. The Estate has the right to request these amounts returned to the
estate. This request can come at any time during the course of the bankruptcy.
All requests concerning Preference Actions should be immediately forwarded to
Home Office - Credit & Collections : Attention Bankruptcy. Failure to do so will
result in a default judgment against Zep with additional penalties.

 

The account will be researched and answered by Home Office - Credit &
Collections. Should money be returned to the debtor’s estate, the Regional
Credit Manager will be notified. This amount will be debited from the Branch
Recoveries. If the Sales Rep is still employed by Zep, charge back 100% Volume
and 100% Commission (use rate on original order) as to the Preference Payment.
DO NOT make any adjustments based on the original letter. Make adjustments ONLY
when notified by Home Office - Credit & Collections.

 

CONTINUING BUSINESS RELATION AFTER PLACEMENT (“B” Coding)

 

Automatically limited to one of the following: COD, Cash in Advance, Sales
Representative to Guaranty, Credit Card or Security Agreement. National Account
Customers will not lose pricing status; however, payment method is limited to
alternate methods. In any situation, the Branch Manager or Credit Manger must
contact Home Office - Credit & Collections to discuss the next appropriate step.

 

If the “B” coded account is being resold, a new account should be set-up. The
customer should be reducing any “B” coded balance on a regular basis or COD
purchases will be discontinued. If the Sales Rep has guaranteed the new account,
this will not be the case.

 

BANKRUPTCY : Continuing Business Relations - Chapters 11 & 13

 

A debtor emerging from a bankruptcy case, notified by an Order Closing the Case,
may still be financially weak. Remember that the Plan of Reorganization could be
carried out over a time span of 10 or more years. For this reason accounts must
remain on the same status. A change in Status will be available only upon review
6 months after “Plan” payments to Zep begin. This review must be made by the
Branch Manager/Credit Manger and Home Office - Credit & Collections.

 

PAYMENT AFTER PLACEMENT (“B” Coding)

 

After a “B” coded account has been charged off, payments, credit memos and
adjustments should not be applied to the account. Payments should be applied to
recoveries and adjustments and credit memos should be manually posted to the
file. Any change in the customer’s balance must be transmitted to the Home
Office Credit Department via payment notification (ZDF-46). Home Office - Credit
& Collections will send an Account Status Report to notify a Branch of any
changes regarding the account.

 

Special care should be taken when issuing a credit memo to a “B” coded account
with a balance. The credit memo will charge back the Sales Rep’s commission. As
this was done when the account was “B” coded, a commission adjustment must be
completed to offset the double entry.

 

--------------------------------------------------------------------------------

Zep Manufacturing Company

Credit & Collections

Policy & Procedures - Revision 1998

  60    



--------------------------------------------------------------------------------

ADMINISTRATION OF ACCOUNTS RECEIVABLE

 

DUPLICATE PAYMENTS

 

All payments are to be reconciled prior to applying to Accounts Receivable. If a
duplicate payment is received the customer should be contacted for direction of
how to apply the check. If the customer can not be contacted by phone, send a
duplicate payment letter. The check should be retained in a safe and monitored
by the Branch/Regional Manager for thirty (30) days or until the matter is
resolved, which every comes first.

 

The duplicate payment letter is to be forwarded to all customers who remit in
duplicate, with a copy retained in a follow-up file. After fifteen (15) days, if
there has been no response, a photocopy of the letter should be sent marked
“second request”.

 

If after the second fifteen (15) day period, thirty (30) days from receipt of
the check, there is no response, the check should be applied to the customer’s
account. A copy of the letter and check should then be placed in the customer’s
file.

 

It is always company policy, regardless of the age of the credit balance, to
refund duplicate payments, provided the customer does not have a balance on the
account or another account. In all cases, we should apply any duplicate payments
to related account’s past due invoices

 

CREDIT MEMOS

 

Mail credit memos to customers in the following situations :

 

• does not zero the entire invoice. Note on CM “Short pay on original invoice”

 

• original invoice has been paid in full and the CM will create a credit balance

 

• customer request - you may want to advise customer how to use the CM

 

DO NOT MAIL if the following apply:

 

• the CM clears the invoice in full and the Account Balance is zero.

 

• Re-bills

 

• B - Coded Accounts

 

REFUNDS

 

Upon receiving a request for a Customer Refund, the credit balance must first be
verified. It is against Company Policy to refund money to a customer who does
not have a credit balance. After verification of the credit balance, a “Request
for Check” (Form ZDF-95) should be completed in duplicate and an “Adjustment to
Accounts Receivable” (Form ZDF-IS-C3) completed in duplicate and approved by the
Manager or designee.

 

After approval, the account should be debited with an Activity Code “22”
adjustment. The entry date should be noted on the Adjustment Form, one copy of
the “Request for Check” and one copy of the Adjustment Form, along with the
source document or letter that initiated the request, should be sent to Home
Office—Credit & Collections. Additional documentation includes:

 

• Credit memos, if applicable

 

• Duplicate Check copies, if applicable

 

• Customer Status Report (DCR)

 

• Written request from Customer or if verbal, indicate person’s name and date of
request

 

Carbon Copies should be retained in a suspense file at the Branch until the
check is received from Home Office. The customer’s check should then be mailed
can copies of all documents placed in the customer’s file.

 

--------------------------------------------------------------------------------

Zep Manufacturing Company

Credit & Collections

Policy & Procedures - Revision 1998

  61    



--------------------------------------------------------------------------------

When the Daily Cash Reconcilement Summary (Form ZDF-90) is prepared, the
customer refund adjustments must be listed on the reverse side. This is very
important, therefore, it should be coordinated in the Regional Office between
the Cash Receipts and A/R Adjustment areas.

 

DISCOUNTS

 

With few exceptions, our terms are net 30 days. Generally, we do not offer
volume or early pay discounts. However, occasionally customers will take
discounts without explanation. When this occurs, it is important to take the
appropriate follow-up action to clear the remaining balance.

 

When a customer check underpays an invoice, it will appear on the “Daily Report
Of Mismatched Cash Applications”. This report should be reconciled on a daily
basis. The cash receipts program will permit discounts of $1.00 or less to be
adjusted at the time of check posting.

 

If a customer takes a discount greater than $1.00 but less than $10.00 the
Branch Manager or Regional Credit Manager should contact the Sales
Representative to ascertain why the discount was taken and how the balance will
be cleared. Should the Sales Representative not respond within 30 days and the
discount balance remains, an A/R Adjustment (ZDF-IS-C3) should be processed,
crediting the account. A Commission Adjustment (ZDF-IS-SI) should also be
processed, charging one-half of the discount taken, to the Sales Representative.
If the customer persists in taking discounts on future payments, the A/R
Adjustment and Commission Adjustment should be processed immediately.

 

When a customer takes a discount of $10.00 or more, a letter should be written
to the customer, copy to the Sales Representative, to ascertain why the discount
was taken. Should the Sales Representative not respond within 45 days, and the
discount balance remains, a price adjustment should be entered, clearing the
balance. When the price adjustment is entered, the Sales Representatives
Commission Account will be charged 45% of the adjusted balance, and sales volume
will be lost.

 

RETURNED CHECKS

 

Upon notification from the bank that a check has been returned unpaid, please
determine the reason for non-payment. In most cases, the reason will be one of
the following :

 

  •   Insufficient Funds (NSF)

 

  •   Account Closed

 

  •   Bankruptcy - Refer to Maker

 

  •   Check Irregularity

 

An Accounts Receivable Adjustment (ZDF IS C3) must be prepared and entered as a
code “25”, charging the NSF check back to the applicable payment (Code 33) on
the customer’s account. If the invoice has been cleared from the AR, you must
place the code “25” - On Account. Depending on why the check was returned you
may or may not be able to redeposit it. See below for additional information.

 

For any return check, the customer will be charged a $15.00 fee. This may be
accomplished by issuing a Debit-Collection Fee Account Receivable Adjustment
(ZDF IS C3). Please note you will not charge this fee to Bankrupt Accounts.

 

RETURNED CHECKS [Continued]

 

The Branch Cash Posting Clerk should list all returned checks on the Daily Cash
Reconcilement Summary, Form 90. The listing should include the customer’s name,
account number and amount of NSF check. A copy of ALL code “25” A/R Adjustments
should be attached to the Form 90.

 

--------------------------------------------------------------------------------

Zep Manufacturing Company

Credit & Collections

Policy & Procedures - Revision 1998

  62    



--------------------------------------------------------------------------------

All branches should maintain a “Return Check” file. A copy of the returned
checks, whether first or second deposits must be placed in this file. The check
copy should be noted with the date for charge-back and disposition. Branch
managers should review this file weekly to assure the necessary A/R Adjustments
have been made.

 

Insufficient Funds - Immediately upon receiving notification of an NSF check,
the branch Manager should notify the customer in writing, with a copy to the
Sales Rep. Redeposit the check and instruct the customer to deposit sufficient
funds to allow clearance of the check. If the check has been returned a second
time the customer must be instructed, in writing, to remit certified funds
within 7 to 10 days, depending on the governing state law.

 

Redeposit the check and post as a code “33” payment. If the check is returned
the second time, prepare an Accounts Receivable Adjustment (ZDF IS C3) and enter
as a code “25”. It is recommended that you now send the check to your bank for
“Forced Collection”. This technique provides for the bank to hold the item until
there are sufficient funds in the account to cover the check. The holding period
inmost banks is 7 to 10 days. A cover letter to the bank should request if the
check is made good, remission of their check less the bank service charge for
collection. A 15 day follow-up is recommended for this action.

 

Placing a check for “Forced Collection” is not considered to be a deposit. When
the debtor check is good, the bank will issue their check, or credit our
account, which will be posted against the Code “25” A/R entry on Zep’s books. If
your account is credited you will be notified by Home Office Accounting to issue
a CM (Miscellaneous Credit). Enter a collection fee adjustment to offset the
bank fee.

 

Please note most banks send NSF checks to the branch. However, if for some
reason Home Office Accounting received the NSF check directly from the bank, it
will be forwarded to your branch for necessary handling and adjustments.

 

Account Closed

 

When returned checks are marked “Account Closed”, the customer should be
notified in writing, requiring certified funds within a 7-10 day period,
depending on the applicable state law. It is not necessary to redeposit returned
checks marked “Account Closed”.

 

Bankruptcy - Refer To Maker

 

When returned checks are marked “Bankruptcy - Refer to Maker”, do not notify the
customer, do not redeposit the check, and do not charge the customer the $15.00
fee. You are prohibited by Federal Law to pursue collection. Refer to the
Placement Section for B-coding instructions with regards to Bankrupt Accounts.

 

--------------------------------------------------------------------------------

Zep Manufacturing Company

Credit & Collections

Policy & Procedures - Revision 1998

  63    



--------------------------------------------------------------------------------

Irregular Signature / Amount / Date

 

When returned checks are marked “Irregular Signature or Amount”, it will be
necessary to determine if the check may be corrected for re-depositing. If you
are unsure as to the proper action, please refer questions to Home Office
Accounting or Credit & Collections. Do not charge the customer the $15.00 fee.

 

There are several tips to quickly correct an irregular check:

 

• Stale Date - place an asterisk (*) next to the incorrect item and type “see
over”. Endorse the check to say “Correct date is ??/??/??”

 

• Wrong Amount - place an asterisk (*) next to the incorrect item and type “see
over”. Endorse the check to say “Correct amount is $?.?? Guaranteed by Zep
Manufacturing.” With Branch Manager signature and title.

 

• Missing Signature - type “Missing endorsement guaranteed by Zep Manufacturing”
with Branch Manager signature and title.

 

With this guarantee you are telling the bank that you will reimburse it should
the maker claim that the check was paid in error.

 

A/R (CASH) TRANSFERS

 

It’s critical the following procedures be followed as errors create imbalances
in the Accounts Receivable, necessitating additional reconcilement work and
hindering the month-end close-out process. It’s important cash and CM/DM’s not
be posted after finalizing on the day of close-out because it creates an
imbalance in the Accounts Receivable and is carried forward into the subsequent
month.

 

OUTSIDE REGION

 

When a branch receives a check for payment of an invoice billed by another
branch, outside of the region, it should be sent to the appropriate branch
immediately.

 

WITHIN SAME REGION

 

Cash transfers between branches within the same region should be processed as
CM’s and DM’s not by A/R check.

 

A/R Transfer Adjustments between invoices on the same account or to transfer
amounts between different accounts (within the same branch) requires the
completion of the Accounts Receivable Adjustment Form, as a record and a source
of reconstruction in the event of down-time.

 

MULTIPLE REGIONS

 

Checks including payment for invoices in multiple branches and regions, should
be applied by invoice on the appropriate account. The amount pertaining to other
branches should be posted “On Account”. The account should then be Debited
(Activity Code 22) and a check request completed and forwarded to Home
Office—Credit & Collections, requesting a “Zep” check be sent to the applicable
branch.

 

Copies of the supporting documents should be placed in the customer’s file.
Further, the code “22” and “DM/CM” entries should be entered on the reverse side
of the Daily Cash Reconcilement Summary (Form ZDF-90).

 

--------------------------------------------------------------------------------

Zep Manufacturing Company

Credit & Collections

Policy & Procedures - Revision 1998

  64    



--------------------------------------------------------------------------------

ACCOUNTS RECEIVABLE ADJUSTMENTS

 

It is important to know the proper A/R adjustments to be made and the purpose of
each. Following are the various adjustments, the intent of each and resulting
activity codes.

 

Sales Tax

 

This adjustment is to be used only after receiving the proper documentation that
the customer is tax exempt. In certain cases, it may be necessary to add tax. A
Debit will create an activity code “DT” and a Credit will create an activity
code “CT”.

 

Freight

 

This adjustment should be used when it is necessary to add or delete freight on
an account. A Debit will create an activity code of “DF” and a credit will
create an activity code of “CF”.

 

Discount

 

This adjustment is to be used only to adjust minor amounts (less than $10.00) to
clean an account. The Sales Representative should be charged, on a Commission
Adjustment, one-half of the balance adjusted. A Debit will create an activity
code “CD”.

 

Refund

 

This adjustment should be used when issuing a refund to a customer or to another
Zep branch when transferring payments outside of the region. A Debit will create
an activity code “22” and a Correction or a Credit will credit an activity code
“21”.

 

Returned Checks

 

This adjustment must be used for all returned checks charged back the first or
second time. A Debit will create an activity code “25” and a Correction or
Credit will create an activity code “24”.

 

Bad Debt Charge-Off

 

This adjustment is never to be generated from regional or branch levels. Creates
Activity Code “70”.

 

Credit Balance Charge-Off

 

This adjustment is made once a year. Home Office—Credit & Collections will
advise the Branch or Regional offices of the timing of this adjustment. It will
create an activity code “82”.

 

Collection Fee

 

When a collection agency collects an account, they normally remit to Zep less
their collection fee. As an example, an agency collects $100.00 from an account
and charges Zep a $25.00 collection fee. The agency remits $75.00 to Zep,
retaining their fee. The $75.00 would be processed as a code “33” (Payment on
Account). The $25.00 fee would be credited to the account as a Collection Fee.
This would create an activity code “96”.

 

Miscellaneous Debits and Credits

 

Miscellaneous adjustments should be used in specific situations only. Home
Office - Credit & Collections instructs regional offices to make miscellaneous
adjustments in connection with:

 

1. Payments received at Home Office or in distribution of funds from National
Accounts.

 

2. When customers request refunds on credit balances that were previously
absorbed.

 

3. When transferring customer payments to another Zep Branch within your Region.

 

4. When charging back a guaranteed account.

 

--------------------------------------------------------------------------------

Zep Manufacturing Company

Credit & Collections

Policy & Procedures - Revision 1998

  65    



--------------------------------------------------------------------------------

A copy of each Miscellaneous Adjustment must be forwarded to the Regional Credit
Manager. As well, a copy must be attached to the Form 90. A Debit creates an
activity code “DM” and a Credit creates an activity code “CM”.

 

If there are questions concerning the usage of miscellaneous adjustments you
should contact Home Office - Credit & Collections.

 

Accounts Receivable Transfer

 

This adjustment is for use in transferring funds from one account to another
within the same branch or to offset Debits and Credits on the same account. An
activity code “01” will be generated by either a Debit or Credit.

 

The above mentioned adjustments should be generated using Form ZDF-IS-C3. Please
use the remarks section to explain your entries.

 

 

--------------------------------------------------------------------------------

Zep Manufacturing Company

Credit & Collections

Policy & Procedures - Revision 1998

  66    



--------------------------------------------------------------------------------

ACTIVITY CODES & DESCRIPTIONS

 

01 - A/R Transfer

  85 - Acrued Charge Off (DB)

11 - Customer Order - regular

  86 - Collection Fee Debit

12 - Customer Order - EP

  87 - Term RT II Chg-Off (CR)

13 - Sales Rep Order - Merch

  88 - RT II Wipe-Off (DB)

14 - Customer Order - phone

  89 - Book Sales (CR)

15 - Installment Invoices

  90 - Bad Debt Charge Off

16 - Sales Rep Order - novelties

  91 - Term RT Chg-Off (DB)

17 - Customer Order - mail

  92 - Credit Balance Charge Off (CR)

18 - Customer Order - rush

  93 - Comm. Charge Back Bad Debt (CR)

19 -   Customer Order - rush batch

  94 - Ledger Sales (CR)

20 - Customer Order - future

  95 - Accrued Charge Off (CR)

21 - Customer Refunds - Adj.

  96 - Collection Fee Credit

22 - Customer Refunds

  97 - Term RT II Chg-Off (CR)

24 - Returned Checks - Adj.

  98 - RT II Wipe-Off (CR)

25 - Returned Checks

  99 - Book Sales (CR)

28 - Customer Order - Inter Co.

  AI - Accrue Interest

29 - Customer DM - Internat. Int. (DB)

  C0 - Customer CM - interco return merch

32 - Cash Receipts - Adj.

  C1 - Customer CM - interco p/u by rep

33 - Cash Receipts

  C2 - Customer CM - interco defective

34 - Misc. Receipts

  C3 - Customer CM - interco damaged/lost

40 - Freight Out

  C5 - Customer CM - interco price adj.

42 - Freight on Return

  C8 - Customer CM - interco rebill

43 - Comm on Spec - B/O

  CD - Credit Discount

44 - Other Commission Debits

  CF - Credit Freight

45 - Phone Charges

  CI - Credit Interest

46 - Donations/Advertising

  CM - Credit Adjustment Misc (07)

47 - Salesreps Invoice Freight

  CT - Credit Tax

48 - Other Misc. Adjustments

  DD - Debit Discount

49 - Commission Draw Checks

  DF - Debit Freight

50 - Freight Out (CR)

  DI -   Debit Pastdue Interest (DB)

52 - Freight on Return (CR)

  DM - Debit Adjustment - Misc AR

53 - Commission Spec - B/O (CR)

  DT -   Debit Tax

54 - Other Commission Credits

  E0 - Customer CM-EP rtn merch

55 - Phone Credits

  E1 - Customer CM - EP p/u by rep

56 - Donation/Advertising Credits

  E2 - Customer CM - EP defective

57 - Sales rep Inv. Freight (CR)

  E3 - Customer CM - EP damaged/lost

58 - Other misc. Credits

  E8 - Customer CM - EP rebill

59 - Commission Draw Check (CR)

  MC - Returned Checks Adj (MLC)

70 - Customer CM - returned merch

  MD - Cash Recipts Adj (MLC)

71 - Customer CM - PU by rep

  MN - Returned Checks (MLC)

72 - Customer CM - defective

  MO - AR Debit from Transfer (MLC)

73 - Customer CM - damaged/lost

  MP - Cash Receipts (MLC)

74 - Insurance Liability Claim

  MR - AR Credit from Transfer (MLC)

75 - Customer CM - price adj.

  PI - Paid Interest

76 - Salesrep CM - merch

  RC - CS RT Manpower wipe-off CM

77 - Salesrep CM - novelties

  RD - CS RT Manpower wipe-off DM

78 - Customer CM - rebill

  X1 - Credit Card Cust Ref Adjust. (CR)

79 - Customer CM - Internat. Int (CR)

  X2 - Credit Card Cust Ref (DB)

80 - Bad Debt Charge Off (DB)

  X3 - Credit Card Cust Payment (CR)

81 - Term RT CHG-OFF (CR)

  X4 - Credit Card Adjust Cust RTN CHK (CR)

82 - Credit Balance Charge Off

  X5 - Credit Card Cust RTN CHK (DB)

83 - Comm. Charge Back Bad Debt (DB)

  X6 - Credit Card Cust Payment Adjust (DB)

84 - Leger Sales (DB)

   

 

67



--------------------------------------------------------------------------------

CHARGE-OFFS

 

The following procedure is to be conformed to regarding August and December
Charge-Offs. All “B”- coded accounts, in the Customer Master File on the system,
which remain unpaid on August 31st and December 31st, will be deleted from the
Accounts Receivable and charged to Bad Debts.

 

All customer maintenance must be completed prior to the end of the month, as the
data center requires one day for updating files. Any account not properly
updated will be carried past due until the next charge-off period.

 

1. Prior to the end of August and December, the Accounts Receivable should be
reviewed to assure all placed accounts have been “B” coded. To generate a Report
of “B” Coded accounts, select Option 18 on the Report Selector.

 

  •   All check must be deposited and Accounts Receivable Adjustments processed
prior to the close of August and December to prevent charging off accounts that
have paid.

 

  •   Credit files should be reviewed to make certain that extended terms were
not given to the account which would preclude “B” coding.

 

  •   All open orders should be canceled prior to “B” coding an account.

 

  •   All Commission Adjustments for Charged-Off Accounts should be made prior
to close out so as to reflect on the next months Commission Statements.

 

2. The Bad Debt Charge Offs will occur automatically during the Nitely
Processing on the last business day of August and December.

 

3. The following system generated listings of charge-offs will be printed at the
Regional office. We suggest you run your nitelies for Fiscal Year End Close on
FOUR PART paper.

 

  •   Customer alpha sequence within Branch code.

 

  •   Customer alpha sequence within Sales Representative code.

 

4. Distribute copies as follows:

 

  •   2 copies = mailed to Home Office—Credit & Collections

       One alpha listing by Branch Code & One alpha listing by Sales Rep Code.

 

  •   The alpha listing within Branch Code should be retained in each branch
office to be used in connection with recoveries and compute Sales Volume Charge
Backs on November 30th. See #5 below for additional information.

 

  •   The Sales Rep’s listing must be mailed to the Sales Rep advising the
charge-offs are part of the November 30th Sales Year.

 

68



--------------------------------------------------------------------------------

CHARGE-OFFS [Continued]

 

5. The alpha listing within branch code, printed at August close-out, should be
utilized to compute Sales Volume Charge Backs on November 30th. All payments
should be noted on this listing. If additional accounts are B-coded between
September 1st and November 30th, they should be added to this list. If the above
procedure is followed, Sales Volume Charge Backs in November will be routine.

 

6. Do NOT Charge Off any accounts on December Close Out for which Sales Volume
was NOT charged back to the Rep on November Close Out.

 

7. If the Bad Debt Charge-Off Reports are lost during the Nitely Processing, you
may recover them by using Option 18, “Bad Debt Charge-Offs” on the Branch
Reports Menu. This will bring you to the Bad Debt Menu. Choose Option 2,
“Recover A/R Charge-Off Reports” to initiate the recovery process.

 

  • The original Bad Debt Reports must have been created in order to recover.

 

  • This recovery option is available only during the first month following a
charge-off cycle.

 

NATIONAL ACCOUNTS

 

PAST DUE

 

When a National Account is 45 days past due, make the usual collection attempts.
Make notes of dates of calls or correspondence and name of contact persons.
Common practices include:

 

• A phone call to the “Bill To” location or a reminder letter with invoice
copies is appropriate.

 

• The initial Automated Collection Letter, 45-60 day series, could be sent,
however do not send any of the later series.

 

• The Sales Rep should be asked to make collection attempts.

 

If preliminary collection attempts are unsuccessful, order a Proof of Delivery
(POD) at 60 days past due. This is a common request made by National Account
customers when collection contacts are made. This process could take up to 2
weeks or longer. When the POD is received, verify if the account has been paid.

 

If invoices remain unpaid after 90 days, place the account with Home
Office—Credit & Collections. DO NOT B-CODE THE ACCOUNT. Form ZDF-365 “Account
Placement” should be completely filled out and attached to supporting
documentation. When placing a National Account, also complete Form ZDF-208
“Collection Summary—National Accounts”. Send the Yellow copy to the National
Account Manager, and the White Copy to Home Office with the placement package.
Mail to Home Office—Credit & Collections. Supporting documentation should
include an open items statement, copy of the credit application, all open
invoices, any signed agreements, UCC information, and copies of any
correspondence to and from the customer.

 

HOLDING ORDERS

 

DO NOT hold National Account orders without approval of Home Office—Credit &
Collections OR National Accounts. Both departments should be appraised of any
situation where you feel orders should be held prior to taking such action.

 

PAYMENT

 

If payment is received on invoice(s) that were forwarded to Home Office, please
note payment on a copy of the Collection Summary and forward to Home
Office—Credit & Collections.

 

69



--------------------------------------------------------------------------------

B - CODING

 

If Home Office - Credit & Collections OR National Accounts attempts to collect
are unsuccessful, you will be advised to B-code the National Account.

 

REPORTS

 

There are several Reports available to you when analyzing the Accounts
Receivable. This section will tell you how to access these reports.

 

The REPORTS MENU

 

Go to the Main Menu.

Entering Option 2, “MASS UPDATES & PRINTING”

Select Option 4, “Reports”

 

B3XX

   4.2.4 Branch Reports Menu         07 APR 1998

1.

  

OPEN ORDERS LISTINGS

   21.   

BACKORDERS BY SALESREP

2.

  

SALESREP LABELS

   22.   

SALESREP MAILING LIST

3.

  

AGED A/R OPTIONS

   23.   

CUSTOMER LINE ITEM HISTORY

4.

  

CUSTOMER AR STATUS REPORTS

   24.   

NEW ACCOUNT LABEL PRINT

5.

  

CUSTOMER STATEMENT

   25.   

ANALYSIS OF ACCOUNTS SOLD

6.

  

PRODUCT MASTER BY CLASS

   26.   

SALESREP ACCOUNT LIST

7.

  

ACCOMMODATION ITEM LISTING

   27.   

CUSTOMERS 3X5 CARDS

8.

  

PRODUCT BASE USAGE REPORT

   28.   

CREDIT COLLECTION LETTERS

9.

  

CUSTOMER ALPHA LISTINGS

   29.   

MISC. PRODUCT LABELS

10.

  

ACCOUNT PENETRATION MENU

   30.   

FUTURE ORDER LISTING

11.

  

DOT TABLE

   31.   

SALESREP INV & NC REPORT

12.

  

CARRIER TABLE

   32.   

A/R HOTSHEET

13.

  

STANDARD P/S MESSAGES

   33.   

COMMISSION STATEMENTS RECOVERY

14.

  

STANDARD INVOICE MESSAGES

   34.   

PRODUCT MASTER BY MFG NAME

15.

  

SIC CODES

   35.   

CUSTOMER LABELS PER REPS

16.

  

MATERIAL SAFETY DATA SHEETS

   36.   

SALES & GP PER PRODUCT CATEGORY

17.

  

SALESREP MASTER LISTING

   37.   

PRODUCTS PURCHASED BY CUST

18.

  

BAD DEBT CHARGE-OFFS

   38.   

CONTEST OPTIONS

19.

  

TENTATIVE SALESREP DELETION

   39.   

INTL CUST PROD PURCHASES

20.

  

INVOICES PER SALESREP

   40.   

USER ENGLISH MENU

41.

  

VERATAX

   42.   

BRANCH ACTIVITY STATS

 

In this section we will discuss the following Reports:

 

3. Aged A/R Options

4. Customer AR Status Reports

9. Customer Alpha Listings

 

PRINTING : The report is spooled to the branch’s STD queue in HOLD status.

 

Option 3. AGED A/R OPTIONS

 

B3xx

   4.2.4.3 AGED AR REPORTS MENU    07 APR 1998     

1.

  

ALL

         

2.

  

COD

          3.   

BALANCE GREATER THAN SELECTED AMOUNT

          4.   

CREDIT BALANCES

          5.   

OVER 90 AND BALANCE GREATER THAN SELECTED AMOUNT

          6.   

RECAP NATIONAL ACCOUNTS AGED A/R

         

Option:

    

 

70



--------------------------------------------------------------------------------

For any option selected on the Aged AR Reports Menu, the system will prompt as
to whether you want to use the AR file as it exists today, or as it existed at
the last ledger close-out.

 

If TODAY is chosen, the aging will occur as of today and no items with a balance
of zero at last ledger close will appear.

 

IF LAST LEDGER CLOSEOUT is chosen, aging will occur as of that date and all
items that existed at the last ledger close will appear.

 

--------------------------------------------------------------------------------

Explanation of Options on Aged AR Reports Menu 4.2.4.3

--------------------------------------------------------------------------------

 

Option 1. All

 

• Enter the option for Today’s ledger or Last ledger amount.

 

• This report will run for all customers within a branch.

 

• Banner = AGED A/R

 

Option 2. COD

 

• Enter the option for Today’s ledger or Last ledger amount.

 

• This report will run for all COD customers within a branch.

 

• Banner = COD AGED A/R

 

Option 3. Balance Greater Than Selected Amount

 

• Enter the desired Customer Balance Amount. This is a minimum amount.

 

• Enter the option for Today’s ledger or Last ledger amount.

 

• This report will run for all customers within a branch and meets the entered
Customer Balance.

 

• Banner = GT < xxxx AGED AR (x = amount entered for customer balance)

 

Option 4. Credit Balances

 

• Enter the option for Today’s ledger or Last ledger amount.

 

• This report will run for all customers with Credit Balances within a branch.

 

• Banner = CRBAL AGED A/R

 

Option 5. Over 90 and Balance Greater than Selected Amount

 

• Enter the option for Today’s ledger or Last ledger amount.

 

• This report will run for all customers within a branch who’s AR Balance is
Over 90 days and meets the minimum entered amount .

 

• Banner = OVER 90 GT xxxx AGED AR (x = amount entered for customer balance)

 

• Run this report with dollar amount = $1000 at the beginning of every month.
Print this report and indicate an Explanation to the right of your report. Be
specific in your response, i.e., “Sales Rep working on price dispute. Anticipate
payment on May 1st. “ IMPORTANT : Installment orders should be identified prior
to explanation. Example : “Dyna Clean Promo on 12mth—Rep will p/u on 9/26 and
f/u after.” Copy report with explanations and forward to Home Office—Credit &
Collections by the 4th of each month. West Coast and Canada may fax in the
report.

 

71



--------------------------------------------------------------------------------

Sample Report :

 

07 APR 1998 AGED AR- CUSTOMERS OVER 90 BALANCE > $2000.00ZEP MANUFACTURING
COMPANY 310- ATLANTA PAGE 17

 

CUST #

--------------------------------------------------------------------------------

 

NAME/ADDRESS

--------------------------------------------------------------------------------

 

CC LMT SM#

--------------------------------------------------------------------------------

 

REF#

--------------------------------------------------------------------------------

  AC


--------------------------------------------------------------------------------

 

DATE

--------------------------------------------------------------------------------

  BALANCE


--------------------------------------------------------------------------------

  0-30


--------------------------------------------------------------------------------

  30-60


--------------------------------------------------------------------------------

  60-90


--------------------------------------------------------------------------------

  OVER 90


--------------------------------------------------------------------------------

                        *   *   *   *                             *   *   *   *
    A00977   WILLIAMS BROS CONCRET   20000 069   10730602   18   03/31/97  
100.03 *   *   *   *     012   PO BOX 9399                   100.03T*   *   *  
*   100.03     MARIETTA       10798474   18   11/05/97   2612.65 *   *   *   *  
  YD 32382   GA 30065                   2612.65T*   *   *   *   2612.65 PY 44376
          10831992   11   03/04/98   192.75 *   *   *   *                     33
  04/07/98   -192.75 *   *   *   *                             0.00T*   0.00 *  
*   *                 10833470   11   03/10/98   449.54 *   *   *   *          
                  449.54T*   449.54 *   *   *                 10834467   11  
03/12/98   2076.06 *   *   *   *                             2076.06T*  
2076.06 *   *   *                 10838398   18   03/25/98   838.72 *   *   *  
*                             838.72T*   838.72 *   *   *                
10838505   11   03/26/98   1269.17 *   *   *   *                            
1269.17T*   1269.17 *   *   *                                 *   *   *   *    
    WILLIAMS BROS CONCRE                       *   *   *   *         864
GLENWOOD AVE SE                       *   *   *   *         ATLANTA            
GA 30316       **TOTALS**   7346.17 *   4633.49*   0.00 *   0.00 *   2712.68    
        ***GRAND TOTALS***   7346.17 *   4633.49*   0.00 *   0.00 *   2712.68  
                      *       *   *   *                             *       *  
*   *                 BRANCH TOTAL   198357.20   49665.71   24785.15   30013.96
  93892.38             PERCENTAGE       25.04   12.50   15.13   47.34

 

Option 6. Recap National Accounts Aged A/R

 

• The purpose of this report is to provide a recap of the existing (Home Office)
detailed report called “National Accounts Aged A/R and Open Items Report”.

 

• Branch level will show totals for the individual branch only. Regional level
will show totals for the branches within the region only.

 

• Home Office will have access to the detailed report as well as recap for all
Region and Branches. (See Home Office Section for additional information.)

 

• Accounts - NA, GSA, NSI accounts are available for Recap Reporting.

 

• Frequency - As requested / on demand. The data file for the report will be
updated weekly on Friday nights.

 

• Banner = RECAP NA REPORT

 

Instructions :

   You will be prompted to enter [A] to select ALL available accounts or [S] to
select specific accounts. If you choose [S] the following will prompt, “Enter NA
Customer number or name or (Enter):” You have 3 options:      1 - Enter an
account number. Note : Do not enter a suffix number. The process will verify if
the number is on file. If the number is on file, the recap report will be
processed. If not, the following message will display and the user will then hit
enter to return to the previous screen. “NA1020 - is not a valid NA customer
number...(Enter).”      2 - Enter a customer name. The process will do a search
for all NA customers with a name like the input name. The ‘like’ names selected
will be displayed and the user will then choose the necessary line number
corresponding tot he required name. (Sample follows):      1. NA0913 Best Foods
     2. NA0967 Krasdale Foods - Beta      3. NA1020 Sysco Foods      4. NA0915
Rich food Inc.                  line[#], [P]age, e[X]it :

 

72



--------------------------------------------------------------------------------

     Input the line number desired and the process will print the recap report
for the customer. The screen will return to the first screen. If there are no
matches for the input name, the process will display the following message and
the user will then hit enter to return to the previous screen. “No NA customer
master records found with name like - FOOD (Enter).:”     

3. Press Enter to exit screen.

 

At this point Regional Levels have the option to pull a Branch Recap or a Region
Recap. The following message will display :

 

YOU ARE THE MAIN REGION BRANCH

CHOOSE [B]RANCH OR [R]EGION REPORT FORMAT:

 

A spooler number will display upon completion of the report process. Press enter
after recording this number.

 

Sample Report:

 

ZEP MANUFACTURING COMPANY

NATIONAL ACCOUNT AGED A/R RECAP REPORT

FOR WEEK ENDING FRIDAY, APRIL 03, 1998

 

FOR NA2030 - MMANTEC INC (3)

 

BRANCH

--------------------------------------------------------------------------------

   BALANCE


--------------------------------------------------------------------------------

   0 - 30


--------------------------------------------------------------------------------

   30 - 60


--------------------------------------------------------------------------------

   60 - 90


--------------------------------------------------------------------------------

   OVER 90


--------------------------------------------------------------------------------

310

   2,397.37                   2,397.37     

--------------------------------------------------------------------------------

                 

--------------------------------------------------------------------------------

REGION - AG

   2,397.37    0.00    0.00    0.00    2,397.37

 

OPTION 4. CUSTOMER AR STATUS REPORTS

 

B310

   CUSTOMER AR STATUS REPORTS MENU     

1. ALL OVER 90

    

2. ALL 61-90

    

3. FOR SPECIFIED CUSTOMERS

    

4. FOR SPECIFIED SALESREP

    

5. INACTIVE CUSTOMERS WITH CREDIT BALANCE

    

6. ALL 45-60

    

OPTION:

 

• This procedure prints Customer AR Status reports for selected categories of
customers.

 

• The reports produced will be based on non B-coded customers whose oldest open
invoice falls into the selected aging bracket.

 

• Option 3 for Specified Customers will allow the user to generate reports for
up to 16 accounts.

 

• Option 5 for Inactive Customers with Credit Balances will generate reports for
non B-coded customers that have a credit balance and have had no activity for at
least 6 months

 

• Options 1, 2,5, and 6 allow you to specify which states should be processed
and the sequence of the report by Customer Number or Salesrep Code. The
following message will display:

 

73



--------------------------------------------------------------------------------

B325                    CUSTOMER AR STATUS REPORTS MENU

 

INACTIVE CUSTOMERS WITH CREDIT BALANCE

 

ENTER STATE CODE OR “ALL” FOR ALL: GA

 

REPORT SEQUENCE OPTIONS: [C]ustomer#, [S]alesrep code:

 

INTRODUCTION

 

The backbone of any credit function is the credit policy. A good credit policy
encompasses the important actions of prevention, collection and administration.
This policy will serve as a guide in determining how to handle given kinds of
problems. But it rarely offers a definitive solution. The Credit Manager should
exercise common sense when making decisions relevant to this credit policy.

 

The credit limit extended to a customer is an investment, a loan and a
privilege. It must correspond to our terms of sale, desired market penetration
and appetite for risk. Credit granting boils down to trust based on past
performance and future prospects. It is important to get the facts, review all
data, and consider both current conditions and past performance of each
customer. Evaluate all information for an indication of future probability.

 

Three Roles Of Credit In Our Business :

 

• Generate more profits through increased sales;

 

• Insure sound value in Accounts Receivable (our most liquid business asset);

 

• Acts as a business stimulant

 

Keys To Making Good Credit Decisions :

 

• Knowing when you have enough information – when you can stop digging. If there
is a doubt as to whether you reject or accept an order, it is usually desirable
to keep searching for facts until the uncertainty is resolved.

 

• Knowing when an investigation is merited. Know your information sources, how
to use them and how much they cost. Reliable credit information costs time,
effort and money. It is important to know which sources to use and when to use
them.

 

• Keep in mind the three basic actions and objectives in credit granting:

 

  1) Prevention - reduce risk of bad debt losses by making good credit
decisions,

 

  2) Collection - of Accounts Receivable faster and accurately,

 

  3) Administration - of the Accounts Receivable to gain more profits and sales.

 

“What was true yesterday may not be true today. What is true today may not be
true tomorrow. But what you find are indications that point to truth tomorrow.
Your profits depend on how well you find them.” - (Anonymous)

 

74



--------------------------------------------------------------------------------

GENERAL INFORMATION

 

Maintaining a clean, accurate Accounts Receivable should be one of the Credit or
Branch Manager’s most important objectives. Proper record keeping will aid in
swift collection of all accounts and lead to future sales. Meeting deadlines and
knowing the work flow helps achieve these objectives.

 

          MONTHLY

Terms

   :   

Net 30 days ; No volume or early-pay discounts

Administratively approved products on Installment Plan

Close-Out

   :   

last day of every month

COD Suspense File

   :   

Reviewed each Friday

Statement of Account

   :   

Prints end of every month for select customers

 

          ANNUAL

Fiscal Year

   :   

September 1st to August 31st

Charge Offs

   :   

December 31st and August 31st

Credit Balance Absorption

   :   

June 30th

Sales Year

   :   

December 1st to November 30th

Sales Volume Charge Backs

   :   

November 30th

 

CREDIT DECISIONS

 

NEW ACCOUNTS

 

As our Sales Representatives identify and set up new customers, it is important
to make credit decisions quickly so that orders are shipped within 24 hours and
future sales are not inhibited. Prior to the sale being consummated it is
important to verify who is responsible for payment. The first law of credit is
“know who you’re doing business with”.

 

Determining ownership on certain businesses can be difficult. The following
customer classifications should provide verifiable ownership information :
Apartment Complexes, Motel/Hotels, Management Companies, Fast Food Chains, and
Retail Stores.

 

There are certain types of businesses which should be sold on a C.O.D. basis
unless a credit investigation indicates otherwise. This category includes :
Service Stations, small Janitorial Firms, small Car Clean-Up Shops and other
highly mobile types of businesses. See Alternatives to Open Credit (Pg. ?).

 

75



--------------------------------------------------------------------------------

INVESTIGATE NEW ACCOUNTS

 

Investigation of the new customer is necessary using a variety of sources. On
new accounts, the type and extent of the credit investigation will be determined
by the size of the order and the anticipated sales to the new account.

 

1. Credit Application (Form ZDF-61)

 

It is recommended the Sales Representative obtain a credit application on the
initial visit. With new or inexperienced Sales Representatives, the Manager may
require a credit application with every new order. It is wise for each Sales
Representatives to obtain a credit application with each new order because:

 

1) He is looking for increased orders from the new customer.

 

2) All initial orders under $100.00 may be shipped without credit applications;
however, Subsequent orders will not be shipped until the first order is paid or
a credit application is received and approved.

 

3) In the event the account “skips” (thereby having the Sales Representative
lose commission, volume and bonus) we may be able to locate the customer through
information on the application.

 

2. Business Reference Letter

 

Using references listed on the Credit Application, contact the customer via
phone, mail, fax, or e-mail. See Forms Section for an sample letter.

 

3. Credit Reports : Dun & Bradstreet (D&B) / TRW

 

We primarily sell commercial accounts and utilize Dun & Bradstreet and TRW to
obtain credit information. A Dun & Bradstreet report, in most cases, gives you
sufficient information to make a credit decision. If not, a TRW report may be
ordered. This report primarily lists trade credit experience. To obtain D&B
summary information each branch Credit Department has access to an Electronic
Reference Lookup (ERL). See Credit Report section for specific instructions
regarding Credit Reports

 

ASSIGNING CREDIT LIMITS

 

Once we decide to sell a new account on a credit basis, the decision is only
half completed. We must then decide how much credit to extend to the new
customer. It should be remembered, credit limits are intended as guidelines only
and should not diminish our flexibility. When the customer exceeds the original
credit limit, we should obtain more information allowing us to increase the
credit limit or make arrangements with the customer to clear unpaid invoices.
Review the previous section on how to investigate a customer (Pg. ?).

 

METHOD’S TO EXTEND CREDIT

 

1. Forecast the customers’ Annual Sales and divide by six, which will give two
Average Months Sales, and set as the credit limit. Since our terms are net 30,
this will allow a slight buffer so the customer will not constantly be exceeding
the credit limit.

 

2. Based on the D & B Rating and Paydex Score, give the customer a credit limit
based on the customer’s pay habits and financial strength. If a customer is
listed in Dun & Bradstreet with a first or second line rating, a credit
application is not required. If the account has a lesser rating or is listed but
not rated, a Dun & Bradstreet report may be ordered by requesting through Home
Office Credit Department.

 

3. Managers should use the “Four C’s Of Credit” to decide how much credit to
extend to the new customer. They are defined as :

 

Character, is defined as integrity, sound moral reputation and the willingness
and determination to meet obligations.

 

76



--------------------------------------------------------------------------------

Capacity, is defined as the ability of the customer to conduct his business
efficiently and profitable.

 

Capital, for credit purposes is defined as the financial strength, for the
granting of credit risk. Without financial strength, the granting of credit
constitutes a “moral risk” (meaning that the grantor relies chiefly or entirely
upon the character and capacity of the credit risk).

 

Condition, in a period of rising prices, men with little or no ability may
succeed in business, whereas, under adverse conditions, they are unable to cope
with competitive forces. Political development, judicial decisions, disaster of
diverse types, tax rates, competitive conditions, and the money market are all
important condition factors that may minimize or accentuate risk.

 

ALTERNATIVES TO OPEN CREDIT

 

CREDIT CARD

 

Zep accepts VISA, MASTERCARD, and AMERICAN EXPRESS. Please see Credit Card
Section for procedures when processing Credit Card Payments.

 

CASH IN ADVANCE

 

Place the order on hold, cut an invoice and fax it to the customer. The customer
should be instructed to express a check to the attention of the Branch Manager
or the Credit Manager. Release the order upon receipt of the check.

 

COD ACCOUNTS

 

In cases where customers can not be shipped open account for reasons relating to
credit or past due status, we may elect to ship customers COD. It is critical
COD shipments be monitored for payment. The following procedure should be used:

 

TRACKING COD PAYMENTS :

 

1) COD shipment is invoiced and the (yellow) remittance copy of the invoice is
retained in the COD Suspense File by the A/R Clerk or Credit Department.

 

2) City Deliveries : the Warehouse Manager should have the driver sign for the
shipment. A log of COD shipments should be prepared for each driver, having the
driver sign prior to departure each day. Upon return, any discrepancies should
be reviewed with the driver, Credit Manager and/or Branch Manager.

 

3) Run the Aged A/R for COD Customers Report on two-part paper and distribute as
follows: one copy to Branch Manager or Regional Credit Manager to review
immediately following close out. Forward the second copy to Home Office
Accounting Department, along with other special monthly reports. The Branch
Managers and Regional Credit Managers should utilize this report for collection
follow-up with the customers, Sales Reps or freight carriers.

 

4) Review the COD Suspense File each Friday (Branch Manager or Regional Credit
Manager.) It is critical this file be maintained and worked according to
schedule, as some truck lines, especially UPS and other parcel delivery
services, are slow in remitting funds. When COD shipments, delivered by UPS or
other parcel delivery services, remain unpaid after 30 days, a claim should be
filed with the carrier.

 

5) If a COD delivery by a Sales Rep remains unpaid for 15 days, the balance will
be charged to the Sales Rep, providing a credit balance exists in the commission
account. Branch Managers and Regional Credit Managers should monitor Sales Rep
deliveries closely, especially where new Sales Reps or Sales Reps with debit
balances are making the deliveries.

 

77



--------------------------------------------------------------------------------

RECEIVING COD PAYMENT :

 

1) When a check or cash is returned to the branch with the order form, Order
Entry must note the payment in the “Remarks Section” of the invoice as “Paid
Check No.      Date             ”. This will confirm payment has been received
and collection follow-up is not necessary.

 

2) Pull the (yellow) remittance copy out of the COD Suspense File. Use this copy
as the check voucher and keep with the Daily Deposit Listing as back-up.

 

3) All incoming cash must have a receipt. The standard 3-part form, supplied by
Home Office, is the only authorized receipt to be used. Distribute the 3 forms
in the following manner:

 

White = Customer Copy ; Yellow = Binder Copy ; Blue = Home Office Accounting.

 

4) Record the Branch Number, Cash Receipt Number and Date of the Deposit at the
time the cash is given to the A/R clerk, for deposit.

 

5) Attach the blue copy to the Form 90 and forward to Home Office on a daily
basis.

 

GUARANTEED ACCOUNTS

 

Accounts may be guaranteed only by Sales Representatives who have sufficient
credit balances on their Commission Statements. The credit balance should cover
all accounts guaranteed to date and the required percentage of holdback on their
Receivables Balance must be present on their commission statement in the form of
a credit balance. All guaranteed accounts must be guaranteed in full. Partial
guarantees on specific orders are not allowed with the exception of bankrupt
accounts. All guarantees must be in writing on ZDF-205 (Entire Account) or ZDF
-205a (Order Only).

 

Sales Representatives on the springboard program are NOT allowed to guarantee
accounts. Newer Sales Representatives, beyond springboard, should have the
approval of their supervisor to guarantee an account.

 

MAINTAINING A GUARANTEED ACCOUNT :

 

1) When the guaranteed account is set-up, it must bear a credit code of “G”.
Change the Credit Status, Item 10 in Customer Maintenance, to “G”

 

2) When any portion of the account reaches 120 days past due, the full balance
must be charged to the Sales Representative. A Credit Miscellaneous (CM) must be
issued to clear the balance and the balance should be charged to the Sales
Representatives Commission Account using a code “48”, Commission Adjustment. A
copy of the charge, along with an open items statement, copies of invoices,
credit miscellaneous, and supporting documents, must be forwarded to the Home
Office Credit & Collections Department.

 

3) Prior to placing a guaranteed account, with the Home Office Credit Department
or collection agency, the Sales Representative should be contacted for approval.
There are certain situations where the Sales Representative would not want the
account placed.

 

PAYMENT OF A GUARANTEED ACCOUNT

 

1) When an account balance is charged to the Sales Representative, the Accounts
Receivable balance should reflect -0- on the Aged Accounts Receivable, but the
account will remain on the master file.

 

2) Upon receipt of a payment on a guaranteed account that has been charged to
the Sales Representative, apply the check “On Account”. Remember, the account
balance is zero, so the payment will be “On Account” leaving a credit balance.

 

3) Then issue a Debit Miscellaneous (DM - Form ZDF-IS-CE) for the amount of the
payment. This will return the account to a -0 - balance.

 

78



--------------------------------------------------------------------------------

4) Process a Sales Representatives Commission Adjustment, activity code “58”, to
credit the Sales Representative for the received payment. The commission account
should be credited as partial payments are applied, not when the account is paid
in full.

 

5) If the account has been deleted from the master file, due to inactivity (12
months), the payment should be processed as a Miscellaneous Deposit, with
remarks entered on the Daily Cash Reconcilement Summary (Form 90),
“750-060-Sales Rep Guarantee”, and step 4 repeated.

 

6) In either case, a copy of all adjustments, checks and recovery deposits
should be forwarded to the Home Office Credit & Collections Department. The
proper journal entry will be made from these documents to properly classify the
entries on the company’s books. As a reminder, reduce the customer’s balance on
the Recovery Record, (Form ZDF-47), by the amount of the payment.

 

79



--------------------------------------------------------------------------------

SECURE PAYMENT : (Security Agreement)

 

Customers with questionable credit should sign a Security Agreement. A generic
version is available; however, remember to contact Home Office Credit &
Collections for special deals and/or variations to any legal documents.

 

Equipment Deals need to have a customer signed agreement. Consult Home Office
Credit & Collections for the proper document and instructions for preparation.

 

UCC FINANCING STATEMENT

 

This policy is not to jeopardize sales, but to secure payment. Article 9 of the
Uniform Commercial Code covers secured transactions. The filing of a UCC-1
Financing Statement allows the seller to retain the title of the goods until
payment has been made in full.

 

STANDARD FOR FILING

 

1.      Any Serial Number Equipment with

 

a) Invoice total of at least $1,000

 

OR

   

b) Installment Purchase

   

 

2. Customer Criteria, consider the following :

 

a) Type of Business

- Municipality vs. local car clean-up

 

b) Years in Business

- watch those in business less than two years

 

c) D&B Rating

- watch those with lacking a rating or one lower than 3A2

 

d) Terms

- should be concerned with deals in excess of n/30

 

e) Large Dollar Amount Order

- equipment orders of $25,000 or more must be filed regardless of terms.

 

f) Large Inventory

- consignments or Pool Purchasing arrangement

 

g) Zep Payment History

- customers continually paying slow, file financing statement.

 

h) Overall Credit Worthiness

- determined by the Regional Manager, Branch Manager, or Credit Manager.

 

i) Highly Rated Customers

- equipment orders over $25,000 or more must be filed regardless of terms

 

j) National Accounts

- determined by size of order, should be reviewed with Home Office - Credit.

 

k) Credit Card Payment

- Financing Statement not necessary

 

While this is not an inclusive list of criteria, these elements are common in
the Credit decision. Any questionable deals should be reviewed with the Director
- Credit & Collections.

 

INSTRUCTIONS FOR FILING & MONITORING FILINGS

 

See UCC Filing Section for complete procedure. (Pg.    )

 

80



--------------------------------------------------------------------------------

COLLECTION OF ACCOUNTS RECEIVABLE

 

DELINQUENCY

 

Delinquency is a pitfall which faces every company selling on credit. The ever
changing economic conditions in various parts of the U.S. dictates a flexible
collection program to control delinquency. The most important person in our
collection program is the Sales Representative. For this reason the phrase,
“Know who you’re doing business with.” becomes a very important by-law for the
Sales force.

 

PROCEDURES TO NOTIFY CUSTOMER OF PAST DUE BALANCE :

 

1. The Monthly Statement. All customers having a debit balance of more than
$5.00 will receive a monthly statement. If the account has been coded “B”, “1”,
or “2”, a statement will not be generated. If the account is delinquent, a
message is printed by the computer, the message is increased in firmness as the
delinquency progresses to a point where the account is 90 days or more past due.

 

2. The Automated Collection Letter System. The system is comprised of three
series of letters consisting of five varied letters. The three series are
divided in aging categories of 45-60 days, 61-75 days and 76-90 days. The system
is designed to insure a particular letter format will not be repeated in less
than six months. An audit confirmation is available in the system, along with a
monthly report, by Sales Representative, of accounts exceeding 90 days past due.

 

The mechanics of the program are as follows:

 

A. The letters are formulated and revised by the Home Office Credit Department.
They are placed into your system by means of a file update.

 

B. The reports, which initiate the letters, are compiled during the nightly
processing on dates predetermined by the Home Office Credit Department. The
run-dates are revised each year and entered into the regional system by the Home
Office Credit Department.

 

C. The Credit Manager should review the reports quickly, noting those letters
which should not be mailed, then print the letters. At your option, the letters
for branches may be shipped in bulk by express mail to the Regional Branch for
mailing.

 

D. The report of “Over 90’s” does not generate letters. A copy of this report is
forwarded to the Sales Representative, serving as a good collection tool.

 

3. The DCR (Delinquent Customer Report). This report can be generated for both
70 and 90 day past due accounts. The Regional Credit Manager should print this
report immediately after month-end close. Branch copies should be forwarded to
the applicable Branch Manager.

 

4 . The Personal Touch. Over 90 day customers do not receive automatic
collection letters. At this stage of delinquency, it is a good idea to resort to
phone calls. As well, a good personal letter is an effective means of
collection. When an account reaches 90 days past due, collection efforts should
be accelerated. A credit jacket (Form ZDF-50) should be prepared and all
collection follow-up should be logged on the front. When an account reaches 120
days past due, a final demand letter should be sent, giving the customer 5 days
to respond. If the customer fails to respond, the account should be placed with
a collection agency or the Home Office Credit Department.

 

81



--------------------------------------------------------------------------------

PLACEMENT OF ACCOUNTS (“B” Coding)

 

Bad debt expense represents a sizable portion of total expenses and a strong
effort must be made to control this critical area. Once it has been determined
an account is not going to pay, as a result of in-house collection efforts, it
is necessary the account be placed for collection. The Regional Credit
Department will be responsible for “B” coding accounts, as well as the
accompanying bookkeeping.

 

It is important accounts be placed for collection at the time they are 120-150
days past due. Accounts are easier to collect early in the delinquency and some
agencies charge more, or will not handle accounts with balances older than 6
months or 180 days past due. Therefore, one of your goals should be the timely
placement of past due accounts, with 120-150 days past due being the target
area.

 

The Customer Account must be “B” coded by changing Credit Status (Item 10 in
Customer Maintenance) to “B”. The system will calculate the Sales
Representatives Commission to be charged back. Notify the Sales Rep through
Credit Department Memo (ZDF-IS-S2).

 

Accounts that require monitoring for Bankruptcy, Bulk Transfer, Out of Court
Settlement, Receivership, Benefit of Creditors Committee, or any special
negotiations should be placed with Home Office—Credit & Collections regardless
of amount. Special placement procedures apply to these customers, please see #3
below.

 

WHERE TO PLACE AN ACCOUNT

 

1) Accounts with balances less than $500.00 should be placed with a local
collection agency. Credit Managers should review agency proposals with the
Regional Credit Manager. As collection fees on small balances can be high, it is
important for the agency to provide a “free demand period”. Free demand allows
us to remain in control of the account, while using the agency’s name. Most
agencies offer from 10-30 days free demand. If the debtor pays during the free
demand period, there is no charge to Zep. Conversely, if the account remains
unpaid, the agency initiates normal collection procedures in our behalf, usually
on a contingency basis of 15-35%.

 

2) Accounts with balances in excess of $500.00 should be placed with the Home
Office - Credit & Collections. An open items statement should be prepared and
mailed to the Home Office - Credit & Collections along with copies of all
supporting documents, these should include copies of the credit application. All
open invoices and copies of any correspondence to and from the customer. The
preparation of the placement file shall be completed by the Regional or Branch
Credit Department. The Regional Manager may delegate placement authority to
Branch Managers, but only after consultation with the Home Office Credit
Department.

 

3) PLACEMENT PROCEDURES FOR BANKRUPTCY (OR LEGAL ISSUES):

 

Upon receipt of ANY letter or form document regarding Bankruptcies, Bulk
Transfers, Out of Court Settlements, Receiverships, Benefit of Creditors
Committee, or any special negotiations; research open accounts first and “B”
code according to policy.

 

If an open account is not found research charge off records for a possible debt.
In bankruptcy cases involving individuals it is helpful to call the debtors
attorney and ask for the name of the business and/or the amount listed on the
debtor’s Schedules owing to Zep. This Notice was sent to Zep for a reason -
research it. It is possible that Zep did business with the debtor and the debt
was paid in full. Zero balances should be reported to Home Office - Credit &
Collections.

 

82



--------------------------------------------------------------------------------

Prepare the appropriate documents and send to Home Office - Credit &
Collections, Attention : Bankruptcy. The following information needs to be sent
for every Bankruptcy. If there is a zero balance attach account number and
branch number to the bankruptcy paper(s). Home Office keeps a supply of
Bankruptcy Jackets (specially designed) which will be used to organize the case,
so a Credit/Collection File jacket is not necessary.

 

1) Zep Account Placement Form : ZDF-365 (6/88)

2) Notice of Commencement (or other data referencing the bankruptcy case.)

3) Invoice Copy(s)

4) Signed Agreement(s), if applicable

5) AR Status Sheet, if available

 

Branch Records

 

Each Branch and Regional Office should keep a copy of all bankrupt accounts,
regardless of amount, for future reference. Using a list will help keep research
time to a minimum. Using a Lotus or Excel Spreadsheet will allow you to keep up
with each case. Each column should contain the following information : Case Year
/ Case Number / Legal Bankrupt Name (use the first if there are more than one) /
Zep Account Name (if significantly different from Bankrupt name) / Account
Number / Branch Number / Debt Amount / Month - Year Placed / Status to Date
(i.e., PIF,SIF...)

 

Additional Information will be kept at Home Office. Bear in mind a bankruptcy
case can go on for 10 + years and you will receive a number of paper work. It’s
not necessary for you to keep copies of this information as a master file will
be located at Home Office - Credit & Collections. Forward all original paperwork
to Home Office - Credit & Collections with the account number and branch number
at the top.

 

Home Office - Credit & Collections will send an Account Status Report to notify
a Branch of any changes regarding the case. Should a payment be received at the
Branch level forward the check to Home Office - Credit & Collections. If the
check is inadvertently deposited at a Branch forward a Payment Notification
ZDF-46 (5/88) to Home Office - Credit & Collections. A copy of the check is
beneficial.

 

CONTINUING BUSINESS RELATION AFTER PLACEMENT (“B” Coding)

 

Automatically limited to one of the following: COD, Cash in Advance, Sales
Representative to Guaranty, Credit Card or Security Agreement. National Account
Customers will not lose pricing status; however, payment method is limited to
alternate methods. In any situation, the Branch Manager or Credit Manger must
contact Home Office - Credit & Collections to discuss the next appropriate step.

 

If the “B” coded account is being resold, a new account should be set-up. The
customer should be reducing any “B” coded balance on a regular basis or COD
purchases will be discontinued. If the Sales Rep has guaranteed the new account,
this will not be the case.

 

BANKRUPTCY : Continuing Business Relations - Chapters 11 & 13

 

A debtor emerging from a bankruptcy case, notified by an Order Closing the Case,
may still be financially weak. Remember that the Plan of Reorganization could be
carried out over a time span of 10 or more years. For this reason accounts must
remain on the same status. A change in Status will be available only upon review
6 months after “Plan” payments to Zep begin. This review must be made by the
Branch Manager/Credit Manger and Home Office - Credit & Collections.

 

83



--------------------------------------------------------------------------------

PAYMENT AFTER PLACEMENT (“B” Coding)

 

After a “B” coded account has been charged off, payments, credit memos and
adjustments should not be applied to the account. Payments should be applied to
recoveries and adjustments and credit memos should be manually posted to the
file. Any change in the customer’s balance must be transmitted to the Home
Office Credit Department via payment notification (ZDF-46).

 

Special care should be taken when issuing a credit memo to a “B” coded account
with a balance. The credit memo will charge back the Sales Rep’s commission. As
this was done when the account was “B” coded, a commission adjustment must be
completed to offset the double entry.

 

ADMINISTRATION OF ACCOUNTS RECEIVABLE

 

A/R (CASH) TRANSFERS

 

It’s critical the following procedures be followed as errors create imbalances
in the Accounts Receivable, necessitating additional reconcilement work and
hindering the month-end close-out process. It’s important cash and CM/DM’s not
be posted after finalizing on the day of close-out because it creates an
imbalance in the Accounts Receivable and is carried forward into the subsequent
month.

 

OUTSIDE REGION

 

When a branch receives a check for payment of an invoice billed by another
branch, outside of the region, it should be sent to the appropriate branch
immediately.

 

WITHIN SAME REGION

 

Cash transfers between branches within the same region should be processed as
CM’s and DM’s not by A/R check.

 

A/R Transfer Adjustments between invoices on the same account or to transfer
amounts between different accounts (within the same branch) requires the
completion of the Accounts Receivable Adjustment Form, as a record and a source
of reconstruction in the event of down-time.

 

MULTIPLE REGIONS

 

Checks including payment for invoices in multiple branches and regions, should
be applied by invoice on the appropriate account. The amount pertaining to other
branches should be posted “On Account”. The account should then be Debited
(Activity Code 22) and a check request completed and forwarded to Home Office -
Credit & Collections, requesting a “Zep” check be sent to the applicable branch.

 

Copies of the supporting documents should be placed in the customer’s file.
Further, the code “22” and “DM/CM” entries should be entered on the reverse side
of the Daily Cash Reconcilement Summary (Form ZDF-90).

 

ACCOUNTS RECEIVABLE ADJUSTMENTS

 

It is important to know the proper A/R adjustments to be made and the purpose of
each. Following are the various adjustments, the intent of each and resulting
activity codes.

 

Sales Tax

 

This adjustment is to be used only after receiving the proper documentation that
the customer is tax exempt. In certain cases, it may be necessary to add tax. A
Debit will create an activity code “DT” and a Credit will create an activity
code “CT”.

 

Freight

 

This adjustment should be used when it is necessary to add or delete freight on
an account. A Debit will create an activity code of “DF” and a credit will
create an activity code of “CF”.

 

84



--------------------------------------------------------------------------------

Discount

 

This adjustment is to be used only to adjust minor amounts (less than $10.00) to
clean an account. The Sales Representative should be charged, on a Commission
Adjustment, one-half of the balance adjusted. A Debit will create an activity
code “CD”.

 

Refund

 

This adjustment should be used when issuing a refund to a customer or to another
Zep branch when transferring payments outside of the region. A Debit will create
an activity code “22” and a Correction or a Credit will credit an activity code
“21”.

 

Returned Checks

 

This adjustment must be used for all returned checks charged back the first or
second time. A Debit will create an activity code “25” and a Correction or
Credit will create an activity code “24”.

 

Bad Debt Charge-Off

 

This adjustment is never to be generated from regional or branch levels. Creates
Activity Code “70”.

 

Credit Balance Charge-Off

 

This adjustment is made once a year. Home Office—Credit & Collections will
advise the Branch or Regional offices of the timing of this adjustment. It will
create an activity code “82”.

 

Collection Fee

 

When a collection agency collects an account, they normally remit to Zep less
their collection fee. As an example, an agency collects $100.00 from an account
and charges Zep a $25.00 collection fee. The agency remits $75.00 to Zep,
retaining their fee. The $75.00 would be processed as a code “33” (Payment on
Account). The $25.00 fee would be credited to the account as a Collection Fee.
This would create an activity code “96”.

 

Miscellaneous Debits and Credits

 

Miscellaneous adjustments should be used in specific situations only. Home
Office - Credit & Collections instructs regional offices to make miscellaneous
adjustments in connection with:

 

1. Payments received at Home Office or in distribution of funds from National
Accounts.

 

2. When customers request refunds on credit balances that were previously
absorbed.

 

3. When transferring customer payments to another Zep Branch within your Region.

 

4. When charging back a guaranteed account.

 

A copy of each Miscellaneous Adjustment must be forwarded to the Regional Credit
Manager. As well, a copy must be attached to the Form 90. A Debit creates an
activity code “DM” and a Credit creates an activity code “CM”.

 

If there are questions concerning the usage of miscellaneous adjustments you
should contact Home Office - Credit & Collections.

 

Accounts Receivable Transfer

 

This adjustment is for use in transferring funds from one account to another
within the same branch or to offset Debits and Credits on the same account. An
activity code “01” will be generated by either a Debit or Credit.

 

The above mentioned adjustments should be generated using Form ZDF-IS-C3. Please
use the remarks section to explain your entries.

 

85



--------------------------------------------------------------------------------

DISCOUNTS

 

With few exceptions, our terms are net 30 days. Generally, we do not offer
volume or early pay discounts. However, occasionally customers will take
discounts without explanation. When this occurs, it is important to take the
appropriate follow-up action to clear the remaining balance.

 

When a customer check underpays an invoice, it will appear on the “Daily Report
Of Mismatched Cash Applications”. This report should be reconciled on a daily
basis. The cash receipts program will permit discounts of $1.00 or less to be
adjusted at the time of check posting.

 

If a customer takes a discount greater than $1.00 but less than $10.00 the
Branch Manager or Regional Credit Manager should contact the Sales
Representative to ascertain why the discount was taken and how the balance will
be cleared. Should the Sales Representative not respond within 30 days and the
discount balance remains, an A/R Adjustment (ZDF-IS-C3) should be processed,
crediting the account. A Commission Adjustment (ZDF-IS-SI) should also be
processed, charging one-half of the discount taken, to the Sales Representative.
If the customer persists in taking discounts on future payments, the A/R
Adjustment and Commission Adjustment should be processed immediately.

 

When a customer takes a discount of $10.00 or more, a letter should be written
to the customer, copy to the Sales Representative, to ascertain why the discount
was taken. Should the Sales Representative not respond within 45 days, and the
discount balance remains, a price adjustment should be entered, clearing the
balance. When the price adjustment is entered, the Sales Representatives
Commission Account will be charged 45% of the adjusted balance, and sales volume
will be lost.

 

CHARGE-OFFS

 

The following procedure is to be conformed to regarding August and December
Charge-Offs. All “B”- coded accounts, which remain unpaid on August 31st and
December 31st, will be deleted from the Accounts Receivable and charged to Bad
Debts.

 

Prior to the end of August and December, the Accounts Receivable should be
reviewed to assure all placed accounts have been “B” coded. At August and
December close-outs, all “B” coded accounts remaining unpaid or credited will be
charged-off automatically.

 

A system generated list of charge-offs is printed at the Regional office, with
copies mailed to the branches and the Home Office - Credit & Collections. All
customer maintenance must be completed prior to the end of the month, as the
data center requires one day for updating files. Any account not properly
updated will be carried past due until the next charge-off period.

 

Credit files should be reviewed to make certain that extended terms were not
given to the account which would preclude “B” coding. All open orders should be
canceled prior to “B” coding an account.

 

Following each charge-off period, the following listings will be generated at
the Regional office:

 

  a. Customer alpha sequence within Branch code.

 

  b. Customer alpha sequence within Sales Representative code.

 

The alpha listing within Branch Code should be retained in each branch office to
be used in connection with recoveries. The Sales Rep’s listing must be mailed to
the Sales Rep advising the charge-offs are part of the November 30th Sales Year.

 

The alpha listing within branch code, printed at August close-out, should be
utilized to compute Sales Volume Charge Backs on November 30th. All payments
should be noted on this listing. If additional accounts are B-coded between
September 1st and November 30th, they should be added to this list. If the above
procedure is followed, Sales Volume Charge Backs in November will be routine.

 

86



--------------------------------------------------------------------------------

CREDIT DECISIONS

 

NEW ACCOUNTS

 

As our Sales Representatives identify and set up new customers, it is important
to make credit decisions quickly so that orders are shipped within 24 hours and
future sales are not inhibited. Prior to the sale being consummated it is
important to verify who is responsible for payment. The first law of credit is
“know who you’re doing business with”.

 

Determining ownership on certain businesses can be difficult. The following
customer classifications should provide verifiable ownership information :
Apartment Complexes, Motel/Hotels, Management Companies, Fast Food Chains, and
Retail Stores.

 

There are certain types of businesses which should be sold on a C.O.D. basis
unless a credit investigation indicates otherwise. This category includes :
Service Stations, small Janitorial Firms, small Car Clean-Up Shops and other
highly mobile types of businesses. See Alternatives to Open Credit (Pg. ?).

 

INVESTIGATE NEW ACCOUNTS

 

Investigation of the new customer is necessary using a variety of sources. On
new accounts, the type and extent of the credit investigation will be determined
by the size of the order and the anticipated sales to the new account.

 

1. Credit Application (Form ZDF-61)

 

It is recommended the Sales Representative obtain a credit application on the
initial visit. With new or inexperienced Sales Representatives, the Manager may
require a credit application with every new order. It is wise for each Sales
Representatives to obtain a credit application with each new order because:

 

1) He is looking for increased orders from the new customer.

 

2) All initial orders under $100.00 may be shipped without credit applications;
however, Subsequent orders will not be shipped until the first order is paid or
a credit application is received and approved.

 

3) In the event the account “skips” (thereby having the Sales Representative
lose commission, volume and bonus) we may be able to locate the customer through
information on the application.

 

2. Business Reference Letter

 

Using references listed on the Credit Application, contact the customer via
phone, mail, fax, or e-mail. See Forms Section for an sample letter.

 

3. Credit Reports : Dun & Bradstreet (D&B) / TRW

 

We primarily sell commercial accounts and utilize Dun & Bradstreet and TRW to
obtain credit information. A Dun & Bradstreet report, in most cases, gives you
sufficient information to make a credit decision. If not, a TRW report may be
ordered. This report primarily lists trade credit experience. To obtain D&B
summary information each branch Credit Department has access to an Electronic
Reference Lookup (ERL). See Credit Report section for specific instructions
regarding Credit Reports.

 

87



--------------------------------------------------------------------------------

ASSIGNING CREDIT LIMITS

 

Once we decide to sell a new account on a credit basis, the decision is only
half completed. We must then decide how much credit to extend to the new
customer. It should be remembered, credit limits are intended as guidelines only
and should not diminish our flexibility. When the customer exceeds the original
credit limit, we should obtain more information allowing us to increase the
credit limit or make arrangements with the customer to clear unpaid invoices.
Review the previous section on how to investigate a customer (Pg. ?).

 

METHOD’S TO EXTEND CREDIT

 

1. Forecast the customers’ Annual Sales and divide by six, which will give two
Average Months Sales, and set as the credit limit. Since our terms are net 30,
this will allow a slight buffer so the customer will not constantly be exceeding
the credit limit.

 

2. Based on the D & B Rating and Paydex Score, give the customer a credit limit
based on the customer’s pay habits and financial strength. If a customer is
listed in Dun & Bradstreet with a first or second line rating, a credit
application is not required. If the account has a lesser rating or is listed but
not rated, a Dun & Bradstreet report may be ordered by requesting through Home
Office Credit Department.

 

3. Managers should use the “Four C’s Of Credit” to decide how much credit to
extend to the new customer. They are defined as :

 

Character, is defined as integrity, sound moral reputation and the willingness
and determination to meet obligations.

 

Capacity, is defined as the ability of the customer to conduct his business
efficiently and profitable.

 

Capital, for credit purposes is defined as the financial strength, for the
granting of credit risk. Without financial strength, the granting of credit
constitutes a “moral risk” (meaning that the grantor relies chiefly or entirely
upon the character and capacity of the credit risk).

 

Condition, in a period of rising prices, men with little or no ability may
succeed in business, whereas, under adverse conditions, they are unable to cope
with competitive forces. Political development, judicial decisions, disaster of
diverse types, tax rates, competitive conditions, and the money market are all
important condition factors that may minimize or accentuate risk.

 

ALTERNATIVES TO OPEN CREDIT

 

CREDIT CARD

 

Zep accepts VISA, MASTERCARD, and AMERICAN EXPRESS. Please see Credit Card
Section for procedures when processing Credit Card Payments.

 

ALTERNATIVES TO OPEN CREDIT [Continued]

 

CASH IN ADVANCE

 

Account Code “2”. The Customer Account must be coded “2” by changing Credit
Status (Item 10 in Customer Maintenance) to “2”. This is accomplished by
accessing Customer Maintenance (Item 4 on the Data Entry and Inquiry Menu). You
will have an option of “Inquiry, Modify, Delete” as well as other options. To
2-Code, you should choose “Modify” and enter the customer number to be 2-Coded.
Item 10, Credit Status will change to “2”.

 

To Enter The Order and Receive Payment.

 

Place the order on hold, cut an invoice and fax it to the customer. The customer
should be instructed to express a check to the attention of the Branch Manager
or the Credit Manager. Release the order upon receipt of the check.

 

88



--------------------------------------------------------------------------------

COD ACCOUNTS

 

Account Code “1”. The Customer Account must be coded “1” by changing Credit
Status (Item 10 in Customer Maintenance) to “1”. This is accomplished by
accessing Customer Maintenance (Item 4 on the Data Entry and Inquiry Menu). You
will have an option of “Inquiry, Modify, Delete” as well as other options. To
1-Code, you should choose “Modify” and enter the customer number to be 1-Coded.
Item 10, Credit Status will change to “1”.

 

To Enter The Order and Receive Payment

 

In cases where customers can not be shipped open account for reasons relating to
credit or past due status, we may elect to ship customers COD. It is critical
COD shipments be monitored for payment. The following procedure should be used:

 

TRACKING COD PAYMENTS :

 

1) COD shipment is invoiced and the (yellow) remittance copy of the invoice is
retained in the COD Suspense File by the A/R Clerk or Credit Department.

 

2) City Deliveries : the Warehouse Manager should have the driver sign for the
shipment. A log of COD shipments should be prepared for each driver, having the
driver sign prior to departure each day. Upon return, any discrepancies should
be reviewed with the driver, Credit Manager and/or Branch Manager.

 

3) Run the Aged A/R for COD Customers Report on two-part paper and distribute as
follows: one copy to Branch Manager or Regional Credit Manager to review
immediately following close out. Forward the second copy to Home Office
Accounting Department, along with other special monthly reports. The Branch
Managers and Regional Credit Managers should utilize this report for collection
follow-up with the customers, Sales Reps or freight carriers.

 

4) Review the COD Suspense File each Friday (Branch Manager or Regional Credit
Manager.) It is critical this file be maintained and worked according to
schedule, as some truck lines, especially UPS and other parcel delivery
services, are slow in remitting funds. When COD shipments, delivered by UPS or
other parcel delivery services, remain unpaid after 30 days, a claim should be
filed with the carrier.

 

5) If a COD delivery by a Sales Rep remains unpaid for 15 days, the balance will
be charged to the Sales Rep, providing a credit balance exists in the commission
account. Branch Managers and Regional Credit Managers should monitor Sales Rep
deliveries closely, especially where new Sales Reps or Sales Reps with debit
balances are making the deliveries.

 

RECEIVING COD PAYMENT :

 

1) When a check or cash is returned to the branch with the order form, Order
Entry must note the payment in the “Remarks Section” of the invoice as “Paid
Check No.              Date             “. This will confirm payment has been
received and collection follow-up is not necessary.

 

2) Pull the (yellow) remittance copy out of the COD Suspense File. Use this copy
as the check voucher and keep with the Daily Deposit Listing as back-up.

 

3) All incoming cash must have a receipt. The standard 3-part form, supplied by
Home Office, is the only authorized receipt to be used. Distribute the 3 forms
in the following manner:

 

  White = Customer Copy ;                Yellow = Binder Copy ;        Blue =
Home Office Accounting.

 

4) Record the Branch Number, Cash Receipt Number and Date of the Deposit at the
time the cash is given to the A/R clerk, for deposit.

 

5) Attach the blue copy to the Form 90 and forward to Home Office on a daily
basis.

 

89



--------------------------------------------------------------------------------

GUARANTEED ACCOUNTS

 

Accounts may be guaranteed only by Sales Representatives who have sufficient
credit balances on their Commission Statements. The credit balance should cover
all accounts guaranteed to date and the required percentage of holdback on their
Receivables Balance must be present on their commission statement in the form of
a credit balance. All guaranteed accounts must be guaranteed in full. Partial
guarantees on specific orders are not allowed with the exception of bankrupt
accounts. All guarantees must be in writing on ZDF-205 (Entire Account) or ZDF
-205a (Order Only).

 

Sales Representatives on the springboard program are NOT allowed to guarantee
accounts. Newer Sales Representatives, beyond springboard, should have the
approval of their supervisor to guarantee an account.

 

MAINTAINING A GUARANTEED ACCOUNT :

 

1) When the guaranteed account is set-up, it must bear a credit code of “G”.
Change the Credit Status, Item 10 in Customer Maintenance, to “G”

 

2) When any portion of the account reaches 120 days past due, the full balance
must be charged to the Sales Representative. A Credit Miscellaneous (CM) must be
issued to clear the balance and the balance should be charged to the Sales
Representatives Commission Account using a code “48”, Commission Adjustment. A
copy of the charge, along with an open items statement, copies of invoices,
credit miscellaneous, and supporting documents, must be forwarded to the Home
Office Credit & Collections Department.

 

3) Prior to placing a guaranteed account, with the Home Office Credit Department
or collection agency, the Sales Representative should be contacted for approval.
There are certain situations where the Sales Representative would not want the
account placed.

 

PAYMENT OF A GUARANTEED ACCOUNT

 

1) When an account balance is charged to the Sales Representative, the Accounts
Receivable balance should reflect -0- on the Aged Accounts Receivable, but the
account will remain on the master file.

 

2) Upon receipt of a payment on a guaranteed account that has been charged to
the Sales Representative, apply the check “On Account”. Remember, the account
balance is zero, so the payment will be “On Account” leaving a credit balance.

 

3) Then issue a Debit Miscellaneous (DM - Form ZDF-IS-CE) for the amount of the
payment. This will return the account to a -0 - balance.

 

4) Process a Sales Representatives Commission Adjustment, activity code “58”, to
credit the Sales Representative for the received payment. The commission account
should be credited as partial payments are applied, not when the account is paid
in full.

 

5) If the account has been deleted from the master file, due to inactivity (12
months), the payment should be processed as a Miscellaneous Deposit, with
remarks entered on the Daily Cash Reconcilement Summary (Form 90),
“750-060-Sales Rep Guarantee”, and step 4 repeated.

 

6) In either case, a copy of all adjustments, checks and recovery deposits
should be forwarded to the Home Office Credit & Collections Department. The
proper journal entry will be made from these documents to properly classify the
entries on the company’s books. As a reminder, reduce the customer’s balance on
the Recovery Record, (Form ZDF-47), by the amount of the payment.

 

SECURE PAYMENT : (Security Agreement)

 

Customers with questionable credit should sign a Security Agreement. A generic
version is available; however, remember to contact Home Office Credit &
Collections for special deals and/or variations to any legal documents.

 

90



--------------------------------------------------------------------------------

Equipment Deals need to have a customer signed agreement. Consult Home Office
Credit & Collections for the proper document and instructions for preparation.

 

UCC FINANCING STATEMENT

 

This policy is not to jeopardize sales, but to secure payment. Article 9 of the
Uniform Commercial Code covers secured transactions. The filing of a UCC-1
Financing Statement allows the seller to retain the title of the goods until
payment has been made in full.

 

STANDARD FOR FILING

 

1.

     Any Serial Number Equipment with    a) Invoice total of at least $1,000   
OR           b) Installment Purchase     

 

2. Customer Criteria, consider the following :

 

a) Type of Business

- Municipality vs. local car clean-up

 

b) Years in Business

- watch those in business less than two years

 

c) D&B Rating

- watch those with lacking a rating or one lower than 3A2

 

d) Terms

- should be concerned with deals in excess of n/30

 

e) Large Dollar Amount Order

- equipment orders of $25,000 or more must be filed regardless of terms.

 

f) Large Inventory

- consignments or Pool Purchasing arrangement

 

g) Zep Payment History

- customers continually paying slow, file financing statement.

 

h) Overall Credit Worthiness

- determined by the Regional Manager, Branch Manager, or Credit Manager.

 

i) Highly Rated Customers

- equipment orders over $25,000 or more must be filed regardless of terms

 

j) National Accounts

- determined by size of order, should be reviewed with Home Office—Credit.

 

k) Credit Card Payment

- Financing Statement not necessary

 

While this is not an inclusive list of criteria, these elements are common in
the Credit decision. Any questionable deals should be reviewed with the Director
- Credit & Collections.

 

INSTRUCTIONS FOR FILING & MONITORING FILINGS

 

See UCC Filing Section for complete procedure.

 

DUPLICATE PAYMENTS

 

All payments are to be reconciled prior to applying to Accounts Receivable. If a
duplicate payment is received the customer should be contacted for direction of
how to apply the check. If the customer can not be contacted by phone, send a
duplicate payment letter. The check should be retained in a safe and monitored
by the Branch/Regional Manager for thirty (30) days or until the matter is
resolved, which every comes first.

 

The duplicate payment letter is to be forwarded to all customers who remit in
duplicate, with a copy retained in a follow-up file. After fifteen (15) days, if
there has been no response, a photocopy of the letter should be sent marked
“second request”.

 

91



--------------------------------------------------------------------------------

If after the second fifteen (15) day period, thirty (30) days from receipt of
the check, there is no response, the check should be applied to the customer’s
account. A copy of the letter and check should then be placed in the customer’s
file.

 

It is always company policy, regardless of the age of the credit balance, to
refund duplicate payments, provided the customer does not have a balance on the
account or another account. In all cases, we should apply any duplicate payments
to related account’s past due invoices.

 

92



--------------------------------------------------------------------------------

Exhibit VI

 

[Form of] Purchase Report

 

For the month beginning [date] and ending [date]

 

--------------------------------------------------------------------------------

 

TO: BUYER AND THE AGENT (AS BUYER’S ASSIGNEE)

 

Aggregate Outstanding Balance of all Receivables sold during the period:

   $                         A  

Less: Aggregate Outstanding Balance of all Receivables sold during such period
which were not Eligible Receivables on the date when sold:

   $ (             )          (B )

Equals: Aggregate Outstanding Balance of all Eligible Receivables sold during
the period (A - B):

           $                 =C  

Less: Purchase Price discount during the Period:

   $ (             )          (D )

Equals: Gross Purchase Price Payable during the period (C – D)

           $                 =E  

Less: Total Purchase Price Credits arising during the Period:

   $ (             )          (F )

Equals: Net Purchase Price payable during the Period (E - F):

           $                 =G  

Cash Purchase Price Paid to ASP during the Period:

   $                         H  

Aggregate Outstanding Balance of Receivables contributed during the Period:

   $                         I  

 

93



--------------------------------------------------------------------------------

Schedule A

 

DOCUMENTS TO BE DELIVERED TO BUYER

ON OR PRIOR TO THE EFFECTIVE DATE

 

I. Parties.

 

          Blue Ridge =

   Blue Ridge Asset Funding Corporation

          Wachovia =

   Wachovia Bank, National Association

          ABI =

   Acuity Brands, Inc.

          ALG =

   Acuity Lighting Group, Inc.

          ASP =

   Acuity Specialty Products Group, Inc.

          AUI =

   Acuity Unlimited, Inc. (f/k/a L&C Funding, Inc.)

          AEI =

   Acuity Enterprise, Inc.

 

II. Anticipated Closing Documents.

 

1. Amended and Restated Receivables Sale Agreement between ALG and AUI

 

2. [New] Receivables Sale Agreement between ASP and AEI.

 

3. Termination Agreement with respect to the existing First-Step Agreement
between ALG and ASP.

 

4. Credit and Security Agreement among AUI, AEI, ALG and ASP, as Servicers, Blue
Ridge and Wachovia.

 

5. Performance Undertaking by ABI in favor of AUI and AEI.

 

6. Fee Letter among Agent, AEI and AUI.

 

7. A certificate of the [Assistant] Secretary of each of ABI, ALG, ASP, AUI and
AEI (collectively, the “Companies”) certifying:

 

(a) A copy of the Resolutions of its Board of Directors authorizing its
execution, delivery and performance of the Transaction Documents to which it is
a party;

 

(b) A copy of its certificate/articles of incorporation (also certified by the
Secretary of State of its State of Incorporation on or within thirty (30) days
prior to closing)[, as amended and/or restated through the closing date];

 

(c) A copy of its by-laws, as amended)[, as amended and/or restated through the
closing date];

 

94



--------------------------------------------------------------------------------

(d) A copy of a good standing certificate issued by the Secretaries of State of
(i) its state of incorporation, and (ii), if different, that state where it
maintains its principal place of business; and

 

(e) The names, titles and signatures of its officers authorized to execute the
Transaction Documents.

 

8. Pre-filing state and federal tax lien, judgment lien and UCC lien searches in
the following locations against the following names:

 

  • Debtor name: Acuity Lighting Group, Inc.

 

UCC Lien Search Jurisdictions: Delaware, Georgia

 

Federal and State Tax Lien and Judgment Lien Jurisdictions: Delaware, Georgia
and Fulton County (Georgia)

 

  • Debtor name: Acuity Specialty Products Group, Inc.

 

UCC Lien Search Jurisdictions: Delaware, Georgia

 

Federal and State Tax Lien and Judgment Lien Jurisdictions: Delaware, Georgia
and Fulton County (Georgia)

 

  • Debtor name: L&C Funding, Inc.

 

UCC Lien Search Jurisdictions: Delaware, Georgia

 

Federal and State Tax Lien and Judgment Lien Jurisdictions: Delaware, Georgia
and Fulton County (Georgia)

 

  • Debtor name: Acuity Unlimited, Inc.

 

UCC Lien Search Jurisdictions: Delaware, Georgia

 

Federal and State Tax Lien and Judgment Lien Jurisdictions: Delaware, Georgia
and Fulton County (Georgia)

 

  • Debtor name: Acuity Enterprise, Inc.

 

UCC Lien Search Jurisdictions: Delaware, Georgia

 

Federal and State Tax Lien and Judgment Lien Jurisdictions: Delaware, Georgia
and Fulton County (Georgia)

 

9. UCC Financing Statements: (a) Amendment to existing ALG financing statements;
(b) Delaware UCC-1 for ASP; (c) Delaware UCC-1s for AEI and AUI

 

95



--------------------------------------------------------------------------------

10. UCC Termination Statement for existing filing between ASP and ALG.

 

11. Amended and Restated Collection Account Agreements for each Lock-Box and
Collection Account:

 

  • Bank of America

 

  • Mellon

 

  • Wachovia.

 

12. A favorable opinion of inhouse counsel to ABI as to certain matters.

 

13. A favorable opinion of Kilpatrick Stockton as to certain corporate matters.

 

14. A favorable opinion of Kilpatrick Stockton as to certain UCC matters.

 

15. A favorable “true sale” opinion of Kilpatrick Stockton.

 

16. A favorable “nonconsolidation” opinion of Kilpatrick Stockton .

 

17. A Monthly Report as at July 31, 2003

 

18. Liquidity Agreement by and between Blue Ridge and Wachovia.

 

96